Exhibit 10.7

 

AMENDED AND RESTATED MASTER LEASE AGREEMENT

(LEASE NO. 2),

 

dated as of June 30, 2008,

 

by and among

 

CERTAIN AFFILIATES OF SENIOR HOUSING PROPERTIES TRUST,

 

AS LANDLORD,

 

AND

 

CERTAIN AFFILIATES OF FIVE STAR QUALITY CARE, INC.,

JOINTLY AND SEVERALLY,

 

AS TENANT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

1.1

“Additional Charges”

2

1.2

“Additional Rent”

2

1.3

“Affiliated Person”

2

1.4

“Agreement”

2

1.5

“Applicable Laws”

2

1.6

“Applicable Percentage”

3

1.7

“Award”

3

1.8

“Base Net Patient Revenues”

3

1.9

“Base Year”

3

1.10

“Business Day”

4

1.11

“Capital Addition”

4

1.12

“Capital Expenditure”

4

1.13

“Change in Control”

4

1.14

“Claim”

4

1.15

“Code”

5

1.16

“Commencement Date”

5

1.17

“Condemnation”

5

1.18

“Condemnor”

5

1.19

“Consolidated Financials”

5

1.20

“Date of Taking”

5

1.21

“Default”

5

1.22

“Disbursement Rate”

5

1.23

“Distribution”

6

1.24

“Easement Agreement”

6

1.25

“Encumbrance”

6

1.26

“Entity”

6

1.27

“Environment”

6

1.28

“Environmental Obligation”

6

1.29

“Environmental Notice”

6

1.30

“Event of Default”

6

1.31

“Excess Net Patient Revenues”

6

1.32

“Extended Terms”

7

1.33

“FF&E Estimate”

7

1.34

“FF&E Reserve”

7

1.35

“FF&E Reserve Payment”

7

1.36

“FF&E Reserve Pledge”

7

1.37

“FSQ”

7

1.38

“Facility”

7

1.39

“Facility Mortgage”

7

1.40

“Facility Mortgagee”

7

1.41

“Facility Trade Names”

8

1.42

“Financial Officer’s Certificate”

8

1.43

“Fiscal Year”

8

1.44

“Five Star”

8

1.45

“Fixed Term”

8

1.46

“Fixtures”

8

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

1.47

“GAAP”

8

1.48

“Government Agencies”

8

1.49

“Guarantor”

9

1.50

“Guaranty”

9

1.51

“Hazardous Substances”

9

1.52

“Immediate Family”

10

1.53

“Impositions”

10

1.54

“Incidental Documents”

11

1.55

“Indebtedness”

11

1.56

“Insurance Requirements”

11

1.57

“Interest Rate”

12

1.58

“Land”

12

1.59

“Landlord”

12

1.60

“Landlord Default”

12

1.61

“Landlord Liens”

12

1.62

“Lease Year”

12

1.63

“Leased Improvements”

12

1.64

“Leased Intangible Property”

12

1.65

“Leased Personal Property”

13

1.66

“Leased Property”

13

1.67

“Legal Requirements”

13

1.68

“Lien”

13

1.69

“Manager”

13

1.70

“Management Agreement”

13

1.71

“Minimum Rent”

14

1.72

“Net Patient Revenues”

14

1.73

“Notice”

15

1.74

“Officer’s Certificate”

15

1.75

“Original Leases”

15

1.76

“Original Rehabilitation Hospital Lease”

15

1.77

“Original Sunrise Lease”

15

1.78

“Overdue Rate”

15

1.79

“Parent”

15

1.80

“Permitted Encumbrances”

15

1.81

“Permitted Liens”

15

1.82

“Permitted Use”

16

1.83

“Person”

16

1.84

“Pledge Agreement”

16

1.85

“Property”

16

1.86

“Provider Agreements”

16

1.87

“Records”

16

1.88

“Regulated Medical Wastes”

16

1.89

“Rehabilitation Hospital Properties”

16

1.90

“Rent”

16

1.91

“SEC”

16

1.92

“Security Agreement”

16

1.93

“Senior Housing Properties”

17

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

1.94

“State”

17

1.95

“Subordinated Creditor”

17

1.96

“Subordination Agreement”

17

1.97

“Subsidiary”

17

1.98

“Successor Landlord”

17

1.99

“Tenant”

17

1.100

“Tenant’s Personal Property”

17

1.101

“Term”

18

1.102

“Third Party Payor Programs”

18

1.103

“Third Party Payors”

18

1.104

“Unsuitable for Its Permitted Use”

18

1.105

“Work”

18

ARTICLE 2

LEASED PROPERTY AND TERM

18

2.1

Leased Property

18

2.2

Condition of Leased Property

20

2.3

Fixed Term

20

2.4

Extended Terms

20

2.5

Limitations on Term

21

ARTICLE 3

RENT

21

3.1

Rent

21

3.2

Late Payment of Rent, Etc.

27

3.3

Net Lease

28

3.4

No Termination, Abatement, Etc.

28

3.5

Prorations, Etc.

29

ARTICLE 4

USE OF THE LEASED PROPERTY

29

4.1

Permitted Use

29

4.2

Compliance with Legal/Insurance Requirements, Etc.

31

4.3

Compliance with Medicaid and Medicare Requirements

32

4.4

Environmental Matters

32

ARTICLE 5

MAINTENANCE AND REPAIRS

34

5.1

Maintenance and Repair

34

5.2

Tenant’s Personal Property

38

5.3

Yield Up

38

5.4

Management Agreement

40

ARTICLE 6

IMPROVEMENTS, ETC.

41

6.1

Improvements to the Leased Property

41

6.2

Salvage

42

ARTICLE 7

LIENS

42

7.1

Liens

42

7.2

Landlord’s Lien

42

ARTICLE 8

PERMITTED CONTESTS

43

ARTICLE 9

INSURANCE AND INDEMNIFICATION

44

9.1

General Insurance Requirements

44

9.2

Waiver of Subrogation

44

9.3

Form Satisfactory, Etc.

45

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

9.4

No Separate Insurance; Self-Insurance

45

9.5

Indemnification of Landlord

46

ARTICLE 10

CASUALTY

46

10.1

Insurance Proceeds

46

10.2

Damage or Destruction

47

10.3

Damage Near End of Term

49

10.4

Tenant’s Property

49

10.5

Restoration of Tenant’s Property

50

10.6

No Abatement of Rent

50

10.7

Waiver

50

ARTICLE 11

CONDEMNATION

50

11.1

Total Condemnation, Etc.

50

11.2

Partial Condemnation

51

11.3

Abatement of Rent

52

11.4

Temporary Condemnation

52

11.5

Allocation of Award

53

ARTICLE 12

DEFAULTS AND REMEDIES

53

12.1

Events of Default

53

12.2

Remedies

56

12.3

Tenant’s Waiver

57

12.4

Application of Funds

57

12.5

Landlord’s Right to Cure Tenant’s Default

58

12.6

Trade Names

58

ARTICLE 13

HOLDING OVER

58

ARTICLE 14

LANDLORD DEFAULT

59

ARTICLE 15

PURCHASE RIGHTS

59

ARTICLE 16

SUBLETTING AND ASSIGNMENT

60

16.1

Subletting and Assignment

60

16.2

Required Sublease Provisions

62

16.3

Permitted Sublease

63

16.4

Sublease Limitation

64

ARTICLE 17

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

64

17.1

Estoppel Certificates

64

17.2

Financial Statements

64

17.3

Reimbursement, Licensure, Etc.

66

ARTICLE 18

LANDLORD’S RIGHT TO INSPECT

67

ARTICLE 19

EASEMENTS

67

19.1

Grant of Easements

67

19.2

Exercise of Rights by Tenant

68

19.3

Permitted Encumbrances

68

ARTICLE 20

FACILITY MORTGAGES

68

20.1

Landlord May Grant Liens

68

20.2

Subordination of Lease

68

20.3

Notice to Mortgagee and Superior Landlord

70

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE 21

ADDITIONAL COVENANTS OF TENANT

70

21.1

Prompt Payment of Indebtedness

70

21.2

Conduct of Business

71

21.3

Maintenance of Accounts and Records

71

21.4

Notice of Litigation, Etc.

71

21.5

Indebtedness of Tenant

72

21.6

Distributions, Payments to Affiliated Persons, Etc.

73

21.7

Prohibited Transactions

73

21.8

Liens and Encumbrances

73

21.9

Merger; Sale of Assets; Etc.

74

21.10

Notice of Change of Name, Etc.

74

ARTICLE 22

ARBITRATION

74

ARTICLE 23

MISCELLANEOUS

76

23.1

Limitation on Payment of Rent

76

23.2

No Waiver

76

23.3

Remedies Cumulative

76

23.4

Severability

76

23.5

Acceptance of Surrender

77

23.6

No Merger of Title

77

23.7

Conveyance by Landlord

77

23.8

Quiet Enjoyment

77

23.9

No Recordation

78

23.10

Notices

78

23.11

Construction

79

23.12

Counterparts; Headings

79

23.13

Applicable Law, Etc.

80

23.14

Right to Make Agreement

80

23.15

Attorneys’ Fees

80

23.16

Nonliability of Trustees

80

23.17

Original Leases

81

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED MASTER LEASE AGREEMENT

(LEASE NO. 2)

 

THIS AMENDED AND RESTATED MASTER LEASE AGREEMENT (LEASE NO. 2) is entered into
as of June 30, 2008 by and among each of the parties identified on the signature
page hereof as a landlord, as landlord (collectively, “Landlord”), and each of
the parties identified on the signature page hereof as a tenant, jointly and
severally, as tenant (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, certain entities comprising Landlord and certain entities comprising
Tenant are parties to that certain Amended Master Lease Agreement, dated as of
January 11, 2002, as the same has been amended to date (as so amended, the
“Original Sunrise Lease”); and

 

WHEREAS, certain other entities comprising Landlord and certain other entities
comprising Tenant are parties to that certain Amended and Restated Master Lease
Agreement, dated as of October 1, 2006, as the same has been amended to date (as
so amended, the “Original Rehabilitation Hospital Lease” and, together with the
Original Sunrise Lease, collectively, the “Original Leases”); and

 

WHEREAS, Landlord and Tenant wish to amend, restate and consolidate the Original
Leases into a single lease and to make such other modifications thereto as are
set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that,
effective as of the date hereof, the Original Leases are hereby amended,
restated and consolidated in their entirety, as follows:

 


ARTICLE 1

 


DEFINITIONS

 

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (a) the terms defined in this
Article shall have the meanings assigned to them in this Article and include the
plural as well as the singular, (b) all accounting terms not otherwise defined
herein shall have the meanings assigned to them in accordance with GAAP, (c) all
references in this Agreement to designated “Articles,” “Sections” and other
subdivisions are to the

 

--------------------------------------------------------------------------------


 

designated Articles, Sections and other subdivisions of this Agreement, and
(d) the words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision.

 


1.1          “ADDITIONAL CHARGES”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 3.1.3.


 


1.2          “ADDITIONAL RENT”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 3.1.2(A).


 


1.3          “AFFILIATED PERSON”  SHALL MEAN, WITH RESPECT TO ANY PERSON, (A) 
IN THE CASE OF ANY SUCH PERSON WHICH IS A PARTNERSHIP, ANY PARTNER IN SUCH
PARTNERSHIP, (B) IN THE CASE OF ANY SUCH PERSON WHICH IS A LIMITED LIABILITY
COMPANY, ANY MEMBER OF SUCH COMPANY, (C) ANY OTHER PERSON WHICH IS A PARENT, A
SUBSIDIARY, OR A SUBSIDIARY OF A PARENT WITH RESPECT TO SUCH PERSON OR TO ONE OR
MORE OF THE PERSONS REFERRED TO IN THE PRECEDING CLAUSES (A) AND (B), (D) ANY
OTHER PERSON WHO IS AN OFFICER, DIRECTOR, TRUSTEE OR EMPLOYEE OF, OR PARTNER IN
OR MEMBER OF, SUCH PERSON OR ANY PERSON REFERRED TO IN THE PRECEDING CLAUSES
(A), (B) AND (C), AND (E) ANY OTHER PERSON WHO IS A MEMBER OF THE IMMEDIATE
FAMILY OF SUCH PERSON OR OF ANY PERSON REFERRED TO IN THE PRECEDING CLAUSES
(A) THROUGH (D).


 


1.4          “AGREEMENT”  SHALL MEAN THIS AMENDED AND RESTATED MASTER LEASE
AGREEMENT (LEASE NO. 2), INCLUDING ALL SCHEDULES AND EXHIBITS ATTACHED HERETO,
AS IT AND THEY MAY BE AMENDED FROM TIME TO TIME AS HEREIN PROVIDED.


 


1.5          “APPLICABLE LAWS”  SHALL MEAN ALL APPLICABLE LAWS, STATUTES,
REGULATIONS, RULES, ORDINANCES, CODES, LICENSES, PERMITS AND ORDERS, FROM TIME
TO TIME IN EXISTENCE, OF ALL COURTS OF COMPETENT JURISDICTION AND GOVERNMENT
AGENCIES, AND ALL APPLICABLE JUDICIAL AND ADMINISTRATIVE AND REGULATORY DECREES,
JUDGMENTS AND ORDERS, INCLUDING COMMON LAW RULINGS AND DETERMINATIONS, RELATING
TO INJURY TO, OR THE PROTECTION OF, REAL OR PERSONAL PROPERTY OR HUMAN HEALTH OR
THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, ALL VALID AND LAWFUL
REQUIREMENTS OF COURTS AND OTHER GOVERNMENT AGENCIES PERTAINING TO REPORTING,
LICENSING, PERMITTING, INVESTIGATION, REMEDIATION AND REMOVAL OF UNDERGROUND
IMPROVEMENTS (INCLUDING, WITHOUT LIMITATION, TREATMENT OR STORAGE TANKS, OR
WATER, GAS OR OIL WELLS), OR EMISSIONS, DISCHARGES, RELEASES OR THREATENED
RELEASES OF HAZARDOUS SUBSTANCES, CHEMICAL SUBSTANCES, PESTICIDES, PETROLEUM OR
PETROLEUM PRODUCTS, POLLUTANTS, CONTAMINANTS OR HAZARDOUS OR TOXIC SUBSTANCES,
MATERIALS OR WASTES WHETHER SOLID, LIQUID OR GASEOUS IN NATURE, INTO THE
ENVIRONMENT, OR RELATING TO THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE,
TREATMENT, STORAGE,

 

2

--------------------------------------------------------------------------------


 

disposal, transport or handling of Hazardous Substances or Regulated Medical
Wastes, underground improvements (including, without limitation, treatment or
storage tanks, or water, gas or oil wells), or pollutants, contaminants or
hazardous or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature.


 


1.6          “APPLICABLE PERCENTAGE”  SHALL MEAN THREE AND 50/100 PERCENT
(3.50%).


 


1.7          “AWARD”  SHALL MEAN ALL COMPENSATION, SUMS OR OTHER VALUE AWARDED,
PAID OR RECEIVED BY VIRTUE OF A TOTAL OR PARTIAL CONDEMNATION OF ANY PROPERTY
(AFTER DEDUCTION OF ALL REASONABLE LEGAL FEES AND OTHER REASONABLE COSTS AND
EXPENSES, INCLUDING, WITHOUT LIMITATION, EXPERT WITNESS FEES, INCURRED BY
LANDLORD, IN CONNECTION WITH OBTAINING ANY SUCH AWARD).


 


1.8          “BASE NET PATIENT REVENUES”  SHALL MEAN THREE HUNDRED FIFTEEN
MILLION ONE HUNDRED FIFTY-NINE THOUSAND SIX HUNDRED SIXTY-FIVE THOUSAND AND
NO/100S DOLLARS ($315,159,665.00), WHICH AMOUNT IS ALLOCATED AMONGST THE SENIOR
HOUSING PROPERTIES AS SPECIFIED ON SCHEDULE 1 ATTACHED HERETO AND MADE A PART
HEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT THAT, WITH RESPECT TO ANY LEASE
YEAR, OR PORTION THEREOF, FOR ANY REASON (INCLUDING, WITHOUT LIMITATION, A
CASUALTY OR CONDEMNATION) THERE SHALL BE A REDUCTION IN THE NUMBER OF UNITS
AVAILABLE AT ANY FACILITY LOCATED AT ANY SUCH PROPERTY OR IN THE SERVICES
PROVIDED AT SUCH FACILITY FROM THE NUMBER OF SUCH UNITS OR THE SERVICES PROVIDED
DURING THE BASE YEAR, IN DETERMINING ADDITIONAL RENT PAYABLE WITH RESPECT TO
SUCH PROPERTY FOR SUCH LEASE YEAR, BASE NET PATIENT REVENUES SHALL BE REDUCED AS
FOLLOWS:  (A) IN THE EVENT OF THE TERMINATION OF THIS AGREEMENT WITH RESPECT TO
ANY SUCH PROPERTY PURSUANT TO ARTICLE 10, 11 OR 12, ALL NET PATIENT REVENUES FOR
SUCH PROPERTY FOR THE PERIOD DURING THE BASE YEAR EQUIVALENT TO THE PERIOD AFTER
THE TERMINATION OF THIS AGREEMENT WITH RESPECT TO SUCH PROPERTY SHALL BE
SUBTRACTED FROM BASE NET PATIENT REVENUES; (B) IN THE EVENT OF A PARTIAL CLOSING
OF ANY FACILITY AFFECTING THE NUMBER OF UNITS, OR THE SERVICES PROVIDED, AT SUCH
FACILITY, NET PATIENT REVENUES ATTRIBUTABLE TO UNITS OR SERVICES AT SUCH
FACILITY SHALL BE RATABLY ALLOCATED AMONG ALL UNITS IN SERVICE AT SUCH FACILITY
DURING THE BASE YEAR AND ALL SUCH NET PATIENT REVENUES ATTRIBUTABLE TO UNITS NO
LONGER IN SERVICE SHALL BE SUBTRACTED FROM BASE NET PATIENT REVENUES THROUGHOUT
THE PERIOD OF SUCH CLOSING; AND (C) IN THE EVENT OF ANY OTHER CHANGE IN
CIRCUMSTANCES AFFECTING ANY FACILITY, BASE NET PATIENT REVENUES SHALL BE
EQUITABLY ADJUSTED IN SUCH MANNER AS LANDLORD AND TENANT SHALL REASONABLY AGREE.


 


1.9          “BASE YEAR”  SHALL MEAN THE 2005 FISCAL YEAR.

 

3

--------------------------------------------------------------------------------


 


1.10        “BUSINESS DAY”  SHALL MEAN ANY DAY OTHER THAN SATURDAY, SUNDAY, OR
ANY OTHER DAY ON WHICH BANKING INSTITUTIONS IN THE COMMONWEALTH OF MASSACHUSETTS
ARE AUTHORIZED BY LAW OR EXECUTIVE ACTION TO CLOSE.


 


1.11        “CAPITAL ADDITION”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, ANY
RENOVATION, REPAIR OR IMPROVEMENT TO SUCH PROPERTY, THE COST OF WHICH
CONSTITUTES A CAPITAL EXPENDITURE.


 


1.12        “CAPITAL EXPENDITURE”  SHALL MEAN ANY EXPENDITURE TREATED AS CAPITAL
IN NATURE IN ACCORDANCE WITH GAAP.


 


1.13        “CHANGE IN CONTROL”  SHALL MEAN (A) THE ACQUISITION BY ANY PERSON,
OR TWO OR MORE PERSONS ACTING IN CONCERT, OF BENEFICIAL OWNERSHIP (WITHIN THE
MEANING OF RULE 13D-3 OF THE SEC) OF 9.8% OR MORE, OR RIGHTS, OPTIONS OR
WARRANTS TO ACQUIRE 9.8% OR MORE, OF THE OUTSTANDING SHARES OF VOTING STOCK OR
OTHER VOTING INTERESTS OF TENANT OR ANY GUARANTOR, AS THE CASE MAY BE, OR THE
POWER TO DIRECT THE MANAGEMENT AND POLICIES OF TENANT OR ANY GUARANTOR, DIRECTLY
OR INDIRECTLY, (B) THE MERGER OR CONSOLIDATION OF TENANT OR ANY GUARANTOR WITH
OR INTO ANY PERSON OR THE MERGER OR CONSOLIDATION OF ANY PERSON INTO TENANT OR
ANY GUARANTOR (OTHER THAN THE MERGER OR CONSOLIDATION OF ANY PERSON INTO TENANT
OR ANY GUARANTOR THAT DOES NOT RESULT IN A CHANGE IN CONTROL OF TENANT OR SUCH
GUARANTOR UNDER CLAUSES (A), (C), (D) OR (E) OF THIS DEFINITION), (C) ANY ONE OR
MORE SALES, CONVEYANCES, DIVIDENDS OR DISTRIBUTIONS TO ANY PERSON OF ALL OR ANY
MATERIAL PORTION OF THE ASSETS (INCLUDING CAPITAL STOCK OR OTHER EQUITY
INTERESTS) OR BUSINESS OF TENANT OR ANY GUARANTOR, WHETHER OR NOT OTHERWISE A
CHANGE IN CONTROL, (D) THE CESSATION, FOR ANY REASON, OF THE INDIVIDUALS WHO AT
THE BEGINNING OF ANY TWENTY-FOUR (24) CONSECUTIVE MONTH PERIOD (COMMENCING ON
THE DATE HEREOF) CONSTITUTED THE BOARD OF DIRECTORS OF TENANT OR ANY GUARANTOR
(TOGETHER WITH ANY NEW DIRECTORS WHOSE ELECTION BY SUCH BOARD OR WHOSE
NOMINATION FOR ELECTION BY THE SHAREHOLDERS OF TENANT OR SUCH GUARANTOR WAS
APPROVED BY A VOTE OF A MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE
EITHER DIRECTORS AT THE BEGINNING OF ANY SUCH PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED) TO CONSTITUTE A MAJORITY OF
THE BOARD OF DIRECTORS OF TENANT OR SUCH GUARANTOR THEN IN OFFICE, OR (E) THE
ELECTION TO THE BOARD OF DIRECTORS OF TENANT OR ANY GUARANTOR OF ANY INDIVIDUAL
NOT NOMINATED OR APPOINTED BY VOTE OF A MAJORITY OF THE DIRECTORS OF TENANT OR
SUCH GUARANTOR IN OFFICE IMMEDIATELY PRIOR TO THE NOMINATION OR APPOINTMENT OF
SUCH INDIVIDUAL.


 


1.14        “CLAIM”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN ARTICLE 8.

 

4

--------------------------------------------------------------------------------


 


1.15        “CODE”  SHALL MEAN THE INTERNAL REVENUE CODE OF 1986 AND, TO THE
EXTENT APPLICABLE, THE TREASURY REGULATIONS PROMULGATED THEREUNDER, EACH AS FROM
TIME TO TIME AMENDED.


 


1.16        “COMMENCEMENT DATE”  SHALL MEAN, WITH RESPECT TO EACH PROPERTY, THE
CALENDAR DATE SPECIFIED AS THE COMMENCEMENT DATE WITH RESPECT TO SUCH PROPERTY
ON SCHEDULE 1 ATTACHED HERETO AND MADE A PART HEREOF.


 


1.17        “CONDEMNATION”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, OR ANY
PORTION THEREOF, (A) THE EXERCISE OF ANY GOVERNMENTAL POWER WITH RESPECT TO SUCH
PROPERTY, WHETHER BY LEGAL PROCEEDINGS OR OTHERWISE, BY A CONDEMNOR OF ITS POWER
OF CONDEMNATION, (B) A VOLUNTARY SALE OR TRANSFER OF SUCH PROPERTY BY LANDLORD
TO ANY CONDEMNOR, EITHER UNDER THREAT OF CONDEMNATION OR WHILE LEGAL PROCEEDINGS
FOR CONDEMNATION ARE PENDING, OR (C) A TAKING OR VOLUNTARY CONVEYANCE OF SUCH
PROPERTY, OR ANY INTEREST THEREIN, OR RIGHT ACCRUING THERETO OR USE THEREOF, AS
THE RESULT OR IN SETTLEMENT OF ANY CONDEMNATION OR OTHER EMINENT DOMAIN
PROCEEDING AFFECTING SUCH PROPERTY, WHETHER OR NOT THE SAME SHALL HAVE ACTUALLY
BEEN COMMENCED.


 


1.18        “CONDEMNOR”  SHALL MEAN ANY PUBLIC OR QUASI-PUBLIC PERSON, HAVING
THE POWER OF CONDEMNATION.


 


1.19        “CONSOLIDATED FINANCIALS”  SHALL MEAN, FOR ANY FISCAL YEAR OR OTHER
ACCOUNTING PERIOD OF FIVE STAR, ANNUAL AUDITED AND QUARTERLY UNAUDITED FINANCIAL
STATEMENTS OF FIVE STAR PREPARED ON A CONSOLIDATED BASIS, INCLUDING FIVE STAR’S
CONSOLIDATED BALANCE SHEET AND THE RELATED STATEMENTS OF INCOME AND CASH FLOWS,
ALL IN REASONABLE DETAIL, AND SETTING FORTH IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE CORRESPONDING PERIOD IN THE PRECEDING FISCAL YEAR,
AND PREPARED IN ACCORDANCE WITH GAAP THROUGHOUT THE PERIODS REFLECTED.


 


1.20        “DATE OF TAKING”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, THE DATE
THE CONDEMNOR HAS THE RIGHT TO POSSESSION OF SUCH PROPERTY, OR ANY PORTION
THEREOF, IN CONNECTION WITH A CONDEMNATION.


 


1.21        “DEFAULT”  SHALL MEAN ANY EVENT OR CONDITION WHICH WITH THE GIVING
OF NOTICE AND/OR LAPSE OF TIME WOULD RIPEN INTO AN EVENT OF DEFAULT.


 


1.22        “DISBURSEMENT RATE”  SHALL MEAN AN ANNUAL RATE OF INTEREST, AS OF
THE DATE OF DETERMINATION, EQUAL TO THE GREATER OF (A) EIGHT PERCENT (8%) AND
(B) THE PER ANNUM RATE FOR TEN (10) YEAR U.S. TREASURY OBLIGATIONS AS PUBLISHED
IN THE WALL STREET JOURNAL PLUS THREE HUNDRED (300) BASIS POINTS; PROVIDED,

 

5

--------------------------------------------------------------------------------


 

however, that in no event shall the Disbursement Rate exceed eleven and one-half
percent (11.5%).


 


1.23        “DISTRIBUTION”  SHALL MEAN (A) ANY DECLARATION OR PAYMENT OF ANY
DIVIDEND (EXCEPT ORDINARY CASH DIVIDENDS PAYABLE IN COMMON STOCK OR OTHER EQUITY
INTERESTS OF ANY OR ALL ENTITIES COMPRISING TENANT) ON OR IN RESPECT OF ANY
SHARES OF ANY CLASS OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF ANY OR ALL
ENTITIES COMPRISING TENANT, (B) ANY PURCHASE, REDEMPTION, RETIREMENT OR OTHER
ACQUISITION OF ANY SHARES OF ANY CLASS OF CAPITAL STOCK OF A CORPORATION,
(C) ANY OTHER DISTRIBUTION ON OR IN RESPECT OF ANY SHARES OF ANY CLASS OF
CAPITAL STOCK OF A CORPORATION OR (D) ANY RETURN OF CAPITAL TO SHAREHOLDERS.


 


1.24        “EASEMENT AGREEMENT”  SHALL MEAN ANY CONDITIONS, COVENANTS AND
RESTRICTIONS, EASEMENTS, DECLARATIONS, LICENSES AND OTHER AGREEMENTS WHICH ARE
PERMITTED ENCUMBRANCES AND SUCH OTHER AGREEMENTS AS MAY BE GRANTED IN ACCORDANCE
WITH SECTION 19.1.


 


1.25        “ENCUMBRANCE”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 20.1.


 


1.26        “ENTITY”  SHALL MEAN ANY CORPORATION, GENERAL OR LIMITED
PARTNERSHIP, LIMITED LIABILITY COMPANY OR PARTNERSHIP, STOCK COMPANY OR
ASSOCIATION, JOINT VENTURE, ASSOCIATION, COMPANY, TRUST, BANK, TRUST COMPANY,
LAND TRUST, BUSINESS TRUST, COOPERATIVE, ANY GOVERNMENT OR AGENCY, AUTHORITY OR
POLITICAL SUBDIVISION THEREOF OR ANY OTHER ENTITY.


 


1.27        “ENVIRONMENT”  SHALL MEAN SOIL, SURFACE WATERS, GROUND WATERS, LAND,
STREAM, SEDIMENTS, SURFACE OR SUBSURFACE STRATA AND AMBIENT AIR.


 


1.28        “ENVIRONMENTAL OBLIGATION”  SHALL HAVE THE MEANING GIVEN SUCH TERM
IN SECTION 4.4.1.


 


1.29        “ENVIRONMENTAL NOTICE”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 4.4.1.


 


1.30        “EVENT OF DEFAULT”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 12.1.


 


1.31        “EXCESS NET PATIENT REVENUES”  SHALL MEAN THE AMOUNT OF NET PATIENT
REVENUES FOR ANY LEASE YEAR, OR PORTION THEREOF, IN EXCESS OF BASE NET PATIENT
REVENUES FOR THE EQUIVALENT PERIOD DURING THE BASE YEAR.

 

6

--------------------------------------------------------------------------------


 


1.32        “EXTENDED TERMS”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 2.4.


 


1.33        “FF&E ESTIMATE”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 5.1.2.


 


1.34        “FF&E RESERVE”  SHALL MEAN, WITH RESPECT TO ANY SENIOR HOUSING
PROPERTY, A RESERVE ACCOUNT ESTABLISHED AND MAINTAINED IN ACCORDANCE WITH
SECTION 5.1.2.


 


1.35        “FF&E RESERVE PAYMENT”  SHALL MEAN, WITH RESPECT TO ANY SENIOR
HOUSING PROPERTY, WITH RESPECT TO ANY LEASE YEAR, OR PORTION THEREOF, THE
APPLICABLE PERCENTAGE OF NET PATIENT REVENUES AT SUCH PROPERTY FOR SUCH LEASE
YEAR, OR PORTION THEREOF.


 


1.36        “FF&E RESERVE PLEDGE”  SHALL MEAN THE ASSIGNMENT AND SECURITY
AGREEMENT, DATED AS OF OCTOBER 1, 2002, MADE BY CERTAIN ENTITIES COMPRISING
TENANT FOR THE BENEFIT OF CERTAIN ENTITIES COMPRISING LANDLORD WITH RESPECT TO
THE FF&E RESERVE, AS IT MAY BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME.


 


1.37        “FSQ”  SHALL MEAN FSQ, INC., A DELAWARE CORPORATION, AND ITS
PERMITTED SUCCESSORS AND ASSIGNS.


 


1.38        “FACILITY”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, THE SKILLED
NURSING/INTERMEDIATE CARE/INDEPENDENT LIVING/ASSISTED LIVING/SPECIAL CARE
FACILITY OR THE REHABILITATION HOSPITAL BEING OPERATED ON SUCH PROPERTY, AND,
SPECIFICALLY INCLUDING, WITHOUT LIMITATION, (A) WITH RESPECT TO THE FACILITY
KNOWN AS NEW ENGLAND REHABILITATION HOSPITAL IN WOBURN, MASSACHUSETTS, THE RIGHT
TO OPERATE THE 198 BEDS LICENSED AT SUCH FACILITY, (B) WITH RESPECT TO THE
FACILITY KNOWN AS BRAINTREE REHABILITATION HOSPITAL IN BRAINTREE, MASSACHUSETTS,
THE RIGHT TO OPERATE THE 187 BEDS LICENSED AT SUCH FACILITY, AND (C) ANY OTHER
TANGIBLE OR INTANGIBLE RIGHTS ASSOCIATED WITH, OR INCIDENTAL TO, ANY LICENSES,
REGISTRATIONS AND PERMITS USED BY SUCH HOSPITALS IN THE CONDUCT OF THEIR
BUSINESS AND PROVISION OF PATIENT SERVICES.


 


1.39        “FACILITY MORTGAGE”  SHALL MEAN ANY ENCUMBRANCE PLACED UPON THE
LEASED PROPERTY, OR ANY PORTION THEREOF, IN ACCORDANCE WITH ARTICLE 20.


 


1.40        “FACILITY MORTGAGEE”  SHALL MEAN THE HOLDER OF ANY FACILITY
MORTGAGE.

 

7

--------------------------------------------------------------------------------


 


1.41        “FACILITY TRADE NAMES”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY,
ANY OF THE NAMES UNDER WHICH TENANT OPERATES, OR HAS OPERATED, THE FACILITY AT
SUCH PROPERTY AT ANY TIME DURING THE TERM.


 


1.42        “FINANCIAL OFFICER’S CERTIFICATE”  SHALL MEAN, AS TO ANY PERSON, A
CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER OR CHIEF
ACCOUNTING OFFICER (OR SUCH OFFICERS’ AUTHORIZED DESIGNEE) OF SUCH PERSON, DULY
AUTHORIZED, ACCOMPANYING THE FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED BY
SUCH PERSON PURSUANT TO SECTION 17.2, IN WHICH SUCH OFFICER SHALL CERTIFY
(A) THAT SUCH STATEMENTS HAVE BEEN PROPERLY PREPARED IN ACCORDANCE WITH GAAP AND
ARE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AND FAIRLY PRESENT THE
CONSOLIDATED FINANCIAL CONDITION OF SUCH PERSON AT AND AS OF THE DATES THEREOF
AND THE RESULTS OF ITS AND THEIR OPERATIONS FOR THE PERIODS COVERED THEREBY, AND
(B) IN THE EVENT THAT THE CERTIFYING PARTY IS AN OFFICER OF TENANT AND THE
CERTIFICATE IS BEING GIVEN IN SUCH CAPACITY, THAT NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING HEREUNDER.


 


1.43        “FISCAL YEAR”  SHALL MEAN THE CALENDAR YEAR OR SUCH OTHER ANNUAL
PERIOD DESIGNATED BY TENANT AND APPROVED BY LANDLORD.


 


1.44        “FIVE STAR”  SHALL MEAN FIVE STAR QUALITY CARE, INC., A MARYLAND
CORPORATION, AND ITS PERMITTED SUCCESSORS AND ASSIGNS.


 


1.45        “FIXED TERM”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 2.3.


 


1.46        “FIXTURES”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 2.1(D).


 


1.47        “GAAP”  SHALL MEAN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
CONSISTENTLY APPLIED.


 


1.48        “GOVERNMENT AGENCIES”  SHALL MEAN ANY COURT, AGENCY, AUTHORITY,
BOARD (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL PROTECTION, PLANNING AND
ZONING), BUREAU, COMMISSION, DEPARTMENT, OFFICE OR INSTRUMENTALITY OF ANY NATURE
WHATSOEVER OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL UNIT OF THE UNITED STATES
OR ANY STATE OR ANY COUNTY OR ANY POLITICAL SUBDIVISION OF ANY OF THE FOREGOING,
WHETHER NOW OR HEREAFTER IN EXISTENCE, HAVING JURISDICTION OVER TENANT OR ANY
PROPERTY, OR ANY PORTION THEREOF, OR ANY FACILITY OPERATED THEREON.

 

8

--------------------------------------------------------------------------------


 


1.49        “GUARANTOR”  SHALL MEAN FIVE STAR AND EACH AND EVERY OTHER GUARANTOR
OF TENANT’S OBLIGATIONS UNDER THIS AGREEMENT, AND EACH SUCH GUARANTOR’S
SUCCESSORS AND ASSIGNS.


 


1.50        “GUARANTY”  SHALL MEAN ANY GUARANTY AGREEMENT EXECUTED BY A
GUARANTOR IN FAVOR OF LANDLORD PURSUANT TO WHICH THE PAYMENT OR PERFORMANCE OF
TENANT’S OBLIGATIONS UNDER THIS AGREEMENT ARE GUARANTEED, TOGETHER WITH ALL
MODIFICATIONS, AMENDMENTS AND SUPPLEMENTS THERETO.


 


1.51        “HAZARDOUS SUBSTANCES”  SHALL MEAN ANY SUBSTANCE:


 

(A)           THE PRESENCE OF WHICH REQUIRES OR MAY HEREAFTER REQUIRE
NOTIFICATION, INVESTIGATION OR REMEDIATION UNDER ANY FEDERAL, STATE OR LOCAL
STATUTE, REGULATION, RULE, ORDINANCE, ORDER, ACTION OR POLICY; OR

 

(B)           WHICH IS OR BECOMES DEFINED AS A “HAZARDOUS WASTE”, “HAZARDOUS
MATERIAL” OR “HAZARDOUS SUBSTANCE” OR “POLLUTANT” OR “CONTAMINANT” UNDER ANY
PRESENT OR FUTURE FEDERAL, STATE OR LOCAL STATUTE, REGULATION, RULE OR ORDINANCE
OR AMENDMENTS THERETO INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT (42 U.S.C. SECTION 9601
ET SEQ.) AND THE RESOURCE CONSERVATION AND RECOVERY ACT (42 U.S.C. SECTION 6901
ET SEQ.) AND THE REGULATIONS PROMULGATED THEREUNDER; OR

 

(C)           WHICH IS TOXIC, EXPLOSIVE, CORROSIVE, FLAMMABLE, INFECTIOUS,
RADIOACTIVE, CARCINOGENIC, MUTAGENIC OR OTHERWISE HAZARDOUS AND IS OR BECOMES
REGULATED BY ANY GOVERNMENTAL AUTHORITY, AGENCY, DEPARTMENT, COMMISSION, BOARD,
AGENCY OR INSTRUMENTALITY OF THE UNITED STATES, ANY STATE OF THE UNITED STATES,
OR ANY POLITICAL SUBDIVISION THEREOF; OR

 

(D)           THE PRESENCE OF WHICH ON ANY PROPERTY, OR ANY PORTION THEREOF,
CAUSES OR MATERIALLY THREATENS TO CAUSE AN UNLAWFUL NUISANCE UPON SUCH PROPERTY,
OR ANY PORTION THEREOF, OR TO ADJACENT PROPERTIES OR POSES OR MATERIALLY
THREATENS TO POSE A HAZARD TO SUCH PROPERTY, OR ANY PORTION THEREOF, OR TO THE
HEALTH OR SAFETY OF PERSONS ON OR ABOUT SUCH PROPERTY, OR ANY PORTION THEREOF;
OR

 

(E)           WITHOUT LIMITATION, WHICH CONTAINS GASOLINE, DIESEL FUEL OR OTHER
PETROLEUM HYDROCARBONS OR VOLATILE ORGANIC COMPOUNDS; OR

 

9

--------------------------------------------------------------------------------


 

(F)            WITHOUT LIMITATION, WHICH CONTAINS POLYCHLORINATED BIPHENYLS
(PCBS) OR ASBESTOS OR UREA FORMALDEHYDE FOAM INSULATION; OR

 

(G)           WITHOUT LIMITATION, WHICH CONTAINS OR EMITS RADIOACTIVE PARTICLES,
WAVES OR MATERIAL; OR

 

(H)           WITHOUT LIMITATION, CONSTITUTES REGULATED MEDICAL WASTES.

 


1.52        “IMMEDIATE FAMILY”  SHALL MEAN, WITH RESPECT TO ANY INDIVIDUAL, SUCH
INDIVIDUAL’S SPOUSE, PARENTS, BROTHERS, SISTERS, CHILDREN (NATURAL OR ADOPTED),
STEPCHILDREN, GRANDCHILDREN, GRANDPARENTS, PARENTS-IN-LAW, BROTHERS-IN-LAW,
SISTERS-IN-LAW, NEPHEWS AND NIECES.


 


1.53        “IMPOSITIONS”  SHALL MEAN, COLLECTIVELY, ALL TAXES (INCLUDING,
WITHOUT LIMITATION, ALL TAXES IMPOSED UNDER THE LAWS OF ANY STATE, AS SUCH LAWS
MAY BE AMENDED FROM TIME TO TIME, AND ALL AD VALOREM, SALES AND USE, OR SIMILAR
TAXES AS THE SAME RELATE TO OR ARE IMPOSED UPON LANDLORD, TENANT OR THE BUSINESS
CONDUCTED UPON THE LEASED PROPERTY), ASSESSMENTS (INCLUDING, WITHOUT LIMITATION,
ALL ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR BENEFIT, WHETHER OR NOT COMMENCED OR
COMPLETED PRIOR TO THE DATE HEREOF), GROUND RENTS (INCLUDING ANY MINIMUM RENT
UNDER ANY GROUND LEASE, AND ANY ADDITIONAL RENT OR CHARGES THEREUNDER), WATER,
SEWER OR OTHER RENTS AND CHARGES, EXCISES, TAX LEVIES, FEES (INCLUDING, WITHOUT
LIMITATION, LICENSE, PERMIT, INSPECTION, AUTHORIZATION AND SIMILAR FEES), AND
ALL OTHER GOVERNMENTAL CHARGES, IN EACH CASE WHETHER GENERAL OR SPECIAL,
ORDINARY OR EXTRAORDINARY, FORESEEN OR UNFORESEEN, OF EVERY CHARACTER IN RESPECT
OF THE LEASED PROPERTY OR THE BUSINESS CONDUCTED THEREON BY TENANT (INCLUDING
ALL INTEREST AND PENALTIES THEREON DUE TO ANY FAILURE IN PAYMENT BY TENANT),
WHICH AT ANY TIME PRIOR TO, DURING OR IN RESPECT OF THE TERM HEREOF MAY BE
ASSESSED OR IMPOSED ON OR IN RESPECT OF OR BE A LIEN UPON (A) LANDLORD’S
INTEREST IN THE LEASED PROPERTY, (B) THE LEASED PROPERTY OR ANY PART THEREOF OR
ANY RENT THEREFROM OR ANY ESTATE, RIGHT, TITLE OR INTEREST THEREIN, OR (C) ANY
OCCUPANCY, OPERATION, USE OR POSSESSION OF, OR SALES FROM, OR ACTIVITY CONDUCTED
ON, OR IN CONNECTION WITH THE LEASED PROPERTY OR THE LEASING OR USE OF THE
LEASED PROPERTY OR ANY PART THEREOF BY TENANT; PROVIDED, HOWEVER, THAT NOTHING
CONTAINED HEREIN SHALL BE CONSTRUED TO REQUIRE TENANT TO PAY AND THE TERM
“IMPOSITIONS” SHALL NOT INCLUDE (I) ANY TAX BASED ON NET INCOME IMPOSED ON
LANDLORD, (II) ANY NET REVENUE TAX OF LANDLORD, (III) ANY TRANSFER FEE (BUT
EXCLUDING ANY MORTGAGE OR SIMILAR TAX PAYABLE IN CONNECTION WITH A FACILITY
MORTGAGE) OR OTHER TAX IMPOSED WITH RESPECT TO THE SALE, EXCHANGE OR OTHER
DISPOSITION

 

10

--------------------------------------------------------------------------------


 

by Landlord of the Leased Property or the proceeds thereof, (iv) any single
business, gross receipts tax, transaction privilege, rent or similar taxes as
the same relate to or are imposed upon Landlord, (v) any interest or penalties
imposed on Landlord as a result of the failure of Landlord to file any return or
report timely and in the form prescribed by law or to pay any tax or imposition,
except to the extent such failure is a result of a breach by Tenant of its
obligations pursuant to Section 3.1.3, (vi) any impositions imposed on Landlord
that are a result of Landlord not being considered a “United States person” as
defined in Section 7701(a)(30) of the Code, (vii) any impositions that are
enacted or adopted by their express terms as a substitute for any tax that would
not have been payable by Tenant pursuant to the terms of this Agreement or
(viii) any impositions imposed as a result of a breach of covenant or
representation by Landlord in any agreement governing Landlord’s conduct or
operation or as a result of the negligence or willful misconduct of Landlord.


 


1.54        “INCIDENTAL DOCUMENTS”  SHALL MEAN, COLLECTIVELY, ANY GUARANTY, ANY
SECURITY AGREEMENT, ANY PLEDGE AGREEMENT AND THE FF&E RESERVE PLEDGE.


 


1.55        “INDEBTEDNESS”  SHALL MEAN (A) WITH RESPECT TO EACH SENIOR HOUSING
PROPERTY (WITHOUT DUPLICATION), ALL OBLIGATIONS, CONTINGENT OR OTHERWISE, WHICH
IN ACCORDANCE WITH GAAP SHOULD BE REFLECTED ON  THE OBLIGOR’S BALANCE SHEET AS
LIABILITIES AND (B) WITH RESPECT TO EITHER REHABILITATION HOSPITAL PROPERTY
(WITHOUT DUPLICATION), (I) ALL OBLIGATIONS FOR BORROWED MONEY, (II) THE MAXIMUM
AMOUNT AVAILABLE TO BE DRAWN UNDER ALL SURETY BONDS, LETTERS OF CREDIT AND
BANKERS’ ACCEPTANCES ISSUED OR CREATED FOR THE ACCOUNT OF TENANT AND, WITHOUT
DUPLICATION, ALL UNREIMBURSED DRAFTS DRAWN THEREUNDER, (III) ALL OBLIGATIONS TO
PAY THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES, EXCLUDING TRADE
PAYABLES INCURRED IN THE ORDINARY COURSE OF BUSINESS, BUT INCLUDING ALL
INDEBTEDNESS CREATED OR ARISING UNDER ANY CONDITIONAL SALE OR OTHER TITLE
RETENTION AGREEMENT WITH RESPECT TO PROPERTY ACQUIRED BY TENANT, (IV) ALL LEASES
REQUIRED, IN ACCORDANCE WITH GAAP, TO BE RECORDED AS CAPITAL LEASES ON TENANT’S
BALANCE SHEET, (V) THE PRINCIPAL BALANCE OUTSTANDING AND OWING BY TENANT UNDER
ANY SYNTHETIC LEASE, TAX RETENTION OPERATING LEASE OR SIMILAR OFF-BALANCE SHEET
FINANCING PRODUCT, AND (VI) ALL GUARANTIES OF OR OTHER LIABILITIES WITH RESPECT
TO THE DEBT OF ANOTHER PERSON.


 


1.56        “INSURANCE REQUIREMENTS”  SHALL MEAN ALL TERMS OF ANY INSURANCE
POLICY REQUIRED BY THIS AGREEMENT AND ALL REQUIREMENTS OF THE ISSUER OF ANY SUCH
POLICY AND ALL ORDERS, RULES AND REGULATIONS AND ANY OTHER REQUIREMENTS OF THE
NATIONAL BOARD OF

 

11

--------------------------------------------------------------------------------


 

Fire Underwriters (or any other body exercising similar functions) binding upon
Landlord, Tenant, any Manager or the Leased Property.


 


1.57        “INTEREST RATE”  SHALL MEAN, WITH RESPECT TO EACH PROPERTY, THE PER
ANNUM INTEREST RATE SPECIFIED AS THE INTEREST RATE WITH RESPECT TO SUCH PROPERTY
ON SCHEDULE 1 ATTACHED HERETO AND MADE A PART HEREOF.


 


1.58        “LAND”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 2.1(A).


 


1.59        “LANDLORD”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN THE PREAMBLES
TO THIS AGREEMENT AND SHALL REFER TO EACH SUCH ENTITY COMPRISING LANDLORD
HEREUNDER AND INCLUDE ITS AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS.


 


1.60        “LANDLORD DEFAULT”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
ARTICLE 14.


 


1.61        “LANDLORD LIENS”  SHALL MEAN LIENS ON OR AGAINST THE LEASED PROPERTY
OR ANY PAYMENT OF RENT (A) WHICH RESULT FROM ANY ACT OF, OR ANY CLAIM AGAINST,
LANDLORD OR ANY OWNER OF A DIRECT OR INDIRECT INTEREST IN THE LEASED PROPERTY
(OTHER THAN THE LESSOR UNDER ANY GROUND LEASE AFFECTING ANY PORTION OF THE
LEASED PROPERTY), OR WHICH RESULT FROM ANY VIOLATION BY LANDLORD OF ANY TERMS OF
THIS AGREEMENT, OR (B) WHICH RESULT FROM LIENS IN FAVOR OF ANY TAXING AUTHORITY
BY REASON OF ANY TAX OWED BY LANDLORD OR ANY FEE OWNER OF A DIRECT OR INDIRECT
INTEREST IN THE LEASED PROPERTY (OTHER THAN THE LESSOR UNDER ANY GROUND LEASE
AFFECTING ANY PORTION OF THE LEASED PROPERTY); PROVIDED, HOWEVER, THAT “LANDLORD
LIEN” SHALL NOT INCLUDE ANY LIEN RESULTING FROM ANY TAX FOR WHICH TENANT IS
OBLIGATED TO PAY OR INDEMNIFY LANDLORD AGAINST UNTIL SUCH TIME AS TENANT SHALL
HAVE ALREADY PAID TO OR ON BEHALF OF LANDLORD THE TAX OR THE REQUIRED INDEMNITY
WITH RESPECT TO THE SAME.


 


1.62        “LEASE YEAR”  SHALL MEAN ANY FISCAL YEAR DURING THE TERM OR ANY
PORTION THEREOF AT THE BEGINNING OR END OF THE TERM.


 


1.63        “LEASED IMPROVEMENTS”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 2.1(B).


 


1.64        “LEASED INTANGIBLE PROPERTY”  SHALL MEAN ALL AGREEMENTS, SERVICE
CONTRACTS, EQUIPMENT LEASES, BOOKING AGREEMENTS AND OTHER ARRANGEMENTS OR
AGREEMENTS AFFECTING THE OWNERSHIP, REPAIR, MAINTENANCE, MANAGEMENT, LEASING OR
OPERATION OF THE LEASED PROPERTY, OR ANY PORTION THEREOF,  TO WHICH LANDLORD IS
A PARTY; ALL BOOKS, RECORDS AND FILES RELATING TO

 

12

--------------------------------------------------------------------------------


 

the leasing, maintenance, management or operation of the Leased Property, or any
portion thereof, belonging to Landlord; all transferable or assignable permits,
certificates of occupancy, operating permits, sign permits, development rights
and approvals, certificates, licenses, warranties and guarantees, rights to
deposits, trade names, service marks, telephone exchange numbers identified with
the Leased Property, and all other transferable intangible property,
miscellaneous rights, benefits and privileges of any kind or character belonging
to Landlord with respect to the Leased Property.


 


1.65        “LEASED PERSONAL PROPERTY”  SHALL HAVE THE MEANING GIVEN SUCH TERM
IN SECTION 2.1(E).


 


1.66        “LEASED PROPERTY”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 2.1.


 


1.67        “LEGAL REQUIREMENTS”  SHALL MEAN ALL FEDERAL, STATE, COUNTY,
MUNICIPAL AND OTHER GOVERNMENTAL STATUTES, LAWS, RULES, ORDERS, REGULATIONS,
ORDINANCES, JUDGMENTS, DECREES AND INJUNCTIONS AFFECTING THE LEASED PROPERTY OR
THE MAINTENANCE, CONSTRUCTION, ALTERATION OR OPERATION THEREOF, WHETHER NOW OR
HEREAFTER ENACTED OR IN EXISTENCE, INCLUDING, WITHOUT LIMITATION, (A) ALL
PERMITS, LICENSES, AUTHORIZATIONS, CERTIFICATES OF NEED, AUTHORIZATIONS AND
REGULATIONS NECESSARY TO OPERATE ANY PROPERTY FOR ITS PERMITTED USE, AND (B) ALL
COVENANTS, AGREEMENTS, RESTRICTIONS AND ENCUMBRANCES CONTAINED IN ANY
INSTRUMENTS AT ANY TIME IN FORCE AFFECTING ANY PROPERTY, INCLUDING THOSE WHICH
MAY (I) REQUIRE MATERIAL REPAIRS, MODIFICATIONS OR ALTERATIONS IN OR TO ANY
PROPERTY OR (II) IN ANY WAY MATERIALLY AND ADVERSELY AFFECT THE USE AND
ENJOYMENT THEREOF, BUT EXCLUDING ANY REQUIREMENTS ARISING AS A RESULT OF
LANDLORD’S STATUS AS A REAL ESTATE INVESTMENT TRUST.


 


1.68        “LIEN”  SHALL MEAN ANY MORTGAGE, SECURITY INTEREST, PLEDGE,
COLLATERAL ASSIGNMENT, OR OTHER ENCUMBRANCE, LIEN OR CHARGE OF ANY KIND, OR ANY
TRANSFER OF PROPERTY OR ASSETS FOR THE PURPOSE OF SUBJECTING THE SAME TO THE
PAYMENT OF INDEBTEDNESS OR PERFORMANCE OF ANY OTHER OBLIGATION IN PRIORITY TO
PAYMENT OF GENERAL CREDITORS.


 


1.69        “MANAGER”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, THE OPERATOR OR
MANAGER UNDER ANY MANAGEMENT AGREEMENT FROM TIME TO TIME IN EFFECT WITH RESPECT
TO SUCH PROPERTY, AND ITS PERMITTED SUCCESSORS AND ASSIGNS.


 


1.70        “MANAGEMENT AGREEMENT”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY,
ANY OPERATING OR MANAGEMENT AGREEMENT FROM TIME TO TIME ENTERED INTO BY TENANT
WITH RESPECT TO SUCH PROPERTY IN

 

13

--------------------------------------------------------------------------------


 

accordance with the applicable provisions of this Agreement, together with all
amendments, modifications and supplements thereto.


 


1.71        “MINIMUM RENT”  SHALL MEAN THE SUM OF SEVENTY-EIGHT MILLION SEVEN
HUNDRED TWELVE THOUSAND EIGHT HUNDRED TEN AND 00/100S DOLLARS ($78,712,810.00)
PER ANNUM.


 


1.72        “NET PATIENT REVENUES”  SHALL MEAN, WITH RESPECT TO THE SENIOR
HOUSING PROPERTIES, FOR EACH FISCAL YEAR DURING THE TERM, ALL REVENUES AND
RECEIPTS (DETERMINED ON AN ACCRUAL BASIS AND IN ALL MATERIAL RESPECTS IN
ACCORDANCE WITH GAAP) OF EVERY KIND DERIVED FROM RENTING, USING AND/OR OPERATING
SUCH PROPERTIES, OR ANY PORTION THEREOF, INCLUDING, BUT NOT LIMITED TO:  ALL
PATIENT, CLIENT OR RESIDENT RENTS AND REVENUES RECEIVED OR RECEIVABLE FOR THE
USE OF OR OTHERWISE BY REASON OF ALL UNITS, BEDS AND OTHER FACILITIES PROVIDED,
MEALS SERVED, SERVICES PERFORMED, SPACE OR FACILITIES SUBLEASED OR GOODS SOLD ON
ANY SUCH PROPERTY, OR ANY PORTION THEREOF, INCLUDING, WITHOUT LIMITATION, ANY
OTHER ARRANGEMENTS WITH THIRD PARTIES RELATING TO THE POSSESSION OR USE OF ANY
PORTION OF SUCH PROPERTY; AND PROCEEDS, IF ANY, FROM BUSINESS INTERRUPTION OR
OTHER LOSS OF INCOME INSURANCE; PROVIDED, HOWEVER, THAT NET PATIENT REVENUES
SHALL NOT INCLUDE THE FOLLOWING:  REVENUE FROM PROFESSIONAL FEES OR CHARGES BY
PHYSICIANS AND UNAFFILIATED PROVIDERS OF SERVICES, WHEN AND TO THE EXTENT SUCH
CHARGES ARE PAID OVER TO SUCH PHYSICIANS AND UNAFFILIATED PROVIDERS OF SERVICES,
OR ARE SEPARATELY BILLED AND NOT INCLUDED IN COMPREHENSIVE FEES; CONTRACTUAL
ALLOWANCES (RELATING TO ANY PERIOD DURING THE TERM) FOR BILLINGS NOT PAID BY OR
RECEIVED FROM THE APPROPRIATE GOVERNMENTAL AGENCIES OR THIRD PARTY PROVIDERS;
ALLOWANCES ACCORDING TO GAAP FOR UNCOLLECTIBLE ACCOUNTS, INCLUDING CREDIT CARD
ACCOUNTS AND CHARITY CARE OR OTHER ADMINISTRATIVE DISCOUNTS; ALL PROPER PATIENT
BILLING CREDITS AND ADJUSTMENTS ACCORDING TO GAAP RELATING TO HEALTH CARE
ACCOUNTING; PROVIDER DISCOUNTS FOR HOSPITAL OR OTHER MEDICAL FACILITY
UTILIZATION CONTRACTS AND CREDIT CARD DISCOUNTS; ANY AMOUNTS ACTUALLY PAID BY
TENANT FOR THE COST OF ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL PROGRAMS IMPOSED
SPECIALLY TO PROVIDE OR FINANCE INDIGENT PATIENT CARE; FEDERAL, STATE OR
MUNICIPAL EXCISE, SALES, USE, OCCUPANCY OR SIMILAR TAXES COLLECTED DIRECTLY FROM
PATIENTS, CLIENTS OR RESIDENTS OR INCLUDED AS PART OF THE SALES PRICE OF ANY
GOODS OR SERVICES; INSURANCE PROCEEDS (OTHER THAN PROCEEDS FROM BUSINESS
INTERRUPTION OR OTHER LOSS OF INCOME INSURANCE); AWARD PROCEEDS (OTHER THAN FOR
A TEMPORARY CONDEMNATION); REVENUES ATTRIBUTABLE TO SERVICES ACTUALLY PROVIDED
OFF-SITE OR OTHERWISE AWAY FROM SUCH PROPERTY, SUCH AS HOME HEALTH CARE, TO
PERSONS THAT ARE NOT PATIENTS, CLIENTS OR

 

14

--------------------------------------------------------------------------------


 

residents at such Property; revenues attributable to child care services
provided primarily to employees of such Property; any proceeds from any sale of
such Property or from the refinancing of any debt encumbering such Property;
proceeds from the disposition of furnishings, fixture and equipment no longer
necessary for the operation of the Facility located thereon; any security
deposits and other advance deposits, until and unless the same are forfeited to
Tenant or applied for the purpose for which they were collected; and interest
income from any bank account or investment of Tenant.


 


1.73        “NOTICE”  SHALL MEAN A NOTICE GIVEN IN ACCORDANCE WITH
SECTION 23.10.


 


1.74        “OFFICER’S CERTIFICATE”  SHALL MEAN A CERTIFICATE SIGNED BY AN
OFFICER OR OTHER DULY AUTHORIZED INDIVIDUAL OF THE CERTIFYING ENTITY DULY
AUTHORIZED BY THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF THE CERTIFYING
ENTITY.


 


1.75        “ORIGINAL LEASES”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN THE
RECITALS TO THIS AGREEMENT.


 


1.76        “ORIGINAL REHABILITATION HOSPITAL LEASE”  SHALL HAVE THE MEANING
GIVEN SUCH TERM IN THE RECITALS TO THIS AGREEMENT.


 


1.77        “ORIGINAL SUNRISE LEASE”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
THE RECITALS TO THIS AGREEMENT.


 


1.78        “OVERDUE RATE”  SHALL MEAN, ON ANY DATE, A PER ANNUM RATE OF
INTEREST EQUAL TO THE LESSER OF FIFTEEN PERCENT (15%) AND THE MAXIMUM RATE THEN
PERMITTED UNDER APPLICABLE LAW.


 


1.79        “PARENT”  SHALL MEAN, WITH RESPECT TO ANY PERSON, ANY PERSON WHICH
OWNS DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE SUBSIDIARIES OR AFFILIATED
PERSONS, TWENTY PERCENT (20%) OR MORE OF THE VOTING OR BENEFICIAL INTEREST IN,
OR OTHERWISE HAS THE RIGHT OR POWER (WHETHER BY CONTRACT, THROUGH OWNERSHIP OF
SECURITIES OR OTHERWISE) TO CONTROL, SUCH PERSON.


 


1.80        “PERMITTED ENCUMBRANCES”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY,
ALL RIGHTS, RESTRICTIONS, AND EASEMENTS OF RECORD SET FORTH ON SCHEDULE B TO THE
APPLICABLE OWNER’S OR LEASEHOLD TITLE INSURANCE POLICY ISSUED TO LANDLORD WITH
RESPECT TO SUCH PROPERTY, PLUS ANY OTHER ENCUMBRANCES AS MAY HAVE BEEN GRANTED
OR CAUSED BY LANDLORD OR OTHERWISE CONSENTED TO IN WRITING BY LANDLORD FROM TIME
TO TIME.


 


1.81        “PERMITTED LIENS”  SHALL MEAN ANY LIENS GRANTED IN ACCORDANCE WITH
SECTION 21.8(A).

 

15

--------------------------------------------------------------------------------


 


1.82        “PERMITTED USE”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, ANY USE
OF SUCH PROPERTY PERMITTED PURSUANT TO SECTION 4.1.1.


 


1.83        “PERSON”  SHALL MEAN ANY INDIVIDUAL OR ENTITY, AND THE HEIRS,
EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF SUCH
PERSON WHERE THE CONTEXT SO ADMITS.


 


1.84        “PLEDGE AGREEMENT”  SHALL MEAN ANY PLEDGE AGREEMENT MADE IN FAVOR OF
LANDLORD WITH RESPECT TO THE STOCK OR OTHER EQUITY INTERESTS OF ANY TENANT OR
ANY ASSIGNEE, SUBTENANT OR OTHER TRANSFEREE, AS IT OR THEY MAY BE AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME.


 


1.85        “PROPERTY”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 2.1.


 


1.86        “PROVIDER AGREEMENTS”  SHALL MEAN ALL PARTICIPATION, PROVIDER AND
REIMBURSEMENT AGREEMENTS OR ARRANGEMENTS NOW OR HEREAFTER IN EFFECT FOR THE
BENEFIT OF TENANT OR ANY MANAGER IN CONNECTION WITH THE OPERATION OF ANY
FACILITY RELATING TO ANY RIGHT OF PAYMENT OR OTHER CLAIM ARISING OUT OF OR IN
CONNECTION WITH TENANT’S PARTICIPATION IN ANY THIRD PARTY PAYOR PROGRAM.


 


1.87        “RECORDS”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 7.2.


 


1.88        “REGULATED MEDICAL WASTES”  SHALL MEAN ALL MATERIALS GENERATED BY
TENANT, SUBTENANTS, PATIENTS, OCCUPANTS OR THE OPERATORS OF THE LEASED PROPERTY
WHICH ARE NOW OR MAY HEREAFTER BE SUBJECT TO REGULATION PURSUANT TO THE MATERIAL
WASTE TRACKING ACT OF 1988, OR ANY APPLICABLE LAWS PROMULGATED BY ANY GOVERNMENT
AGENCIES.


 


1.89        “REHABILITATION HOSPITAL PROPERTIES”  SHALL MEAN, COLLECTIVELY, THE
PROPERTY WHICH INCLUDES THE FACILITY KNOWN AS NEW ENGLAND REHABILITATION
HOSPITAL IN WOBURN, MASSACHUSETTS, AND THE PROPERTY WHICH INCLUDES THE FACILITY
KNOWN AS THE BRAINTREE REHABILITATION HOSPITAL IN BRAINTREE, MASSACHUSETTS.


 


1.90        “RENT”  SHALL MEAN, COLLECTIVELY, THE MINIMUM RENT, ADDITIONAL RENT
AND ADDITIONAL CHARGES.


 


1.91        “SEC”  SHALL MEAN THE SECURITIES AND EXCHANGE COMMISSION.


 


1.92        “SECURITY AGREEMENT”  SHALL MEAN ANY SECURITY AGREEMENT MADE BY
TENANT OR ANY ASSIGNEE, SUBTENANT OR OTHER

 

16

--------------------------------------------------------------------------------


 

transferee for the benefit of Landlord, as it or they may be amended, restated,
supplemented or otherwise modified from time to time.


 


1.93        “SENIOR HOUSING PROPERTIES”  SHALL MEAN, COLLECTIVELY, ALL OF THE
PROPERTIES OTHER THAN THE REHABILITATION HOSPITAL PROPERTIES.


 


1.94        “STATE”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, THE STATE,
COMMONWEALTH OR DISTRICT IN WHICH SUCH PROPERTY IS LOCATED.


 


1.95        “SUBORDINATED CREDITOR”  SHALL MEAN ANY CREDITOR OF TENANT WHICH IS
A PARTY TO A SUBORDINATION AGREEMENT IN FAVOR OF LANDLORD.


 


1.96        “SUBORDINATION AGREEMENT”  SHALL MEAN ANY AGREEMENT (AND ANY
AMENDMENTS THERETO) EXECUTED BY A SUBORDINATED CREDITOR PURSUANT TO WHICH THE
PAYMENT AND PERFORMANCE OF TENANT’S OBLIGATIONS TO SUCH SUBORDINATED CREDITOR
ARE SUBORDINATED TO THE PAYMENT AND PERFORMANCE OF TENANT’S OBLIGATIONS TO
LANDLORD UNDER THIS AGREEMENT.


 


1.97        “SUBSIDIARY”  SHALL MEAN, WITH RESPECT TO ANY PERSON, ANY ENTITY
(A) IN WHICH SUCH PERSON OWNS DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE
SUBSIDIARIES, TWENTY PERCENT (20%) OR MORE OF THE VOTING OR BENEFICIAL INTEREST
OR (B) WHICH SUCH PERSON OTHERWISE HAS THE RIGHT OR POWER TO CONTROL (WHETHER BY
CONTRACT, THROUGH OWNERSHIP OF SECURITIES OR OTHERWISE).


 


1.98        “SUCCESSOR LANDLORD”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 20.2.


 


1.99        “TENANT”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN THE PREAMBLES TO
THIS AGREEMENT AND SHALL REFER TO EACH SUCH ENTITY COMPRISING TENANT HEREUNDER,
WHETHER THE ORIGINAL ENTITIES NAMED HEREIN OR ANY OF THEIR RESPECTIVE PERMITTED
SUCCESSORS OR ASSIGNS, JOINTLY AND SEVERALLY WITH EACH AND EVERY OTHER ENTITY OR
ENTITIES THEN COMPRISING TENANT HEREUNDER.


 


1.100              “TENANT’S PERSONAL PROPERTY”  SHALL MEAN ALL MOTOR VEHICLES
AND CONSUMABLE INVENTORY AND SUPPLIES, FURNITURE, FURNISHINGS, EQUIPMENT,
MOVABLE WALLS AND PARTITIONS, EQUIPMENT AND MACHINERY AND ALL OTHER TANGIBLE
PERSONAL PROPERTY OF TENANT AND TENANT’S RECEIVABLES, IF ANY, ACQUIRED BY TENANT
ON AND AFTER THE APPLICABLE COMMENCEMENT DATE AND LOCATED AT ANY PROPERTY OR
USED IN TENANT’S BUSINESS AT THE LEASED PROPERTY AND ALL MODIFICATIONS,
REPLACEMENTS, ALTERATIONS AND ADDITIONS TO SUCH PERSONAL PROPERTY INSTALLED AT
THE EXPENSE OF TENANT, OTHER

 

17

--------------------------------------------------------------------------------


 

than any items included within the definitions of Fixtures and Leased Personal
Property.


 


1.101              “TERM”  SHALL MEAN, COLLECTIVELY, THE FIXED TERM AND THE
EXTENDED TERMS, TO THE EXTENT PROPERLY EXERCISED PURSUANT TO THE PROVISIONS OF
SECTION 2.4, UNLESS SOONER TERMINATED PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT.


 


1.102              “THIRD PARTY PAYOR PROGRAMS”  SHALL MEAN ALL THIRD PARTY
PAYOR PROGRAMS IN WHICH TENANT PRESENTLY OR IN THE FUTURE MAY PARTICIPATE,
INCLUDING, WITHOUT LIMITATION, MEDICARE, MEDICAID, CHAMPUS, BLUE CROSS AND/OR
BLUE SHIELD, MANAGED CARE PLANS, OTHER PRIVATE INSURANCE PROGRAMS AND EMPLOYEE
ASSISTANCE PROGRAMS.


 


1.103              “THIRD PARTY PAYORS”  SHALL MEAN MEDICARE, MEDICAID, CHAMPUS,
BLUE CROSS AND/OR BLUE SHIELD, PRIVATE INSURERS AND ANY OTHER PERSON WHICH
PRESENTLY OR IN THE FUTURE MAINTAINS THIRD PARTY PAYOR PROGRAMS.


 


1.104              “UNSUITABLE FOR ITS PERMITTED USE”  SHALL MEAN, WITH RESPECT
TO ANY FACILITY, A STATE OR CONDITION OF SUCH FACILITY SUCH THAT (A) FOLLOWING
ANY DAMAGE OR DESTRUCTION INVOLVING A FACILITY, (I) SUCH FACILITY CANNOT BE
OPERATED ON A COMMERCIALLY PRACTICABLE BASIS FOR ITS PERMITTED USE AND IT CANNOT
REASONABLY BE EXPECTED TO BE RESTORED TO SUBSTANTIALLY THE SAME CONDITION AS
EXISTED IMMEDIATELY BEFORE SUCH DAMAGE OR DESTRUCTION, AND AS OTHERWISE REQUIRED
BY SECTION 10.2.4, WITHIN TWELVE (12) MONTHS FOLLOWING SUCH DAMAGE OR
DESTRUCTION OR SUCH LONGER PERIOD OF TIME AS TO WHICH BUSINESS INTERRUPTION
INSURANCE IS AVAILABLE TO COVER RENT AND OTHER COSTS RELATED TO THE APPLICABLE
PROPERTY FOLLOWING SUCH DAMAGE OR DESTRUCTION, (II) THE DAMAGE OR DESTRUCTION,
IF UNINSURED, EXCEEDS $1,000,000 OR (III) THE COST OF SUCH RESTORATION EXCEEDS
TEN PERCENT (10%) OF THE FAIR MARKET VALUE OF SUCH PROPERTY IMMEDIATELY PRIOR TO
SUCH DAMAGE OR DESTRUCTION, OR (B) AS THE RESULT OF A PARTIAL TAKING BY
CONDEMNATION, SUCH FACILITY CANNOT BE OPERATED, IN THE GOOD FAITH JUDGMENT OF
TENANT, ON A COMMERCIALLY PRACTICABLE BASIS FOR ITS PERMITTED USE.


 


1.105              “WORK”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 10.2.4.


 


ARTICLE 2

 


LEASED PROPERTY AND TERM

 


2.1          LEASED PROPERTY.  UPON AND SUBJECT TO THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH, LANDLORD LEASES TO TENANT AND

 

18

--------------------------------------------------------------------------------


 

Tenant leases from Landlord all of Landlord’s right, title and interest in and
to all of the following (each of items (a) through (g) below which relates to
any single Facility, a “Property” and, collectively, the “Leased Property”):


 

(A)           THOSE CERTAIN TRACTS, PIECES AND PARCELS OF LAND, AS MORE
PARTICULARLY DESCRIBED IN EXHIBITS A-1 THROUGH A-32 ATTACHED HERETO AND MADE A
PART HEREOF (THE “LAND”);

 

(B)           ALL BUILDINGS, STRUCTURES AND OTHER IMPROVEMENTS OF EVERY KIND
INCLUDING, BUT NOT LIMITED TO, ALLEYWAYS AND CONNECTING TUNNELS, SIDEWALKS,
UTILITY PIPES, CONDUITS AND LINES (ON-SITE AND OFF-SITE), PARKING AREAS AND
ROADWAYS APPURTENANT TO SUCH BUILDINGS AND STRUCTURES PRESENTLY SITUATED UPON
THE LAND (COLLECTIVELY, THE “LEASED IMPROVEMENTS”);

 

(C)           ALL EASEMENTS, RIGHTS AND APPURTENANCES RELATING TO THE LAND AND
THE LEASED IMPROVEMENTS;

 

(D)           ALL EQUIPMENT, MACHINERY, FIXTURES, AND OTHER ITEMS OF PROPERTY,
NOW OR HEREAFTER PERMANENTLY AFFIXED TO OR INCORPORATED INTO THE LEASED
IMPROVEMENTS, INCLUDING, WITHOUT LIMITATION, ALL FURNACES, BOILERS, HEATERS,
ELECTRICAL EQUIPMENT, HEATING, PLUMBING, LIGHTING, VENTILATING, REFRIGERATING,
INCINERATION, AIR AND WATER POLLUTION CONTROL, WASTE DISPOSAL, AIR-COOLING AND
AIR-CONDITIONING SYSTEMS AND APPARATUS, SPRINKLER SYSTEMS AND FIRE AND THEFT
PROTECTION EQUIPMENT, ALL OF WHICH, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ARE
HEREBY DEEMED BY THE PARTIES HERETO TO CONSTITUTE REAL ESTATE, TOGETHER WITH ALL
REPLACEMENTS, MODIFICATIONS, ALTERATIONS AND ADDITIONS THERETO, BUT SPECIFICALLY
EXCLUDING ALL ITEMS INCLUDED WITHIN THE CATEGORY OF TENANT’S PERSONAL PROPERTY
(COLLECTIVELY, THE “FIXTURES”);

 

(E)           ALL MACHINERY, EQUIPMENT, FURNITURE, FURNISHINGS, MOVEABLE WALLS
OR PARTITIONS, COMPUTERS OR TRADE FIXTURES OR OTHER PERSONAL PROPERTY OF ANY
KIND OR DESCRIPTION USED OR USEFUL IN TENANT’S BUSINESS ON OR IN THE LEASED
IMPROVEMENTS, AND LOCATED ON OR IN THE LEASED IMPROVEMENTS, AND ALL
MODIFICATIONS, REPLACEMENTS, ALTERATIONS AND ADDITIONS TO SUCH PERSONAL
PROPERTY, EXCEPT ITEMS, IF ANY, INCLUDED WITHIN THE CATEGORY OF FIXTURES, BUT
SPECIFICALLY EXCLUDING ALL ITEMS INCLUDED WITHIN THE CATEGORY OF TENANT’S
PERSONAL PROPERTY (COLLECTIVELY, THE “LEASED PERSONAL PROPERTY”);

 

(F)            ALL OF THE LEASED INTANGIBLE PROPERTY; AND

 

19

--------------------------------------------------------------------------------


 

(G)           ANY AND ALL LEASES OF SPACE IN THE LEASED IMPROVEMENTS.

 


2.2          CONDITION OF LEASED PROPERTY.  TENANT ACKNOWLEDGES RECEIPT AND
DELIVERY OF POSSESSION OF THE LEASED PROPERTY AND TENANT ACCEPTS THE LEASED
PROPERTY IN ITS “AS IS” CONDITION, SUBJECT TO THE RIGHTS OF PARTIES IN
POSSESSION, THE EXISTING STATE OF TITLE, INCLUDING ALL COVENANTS, CONDITIONS,
RESTRICTIONS, RESERVATIONS, MINERAL LEASES, EASEMENTS AND OTHER MATTERS OF
RECORD OR THAT ARE VISIBLE OR APPARENT ON THE LEASED  PROPERTY, ALL APPLICABLE
LEGAL REQUIREMENTS, THE LIEN OF ANY FINANCING INSTRUMENTS, MORTGAGES AND DEEDS
OF TRUST EXISTING PRIOR TO THE COMMENCEMENT DATE FOR ANY PROPERTY OR PERMITTED
BY THE TERMS OF THIS AGREEMENT, AND SUCH OTHER MATTERS WHICH WOULD BE DISCLOSED
BY AN INSPECTION OF THE LEASED PROPERTY AND THE RECORD TITLE THERETO OR BY AN
ACCURATE SURVEY THEREOF.  TENANT REPRESENTS THAT IT HAS INSPECTED THE LEASED
PROPERTY AND ALL OF THE FOREGOING AND HAS FOUND THE CONDITION THEREOF
SATISFACTORY AND IS NOT RELYING ON ANY REPRESENTATION OR WARRANTY OF LANDLORD OR
LANDLORD’S AGENTS OR EMPLOYEES WITH RESPECT THERETO AND TENANT WAIVES ANY CLAIM
OR ACTION AGAINST LANDLORD IN RESPECT OF THE CONDITION OF THE LEASED PROPERTY. 
LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF
THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE,
DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO THE
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING
AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT.  TO THE MAXIMUM EXTENT
PERMITTED BY LAW, HOWEVER, LANDLORD HEREBY ASSIGNS TO TENANT ALL OF LANDLORD’S
RIGHTS TO PROCEED AGAINST ANY PREDECESSOR IN INTEREST OR INSURER FOR BREACHES OF
WARRANTIES OR REPRESENTATIONS OR FOR LATENT DEFECTS IN THE LEASED PROPERTY. 
LANDLORD SHALL FULLY COOPERATE WITH TENANT IN THE PROSECUTION OF ANY SUCH
CLAIMS, IN LANDLORD’S OR TENANT’S NAME, ALL AT TENANT’S SOLE COST AND EXPENSE. 
TENANT SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS LANDLORD FROM AND AGAINST ANY
LOSS, COST, DAMAGE OR LIABILITY (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED
BY LANDLORD IN CONNECTION WITH SUCH COOPERATION.


 


2.3          FIXED TERM.  THE INITIAL TERM OF THIS AGREEMENT (THE “FIXED TERM”)
WITH RESPECT TO EACH PROPERTY COMMENCED ON THE COMMENCEMENT DATE FOR SUCH
PROPERTY AND SHALL EXPIRE ON JUNE 30, 2026.


 


2.4          EXTENDED TERMS.  PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, TENANT SHALL HAVE THE RIGHT TO EXTEND THE TERM FOR
TWO (2) CONSECUTIVE RENEWAL TERMS OF TEN (10) YEARS EACH (COLLECTIVELY, THE
“EXTENDED TERMS”).

 

20

--------------------------------------------------------------------------------


 

Each Extended Term shall commence on the day succeeding the expiration of the
Fixed Term or the preceding Extended Term, as the case may be.  All of the
terms, covenants and provisions of this Agreement shall apply to each Extended
Term, except that Tenant shall have no right to extend the Term beyond the
expiration of the Extended Terms.  If Tenant shall elect to exercise either of
the aforesaid options, it shall do so by giving Landlord Notice thereof, which
Notice shall be given not later than (a) June 30, 2024, in the case of the first
Extended Term, or (b) June 30, 2034, in the case of the second Extended Term, it
being understood and agreed that time shall be of the essence with respect to
the giving of each such Notice.  If Tenant shall fail to give either such
Notice, this Agreement shall automatically terminate at the end of the Fixed
Term or the preceding Extended Term, as applicable, and Tenant shall have no
further option to extend the Term of this Agreement.  If Tenant shall give such
Notice, the extension of this Agreement shall be automatically effected without
the execution of any additional documents; it being understood and agreed,
however, that Tenant and Landlord shall execute such documents and agreements as
either party shall reasonably require to evidence the same.  Notwithstanding the
provisions of the foregoing sentence, if, subsequent to the giving of such
Notice, an Event of Default shall occur, at Landlord’s option, the extension of
this Agreement shall cease to take effect and this Agreement shall automatically
terminate at the end of the Fixed Term or the preceding Extended Term, as
applicable, and Tenant shall have no further option to extend the Term of this
Agreement.

 


2.5          LIMITATIONS ON TERM.  NOTWITHSTANDING ANYTHING CONTAINED IN
SECTION 2.3 OR SECTION 2.4 TO THE CONTRARY, THE TERM OF THIS AGREEMENT WITH
RESPECT TO ANY PROPERTY SHALL NOT EXTEND BEYOND THE TERM OF ANY GROUND LEASE
(INCLUDING ALL RENEWALS AND EXTENSIONS THEREOF) PURSUANT TO WHICH LANDLORD
LEASES SUCH PROPERTY.


 


ARTICLE 3

 


RENT

 


3.1          RENT.  TENANT SHALL PAY, IN LAWFUL MONEY OF THE UNITED STATES OF
AMERICA WHICH SHALL BE LEGAL TENDER FOR THE PAYMENT OF PUBLIC AND PRIVATE DEBTS,
WITHOUT OFFSET, ABATEMENT, DEMAND OR DEDUCTION (UNLESS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT), MINIMUM RENT AND ADDITIONAL RENT TO LANDLORD AND
ADDITIONAL CHARGES TO THE PARTY TO WHOM SUCH ADDITIONAL CHARGES ARE PAYABLE,
DURING THE TERM.  ALL PAYMENTS TO LANDLORD SHALL BE MADE BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FEDERAL FUNDS OR BY OTHER MEANS ACCEPTABLE TO LANDLORD IN
ITS SOLE DISCRETION. 

 

21

--------------------------------------------------------------------------------


 

Rent for any partial calendar month shall be prorated on a per diem basis.


 


3.1.1         MINIMUM RENT.


 

(A)           PAYMENTS.  MINIMUM RENT SHALL BE PAID IN EQUAL MONTHLY
INSTALLMENTS IN ARREARS ON THE FIRST BUSINESS DAY OF EACH CALENDAR MONTH DURING
THE TERM.

 

(B)           ALLOCATION OF MINIMUM RENT.  MINIMUM RENT MAY BE ALLOCATED AND
REALLOCATED AMONG THE PROPERTIES COMPRISING THE LEASED PROPERTY BY AGREEMENT
AMONG LANDLORD AND TENANT; PROVIDED, HOWEVER THAT IN NO EVENT SHALL THE MINIMUM
RENT ALLOCATED TO ANY PROPERTY BE LESS THAN THE MONTHLY AMOUNT PAYABLE BY
LANDLORD ON ACCOUNT OF ANY FACILITY MORTGAGE AND/OR GROUND OR MASTER LEASE WITH
RESPECT TO SUCH PROPERTY NOR SHALL THE AGGREGATE AMOUNT OF MINIMUM RENT
ALLOCATED AMONG THE PROPERTIES EXCEED THE TOTAL AMOUNT PAYABLE FOR THE LEASED
PROPERTY.

 

(C)           ADJUSTMENTS OF MINIMUM RENT FOLLOWING DISBURSEMENTS UNDER SECTIONS
5.1.3(B), 10.2.3 AND 11.2.  EFFECTIVE ON THE DATE OF EACH DISBURSEMENT TO PAY
FOR THE COST OF ANY REPAIRS, MAINTENANCE, RENOVATIONS OR REPLACEMENTS PURSUANT
TO SECTIONS 5.1.3(B), 10.2.3 OR 11.2, THE ANNUAL MINIMUM RENT SHALL BE INCREASED
BY A PER ANNUM AMOUNT EQUAL TO THE DISBURSEMENT RATE TIMES THE AMOUNT SO
DISBURSED.  IF ANY SUCH DISBURSEMENT IS MADE DURING ANY CALENDAR MONTH ON A DAY
OTHER THAN THE FIRST BUSINESS DAY OF SUCH CALENDAR MONTH, TENANT SHALL PAY TO
LANDLORD ON THE FIRST BUSINESS DAY OF THE IMMEDIATELY FOLLOWING CALENDAR MONTH
(IN ADDITION TO THE AMOUNT OF MINIMUM RENT PAYABLE WITH RESPECT TO SUCH CALENDAR
MONTH, AS ADJUSTED PURSUANT TO THIS PARAGRAPH (C)) THE AMOUNT BY WHICH MINIMUM
RENT FOR THE PRECEDING CALENDAR MONTH, AS ADJUSTED FOR SUCH DISBURSEMENT ON A
PER DIEM BASIS, EXCEEDED THE AMOUNT OF MINIMUM RENT PAID BY TENANT FOR SUCH
PRECEDING CALENDAR MONTH.

 

(D)           ADJUSTMENTS OF MINIMUM RENT FOLLOWING PARTIAL LEASE TERMINATION. 
SUBJECT TO SECTION 4.1.1(B), IF THIS AGREEMENT SHALL TERMINATE WITH RESPECT TO
ANY PROPERTY BUT LESS THAN ALL OF THE LEASED PROPERTY, MINIMUM RENT SHALL BE
REDUCED BY THE AFFECTED PROPERTY’S ALLOCABLE SHARE OF MINIMUM RENT DETERMINED IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT.

 

22

--------------------------------------------------------------------------------


 


3.1.2         ADDITIONAL RENT.

 

(A)           AMOUNT.  TENANT SHALL PAY ADDITIONAL RENT (“ADDITIONAL RENT”) WITH
RESPECT TO EACH LEASE YEAR DURING THE TERM SUBSEQUENT TO THE BASE YEAR, WITH
RESPECT TO THE SENIOR HOUSING PROPERTIES, IN AN AMOUNT, NOT LESS THAN ZERO,
EQUAL TO FOUR PERCENT (4%) OF EXCESS NET PATIENT REVENUES WITH RESPECT TO SUCH
PROPERTIES.

 

(B)           QUARTERLY INSTALLMENTS.  INSTALLMENTS OF ADDITIONAL RENT FOR EACH
LEASE YEAR DURING THE TERM, OR PORTION THEREOF, SHALL BE CALCULATED AND PAID
QUARTERLY IN ARREARS.  QUARTERLY PAYMENTS OF ADDITIONAL RENT FOR EACH SENIOR
HOUSING PROPERTY SHALL BE CALCULATED BASED ON NET PATIENT REVENUES FOR SUCH
QUARTER DURING THE PRECEDING YEAR AND SHALL BE DUE AND PAYABLE AND DELIVERED TO
LANDLORD ON THE FIRST BUSINESS DAY OF EACH CALENDAR QUARTER, OR PORTION THEREOF,
THEREAFTER OCCURRING DURING THE TERM, TOGETHER WITH AN OFFICER’S CERTIFICATE
SETTING FORTH THE CALCULATION OF ADDITIONAL RENT DUE AND PAYABLE FOR SUCH
QUARTER.

 

(C)           RECONCILIATION OF ADDITIONAL RENT.  IN ADDITION, WITHIN
SEVENTY-FIVE (75) DAYS AFTER THE END OF THE BASE YEAR AND EACH LEASE YEAR
THEREAFTER (OR ANY PORTION THEREOF OCCURRING DURING THE TERM), TENANT SHALL
DELIVER, OR CAUSE TO BE DELIVERED, TO LANDLORD (I) A FINANCIAL REPORT SETTING
FORTH THE NET PATIENT REVENUES FOR EACH SENIOR HOUSING PROPERTY FOR SUCH
PRECEDING LEASE YEAR, OR PORTION THEREOF, TOGETHER WITH AN OFFICER’S CERTIFICATE
FROM TENANT’S CHIEF FINANCIAL OR ACCOUNTING OFFICER CERTIFYING THAT SUCH REPORT
IS TRUE AND CORRECT, AND (II) A STATEMENT SHOWING TENANT’S CALCULATION OF
ADDITIONAL RENT DUE FOR SUCH PRECEDING LEASE YEAR, OR PORTION THEREOF, BASED ON
THE NET PATIENT REVENUES SET FORTH IN SUCH FINANCIAL REPORT, TOGETHER WITH AN
OFFICER’S CERTIFICATE FROM TENANT’S CHIEF FINANCIAL OR ACCOUNTING OFFICER
CERTIFYING THAT SUCH STATEMENT IS TRUE AND CORRECT.

 

If the annual Additional Rent for such preceding Lease Year as set forth in
Tenant’s statement thereof exceeds the amount previously paid with respect
thereto by Tenant, Tenant shall pay such excess to Landlord at such time as the
statement is delivered, together with interest at the Interest Rate, which
interest shall accrue from the close of such preceding Lease Year until the date
that such statement is required to be delivered and, thereafter, such interest
shall accrue at the Overdue Rate, until the amount of such difference shall be
paid or otherwise discharged.  If the annual Additional Rent for such preceding
Lease Year as shown in such statement is less than the amount previously paid
with respect thereto by Tenant, provided

 

23

--------------------------------------------------------------------------------


 

that no Event of Default shall have occurred and be continuing, Landlord shall
grant Tenant a credit against the Additional Rent next coming due in the amount
of such difference, together with interest at the Interest Rate, which interest
shall accrue from the date of payment by Tenant until the date such credit is
applied or paid, as the case may be.  If such credit cannot be made because the
Term has expired prior to application in full thereof, provided no Event of
Default has occurred and is continuing, Landlord shall pay the unapplied balance
of such credit to Tenant, together with interest at the Interest Rate, which
interest shall accrue from the date of payment by Tenant until the date of
payment by Landlord.

 

(D)           CONFIRMATION OF ADDITIONAL RENT.  TENANT SHALL UTILIZE, OR CAUSE
TO BE UTILIZED, AN ACCOUNTING SYSTEM FOR THE SENIOR HOUSING PROPERTIES IN
ACCORDANCE WITH ITS USUAL AND CUSTOMARY PRACTICES AND IN ALL MATERIAL RESPECTS
IN ACCORDANCE WITH GAAP, WHICH WILL ACCURATELY RECORD ALL NET PATIENT REVENUES
AND TENANT SHALL RETAIN, FOR AT LEAST THREE (3) YEARS AFTER THE EXPIRATION OF
EACH LEASE YEAR, REASONABLY ADEQUATE RECORDS CONFORMING TO SUCH ACCOUNTING
SYSTEM SHOWING ALL NET PATIENT REVENUES FOR SUCH LEASE YEAR.  LANDLORD, AT ITS
OWN EXPENSE, EXCEPT AS PROVIDED HEREINBELOW, SHALL HAVE THE RIGHT, EXERCISABLE
BY NOTICE TO TENANT, BY ITS ACCOUNTANTS OR REPRESENTATIVES, TO AUDIT THE
INFORMATION SET FORTH IN THE OFFICER’S CERTIFICATES REFERRED TO IN SUBPARAGRAPH
(C) ABOVE AND, IN CONNECTION WITH SUCH AUDITS, TO EXAMINE TENANT’S BOOKS AND
RECORDS WITH RESPECT THERETO (INCLUDING SUPPORTING DATA AND SALES AND EXCISE TAX
RETURNS).  LANDLORD SHALL BEGIN SUCH AUDIT AS SOON AS REASONABLY POSSIBLE
FOLLOWING ITS RECEIPT OF THE APPLICABLE OFFICER’S CERTIFICATE AND SHALL COMPLETE
SUCH AUDIT AS SOON AS REASONABLY POSSIBLE THEREAFTER.  IF ANY SUCH AUDIT
DISCLOSES A DEFICIENCY IN THE PAYMENT OF ADDITIONAL RENT AND, EITHER TENANT
AGREES WITH THE RESULT OF SUCH AUDIT OR THE MATTER IS OTHERWISE COMPROMISED WITH
LANDLORD, TENANT SHALL FORTHWITH PAY TO LANDLORD THE AMOUNT OF THE DEFICIENCY,
AS FINALLY AGREED OR DETERMINED, TOGETHER WITH INTEREST AT THE INTEREST RATE,
FROM THE DATE SUCH PAYMENT SHOULD HAVE BEEN MADE TO THE DATE OF PAYMENT THEREOF,
AND IF THE AMOUNT OF SUCH DEFICIENCY EXCEEDS FIVE PERCENT (5%) OF THE ADDITIONAL
RENT THAT SHOULD HAVE BEEN PAID FOR ANY LEASE YEAR, TENANT SHALL FORTHWITH PAY
TO LANDLORD THE AGGREGATE AMOUNT OF ALL COSTS AND EXPENSES INCURRED BY LANDLORD
IN CONNECTION WITH ANY SUCH AUDIT.  IF ANY SUCH AUDIT DISCLOSES THAT TENANT PAID
MORE ADDITIONAL RENT FOR ANY LEASE YEAR THAN WAS DUE HEREUNDER, AND EITHER

 

24

--------------------------------------------------------------------------------


 

LANDLORD AGREES WITH THE RESULT OF SUCH AUDIT OR THE MATTER IS OTHERWISE
DETERMINED, PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
LANDLORD SHALL, AT LANDLORD’S OPTION, EITHER GRANT TENANT A CREDIT OR PAY TO
TENANT AN AMOUNT EQUAL TO THE AMOUNT OF SUCH OVERPAYMENT AGAINST ADDITIONAL RENT
NEXT COMING DUE IN THE AMOUNT OF SUCH DIFFERENCE, AS FINALLY AGREED OR
DETERMINED, TOGETHER WITH INTEREST AT THE INTEREST RATE, WHICH INTEREST SHALL
ACCRUE FROM THE TIME OF PAYMENT BY TENANT UNTIL THE DATE SUCH CREDIT IS APPLIED
OR PAID, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT, UPON THE EXPIRATION OR
SOONER TERMINATION OF THE TERM, PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, LANDLORD SHALL PAY THE UNAPPLIED BALANCE OF SUCH CREDIT TO TENANT,
TOGETHER WITH INTEREST AT THE INTEREST RATE, WHICH INTEREST SHALL ACCRUE FROM
THE DATE OF PAYMENT BY TENANT UNTIL THE DATE OF PAYMENT FROM LANDLORD.  ANY
DISPUTE CONCERNING THE CORRECTNESS OF AN AUDIT SHALL BE SETTLED BY ARBITRATION
PURSUANT TO THE PROVISIONS OF ARTICLE 22.

 

(E)           CONFIDENTIALITY.  ANY PROPRIETARY INFORMATION OBTAINED BY LANDLORD
WITH RESPECT TO TENANT PURSUANT TO THE PROVISIONS OF THIS AGREEMENT SHALL BE
TREATED AS CONFIDENTIAL, EXCEPT THAT SUCH INFORMATION MAY BE USED, SUBJECT TO
APPROPRIATE CONFIDENTIALITY SAFEGUARDS, IN ANY LITIGATION BETWEEN THE PARTIES
AND EXCEPT FURTHER THAT LANDLORD MAY DISCLOSE SUCH INFORMATION TO ITS
PROSPECTIVE LENDERS, PROVIDED THAT LANDLORD SHALL DIRECT SUCH LENDERS TO
MAINTAIN SUCH INFORMATION AS CONFIDENTIAL.

 

(F)            SURVIVAL.  THE OBLIGATIONS OF TENANT AND LANDLORD CONTAINED IN
THIS SECTION 3.1.2 SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS
AGREEMENT.

 


3.1.3         ADDITIONAL CHARGES.  IN ADDITION TO THE MINIMUM RENT AND
ADDITIONAL RENT PAYABLE HEREUNDER, TENANT SHALL PAY (OR CAUSE TO BE PAID) TO THE
APPROPRIATE PARTIES AND DISCHARGE (OR CAUSE TO BE DISCHARGED) AS AND WHEN DUE
AND PAYABLE THE FOLLOWING (COLLECTIVELY, “ADDITIONAL CHARGES”):


 

(A)           IMPOSITIONS.  SUBJECT TO ARTICLE 8 RELATING TO PERMITTED CONTESTS,
TENANT SHALL PAY, OR CAUSE TO BE PAID, ALL IMPOSITIONS BEFORE ANY FINE, PENALTY,
INTEREST OR COST (OTHER THAN ANY OPPORTUNITY COST AS A RESULT OF A FAILURE TO
TAKE ADVANTAGE OF ANY DISCOUNT FOR EARLY PAYMENT) MAY BE ADDED FOR NON-PAYMENT,
SUCH PAYMENTS TO BE MADE DIRECTLY TO THE TAXING AUTHORITIES WHERE FEASIBLE, AND
SHALL PROMPTLY, UPON REQUEST, FURNISH TO LANDLORD COPIES OF OFFICIAL

 

25

--------------------------------------------------------------------------------


 

RECEIPTS OR OTHER REASONABLY SATISFACTORY PROOF EVIDENCING SUCH PAYMENTS.  IF
ANY SUCH IMPOSITION MAY, AT THE OPTION OF THE TAXPAYER, LAWFULLY BE PAID IN
INSTALLMENTS (WHETHER OR NOT INTEREST SHALL ACCRUE ON THE UNPAID BALANCE OF SUCH
IMPOSITION), TENANT MAY EXERCISE THE OPTION TO PAY THE SAME (AND ANY ACCRUED
INTEREST ON THE UNPAID BALANCE OF SUCH IMPOSITION) IN INSTALLMENTS AND, IN SUCH
EVENT, SHALL PAY, OR CAUSE TO PAY, SUCH INSTALLMENTS DURING THE TERM AS THE SAME
BECOME DUE AND BEFORE ANY FINE, PENALTY, PREMIUM, FURTHER INTEREST OR COST MAY
BE ADDED THERETO.  LANDLORD, AT ITS EXPENSE, SHALL, TO THE EXTENT REQUIRED OR
PERMITTED BY APPLICABLE LAW, PREPARE AND FILE, OR CAUSE TO BE PREPARED AND
FILED, ALL TAX RETURNS AND PAY ALL TAXES DUE IN RESPECT OF LANDLORD’S NET
INCOME, GROSS RECEIPTS, SALES AND USE, SINGLE BUSINESS, TRANSACTION PRIVILEGE,
RENT, AD VALOREM, FRANCHISE TAXES AND TAXES ON ITS CAPITAL STOCK OR OTHER EQUITY
INTERESTS, AND TENANT, AT ITS EXPENSE, SHALL, TO THE EXTENT REQUIRED OR
PERMITTED BY APPLICABLE LAWS AND REGULATIONS, PREPARE AND FILE ALL OTHER TAX
RETURNS AND REPORTS IN RESPECT OF ANY IMPOSITION AS MAY BE REQUIRED BY
GOVERNMENT AGENCIES.  PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, IF ANY REFUND SHALL BE DUE FROM ANY TAXING AUTHORITY IN RESPECT OF
ANY IMPOSITION PAID BY OR ON BEHALF OF TENANT, THE SAME SHALL BE PAID OVER TO OR
RETAINED BY TENANT.  LANDLORD AND TENANT SHALL, UPON REQUEST OF THE OTHER,
PROVIDE SUCH DATA AS IS MAINTAINED BY THE PARTY TO WHOM THE REQUEST IS MADE WITH
RESPECT TO THE LEASED PROPERTY AS MAY BE NECESSARY TO PREPARE ANY REQUIRED
RETURNS AND REPORTS.  IN THE EVENT GOVERNMENT AGENCIES CLASSIFY ANY PROPERTY
COVERED BY THIS AGREEMENT AS PERSONAL PROPERTY, TENANT SHALL FILE, OR CAUSE TO
BE FILED, ALL PERSONAL PROPERTY TAX RETURNS IN SUCH JURISDICTIONS WHERE IT MAY
LEGALLY SO FILE.  EACH PARTY SHALL, TO THE EXTENT IT POSSESSES THE SAME, PROVIDE
THE OTHER, UPON REQUEST, WITH COST AND DEPRECIATION RECORDS NECESSARY FOR FILING
RETURNS FOR ANY PROPERTY SO CLASSIFIED AS PERSONAL PROPERTY.  WHERE LANDLORD IS
LEGALLY REQUIRED TO FILE PERSONAL PROPERTY TAX RETURNS FOR PROPERTY COVERED BY
THIS AGREEMENT, LANDLORD SHALL PROVIDE TENANT WITH COPIES OF ASSESSMENT NOTICES
IN SUFFICIENT TIME FOR TENANT TO FILE A PROTEST.  ALL IMPOSITIONS ASSESSED
AGAINST SUCH PERSONAL PROPERTY SHALL BE (IRRESPECTIVE OF WHETHER LANDLORD OR
TENANT SHALL FILE THE RELEVANT RETURN) PAID BY TENANT NOT LATER THAN THE LAST
DATE ON WHICH THE SAME MAY BE MADE WITHOUT INTEREST OR PENALTY, SUBJECT TO THE
PROVISIONS OF ARTICLE 8.

 

Landlord shall give prompt Notice to Tenant of all Impositions payable by Tenant
hereunder of which Landlord

 

26

--------------------------------------------------------------------------------


 

at any time has knowledge; provided, however, that Landlord’s failure to give
any such notice shall in no way diminish Tenant’s obligation hereunder to pay
such Impositions.

 

(B)           UTILITY CHARGES.  TENANT SHALL PAY OR CAUSE TO BE PAID ALL CHARGES
FOR ELECTRICITY, POWER, GAS, OIL, WATER AND OTHER UTILITIES USED IN CONNECTION
WITH THE LEASED PROPERTY.

 

(C)           INSURANCE PREMIUMS.  TENANT SHALL PAY OR CAUSE TO BE PAID ALL
PREMIUMS FOR THE INSURANCE COVERAGE REQUIRED TO BE MAINTAINED PURSUANT TO
ARTICLE 9.

 

(D)           FF&E RESERVE PAYMENT.  TENANT SHALL PAY OR CAUSE TO BE PAID ALL
FF&E RESERVE PAYMENTS REQUIRED PURSUANT TO SECTION 5.1.2.

 

(E)           OTHER CHARGES.  TENANT SHALL PAY OR CAUSE TO BE PAID ALL OTHER
AMOUNTS, LIABILITIES AND OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, GROUND
RENTS, IF ANY, AND ALL AMOUNTS PAYABLE UNDER ANY EQUIPMENT LEASES AND ALL
AGREEMENTS TO INDEMNIFY LANDLORD UNDER SECTIONS 4.4.2 AND 9.5.

 

(F)            REIMBURSEMENT FOR ADDITIONAL CHARGES.  IF TENANT PAYS OR CAUSES
TO BE PAID PROPERTY TAXES OR SIMILAR OR OTHER ADDITIONAL CHARGES ATTRIBUTABLE TO
PERIODS AFTER THE END OF THE TERM, WHETHER UPON EXPIRATION OR SOONER TERMINATION
OF THIS AGREEMENT (OTHER THAN TERMINATION BY REASON OF AN EVENT OF DEFAULT),
TENANT MAY, WITHIN A REASONABLE TIME AFTER THE END OF THE TERM, PROVIDE NOTICE
TO LANDLORD OF ITS ESTIMATE OF SUCH AMOUNTS.  LANDLORD SHALL PROMPTLY REIMBURSE
TENANT FOR ALL PAYMENTS OF SUCH TAXES AND OTHER SIMILAR ADDITIONAL CHARGES THAT
ARE ATTRIBUTABLE TO ANY PERIOD AFTER THE TERM OF THIS AGREEMENT.

 


3.2          LATE PAYMENT OF RENT, ETC.  IF ANY INSTALLMENT OF MINIMUM RENT,
ADDITIONAL RENT OR ADDITIONAL CHARGES (BUT ONLY AS TO THOSE ADDITIONAL CHARGES
WHICH ARE PAYABLE DIRECTLY TO LANDLORD) SHALL NOT BE PAID WITHIN TEN (10) DAYS
AFTER ITS DUE DATE, TENANT SHALL PAY LANDLORD, ON DEMAND, AS ADDITIONAL CHARGES,
A LATE CHARGE (TO THE EXTENT PERMITTED BY LAW) COMPUTED AT THE OVERDUE RATE ON
THE AMOUNT OF SUCH INSTALLMENT, FROM THE DUE DATE OF SUCH INSTALLMENT TO THE
DATE OF PAYMENT THEREOF. TO THE EXTENT THAT TENANT PAYS ANY ADDITIONAL CHARGES
DIRECTLY TO LANDLORD OR ANY FACILITY MORTGAGEE PURSUANT TO ANY REQUIREMENT OF
THIS AGREEMENT, TENANT SHALL BE RELIEVED OF ITS OBLIGATION TO

 

27

--------------------------------------------------------------------------------


 

pay such Additional Charges to the Entity to which they would otherwise be due. 
If any payments due from Landlord to Tenant shall not be paid within ten
(10) days after its due date, Landlord shall pay to Tenant, on demand, a late
charge (to the extent permitted by law) computed at the Overdue Rate on the
amount of such installment from the due date of such installment to the date of
payment thereof.


 

In the event of any failure by Tenant to pay any Additional Charges when due,
Tenant shall promptly pay and discharge, as Additional Charges, every fine,
penalty, interest and cost which is added for non-payment or late payment of
such items.  Landlord shall have all legal, equitable and contractual rights,
powers and remedies provided either in this Agreement or by statute or otherwise
in the case of non-payment of the Additional Charges as in the case of
non-payment of the Minimum Rent or Additional Rent.

 


3.3          NET LEASE.  THE RENT SHALL BE ABSOLUTELY NET TO LANDLORD SO THAT
THIS AGREEMENT SHALL YIELD TO LANDLORD THE FULL AMOUNT OF THE INSTALLMENTS OR
AMOUNTS OF THE RENT THROUGHOUT THE TERM, SUBJECT TO ANY OTHER PROVISIONS OF THIS
AGREEMENT WHICH EXPRESSLY PROVIDE OTHERWISE, INCLUDING THOSE PROVISIONS FOR
ADJUSTMENT OR ABATEMENT OF SUCH RENT.


 


3.4          NO TERMINATION, ABATEMENT, ETC.   EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED IN THIS AGREEMENT, EACH OF LANDLORD AND TENANT, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, SHALL REMAIN BOUND BY THIS AGREEMENT IN ACCORDANCE WITH ITS
TERMS AND SHALL NOT TAKE ANY ACTION WITHOUT THE CONSENT OF THE OTHER TO MODIFY,
SURRENDER OR TERMINATE THIS AGREEMENT.  IN ADDITION, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT, TENANT SHALL NOT SEEK, OR BE ENTITLED TO,
ANY ABATEMENT, DEDUCTION, DEFERMENT OR REDUCTION OF THE RENT, OR SET-OFF AGAINST
THE RENT, NOR SHALL THE RESPECTIVE OBLIGATIONS OF LANDLORD AND TENANT BE
OTHERWISE AFFECTED BY REASON OF (A) ANY DAMAGE TO OR DESTRUCTION OF THE LEASED
PROPERTY, OR ANY PORTION THEREOF, FROM WHATEVER CAUSE OR ANY CONDEMNATION,
(B) THE LAWFUL OR UNLAWFUL PROHIBITION OF, OR RESTRICTION UPON, TENANT’S USE OF
THE LEASED PROPERTY, OR ANY PORTION THEREOF, OR THE INTERFERENCE WITH SUCH USE
BY ANY PERSON OR BY REASON OF EVICTION BY PARAMOUNT TITLE; (C) ANY CLAIM WHICH
TENANT MAY HAVE AGAINST LANDLORD BY REASON OF ANY DEFAULT (OTHER THAN A MONETARY
DEFAULT) OR BREACH OF ANY WARRANTY BY LANDLORD UNDER THIS AGREEMENT OR ANY OTHER
AGREEMENT BETWEEN LANDLORD AND TENANT, OR TO WHICH LANDLORD AND TENANT ARE
PARTIES; (D) ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, COMPOSITION,
READJUSTMENT, LIQUIDATION, DISSOLUTION, WINDING UP OR OTHER PROCEEDINGS
AFFECTING LANDLORD OR ANY ASSIGNEE OR TRANSFEREE OF LANDLORD; OR (E) FOR ANY
OTHER CAUSE WHETHER SIMILAR OR

 

28

--------------------------------------------------------------------------------


 

dissimilar to any of the foregoing (other than a monetary default by Landlord). 
Except as otherwise specifically provided in this Agreement, Tenant hereby
waives all rights arising from any occurrence whatsoever, which may now or
hereafter be conferred upon it by law (a) to modify, surrender or terminate this
Agreement or quit or surrender the Leased Property, or any portion thereof, or
(b) which would entitle Tenant to any abatement, reduction, suspension or
deferment of the Rent or other sums payable or other obligations to be performed
by Tenant hereunder.  The obligations of Tenant hereunder shall be separate and
independent covenants and agreements, and the Rent and all other sums payable by
Tenant hereunder shall continue to be payable in all events unless the
obligations to pay the same shall be terminated pursuant to the express
provisions of this Agreement.


 


3.5          PRORATIONS, ETC.  IT IS UNDERSTOOD AND AGREED THAT, WITH RESPECT TO
EACH REHABILITATION HOSPITAL PROPERTY, (I) ALL ITEMS OF REVENUE, COST AND
EXPENSE, RIGHTS, REMEDIES, CLAIMS, LOSSES, DAMAGES, LIABILITIES AND OBLIGATIONS
WITH RESPECT TO THE PERIOD PRIOR TO THE APPLICABLE COMMENCEMENT DATE FOR SUCH
PROPERTY SHALL BE FOR THE ACCOUNT OF LANDLORD, (II) LANDLORD SHALL RETAIN ITS
RIGHT, TITLE AND INTEREST IN AND TO ALL UNPAID ACCOUNTS RECEIVABLE WITH RESPECT
TO EACH SUCH FACILITY WHICH RELATE TO THE PERIOD PRIOR TO THE APPLICABLE
COMMENCEMENT DATE, AND TENANT SHALL PROMPTLY TURN OVER ANY SUCH AMOUNTS
COLLECTED OR RECEIVED BY TENANT ON ACCOUNT THEREOF, AND (III) IN THE EVENT THAT
TENANT SHALL ASSUME ANY LIABILITY FOR ANY PERIOD PRIOR TO THE APPLICABLE
COMMENCEMENT DATE IN CONNECTION WITH ITS PARTICIPATION IN ANY THIRD PARTY PAYOR
PROGRAM WITH RESPECT TO EITHER REHABILITATION HOSPITAL PROPERTY, LANDLORD SHALL
INDEMNIFY AND HOLD TENANT HARMLESS FROM ANY SUCH LIABILITY ONLY TO THE EXTENT
THE SAME RELATES TO THE PERIOD COMMENCING ON OCTOBER 26, 2004 AND ENDING ON THE
APPLICABLE COMMENCEMENT DATE.


 


ARTICLE 4

 


USE OF THE LEASED PROPERTY

 


4.1          PERMITTED USE.


 


4.1.1         PERMITTED USE.


 

(A)           TENANT SHALL, AT ALL TIMES DURING THE TERM, AND AT ANY OTHER TIME
THAT TENANT SHALL BE IN POSSESSION OF ANY PROPERTY, CONTINUOUSLY USE AND
OPERATE, OR CAUSE TO BE USED AND OPERATED, (I) EACH SENIOR HOUSING PROPERTY AS A
SKILLED NURSING/INTERMEDIATE CARE/INDEPENDENT LIVING/ASSISTED

 

29

--------------------------------------------------------------------------------


 

LIVING/SPECIAL CARE FACILITY AS CURRENTLY OPERATED, AND ANY USES NECESSARY OR
INCIDENTAL THERETO, SUBJECT TO AND IN ACCORDANCE WITH APPLICABLE LEGAL
REQUIREMENTS AND (II) EACH REHABILITATION HOSPITAL PROPERTY AS A REHABILITATION
HOSPITAL, CLINIC OR PROFESSIONAL LEVEL HEALTH OR MEDICAL SERVICES FACILITY, AND
ANY USES NECESSARY OR INCIDENTAL THERETO, SUBJECT TO AND IN ACCORDANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS.  TENANT SHALL NOT USE (AND SHALL NOT PERMIT ANY
PERSON TO USE) ANY PROPERTY, OR ANY PORTION THEREOF, FOR ANY OTHER USE WITHOUT
THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, DELAYED OR CONDITIONED.  NO USE SHALL BE MADE OR PERMITTED TO BE MADE
OF ANY PROPERTY AND NO ACTS SHALL BE DONE THEREON WHICH WILL CAUSE THE
CANCELLATION OF ANY INSURANCE POLICY COVERING SUCH PROPERTY OR ANY PART THEREOF
(UNLESS ANOTHER ADEQUATE POLICY IS AVAILABLE) OR WHICH WOULD CONSTITUTE A
DEFAULT UNDER ANY GROUND LEASE AFFECTING ANY PROPERTY, NOR SHALL TENANT SELL OR
OTHERWISE PROVIDE TO RESIDENTS OR PATIENTS THEREIN, OR PERMIT TO BE KEPT, USED
OR SOLD IN OR ABOUT ANY PROPERTY ANY ARTICLE WHICH MAY BE PROHIBITED BY LAW OR
BY THE STANDARD FORM OF FIRE INSURANCE POLICIES, OR ANY OTHER INSURANCE POLICIES
REQUIRED TO BE CARRIED HEREUNDER, OR FIRE UNDERWRITER’S REGULATIONS.  TENANT
SHALL, AT ITS SOLE COST (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 5.1.3(B)),
COMPLY OR CAUSE TO BE COMPLIED WITH ALL INSURANCE REQUIREMENTS.  TENANT SHALL
NOT TAKE OR OMIT TO TAKE, OR PERMIT TO BE TAKEN OR OMITTED TO BE TAKEN, ANY
ACTION, THE TAKING OR OMISSION OF WHICH MATERIALLY IMPAIRS THE VALUE OR THE
USEFULNESS OF ANY PROPERTY OR ANY PART THEREOF FOR ITS PERMITTED USE.

 

(B)           IN THE EVENT THAT, IN THE REASONABLE DETERMINATION OF TENANT, IT
SHALL NO LONGER BE ECONOMICALLY PRACTICAL TO OPERATE ANY PROPERTY AS CURRENTLY
OPERATED, TENANT SHALL GIVE LANDLORD NOTICE THEREOF, WHICH NOTICE SHALL SET
FORTH IN REASONABLE DETAIL THE REASONS THEREFOR.  THEREAFTER, LANDLORD AND
TENANT SHALL NEGOTIATE IN GOOD FAITH TO AGREE ON AN ALTERNATIVE USE FOR SUCH
PROPERTY AND APPROPRIATE ADJUSTMENTS TO ADDITIONAL RENT (IF APPLICABLE) AND
OTHER RELATED MATTERS; PROVIDED, HOWEVER, IN NO EVENT SHALL THE MINIMUM RENT BE
REDUCED OR ABATED AS A RESULT THEREOF.  IF LANDLORD AND TENANT FAIL TO AGREE ON
AN ALTERNATIVE USE FOR SUCH PROPERTY WITHIN SIXTY (60) DAYS AFTER COMMENCING
NEGOTIATIONS AS AFORESAID, TENANT MAY MARKET SUCH PROPERTY FOR SALE TO A THIRD
PARTY.  IF TENANT RECEIVES A BONA FIDE OFFER (AN “OFFER”) TO PURCHASE SUCH
PROPERTY FROM A PERSON HAVING THE FINANCIAL CAPACITY TO

 

30

--------------------------------------------------------------------------------


 

IMPLEMENT THE TERMS OF SUCH OFFER, TENANT SHALL GIVE LANDLORD NOTICE THEREOF,
WHICH NOTICE SHALL INCLUDE A COPY OF THE OFFER EXECUTED BY SUCH THIRD PARTY.  IN
THE EVENT THAT LANDLORD SHALL FAIL TO ACCEPT OR REJECT SUCH OFFER WITHIN THIRTY
(30) DAYS AFTER RECEIPT OF SUCH NOTICE, SUCH OFFER SHALL BE DEEMED TO BE
REJECTED BY LANDLORD.  IF LANDLORD SHALL SELL THE PROPERTY PURSUANT TO SUCH
OFFER, THEN, EFFECTIVE AS OF THE DATE OF SUCH SALE, THIS AGREEMENT SHALL
TERMINATE WITH RESPECT TO SUCH PROPERTY, AND THE MINIMUM RENT SHALL BE REDUCED
BY AN AMOUNT EQUAL TO THE PRODUCT OF THE INTEREST RATE MULTIPLIED BY THE NET
PROCEEDS OF SALE RECEIVED BY LANDLORD.  IF LANDLORD SHALL REJECT (OR BE DEEMED
TO HAVE REJECTED) SUCH OFFER, THEN, EFFECTIVE AS OF THE PROPOSED DATE OF SUCH
SALE, THIS AGREEMENT SHALL TERMINATE WITH RESPECT TO SUCH PROPERTY, AND THE
MINIMUM RENT SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE PRODUCT OF THE INTEREST
RATE MULTIPLIED BY THE PROJECTED NET PROCEEDS DETERMINED BY REFERENCE TO SUCH
OFFER.

 


4.1.2         NECESSARY APPROVALS.  TENANT SHALL PROCEED WITH ALL DUE DILIGENCE
AND EXERCISE REASONABLE EFFORTS TO OBTAIN AND MAINTAIN, OR CAUSE TO BE OBTAINED
AND MAINTAINED, ALL APPROVALS NECESSARY TO USE AND OPERATE, FOR ITS PERMITTED
USE, EACH PROPERTY AND THE FACILITY LOCATED THEREON UNDER APPLICABLE LAW AND,
WITHOUT LIMITING THE FOREGOING, SHALL EXERCISE REASONABLE EFFORTS TO MAINTAIN
(OR CAUSE TO BE MAINTAINED) APPROPRIATE CERTIFICATIONS FOR REIMBURSEMENT AND
LICENSURE.


 


4.1.3         LAWFUL USE, ETC.  TENANT SHALL NOT, AND SHALL NOT PERMIT ANY
PERSON TO USE OR SUFFER OR PERMIT THE USE OF ANY PROPERTY OR TENANT’S PERSONAL
PROPERTY, IF ANY, FOR ANY UNLAWFUL PURPOSE.  TENANT SHALL NOT, AND SHALL NOT
PERMIT ANY PERSON TO, COMMIT OR SUFFER TO BE COMMITTED ANY WASTE ON ANY
PROPERTY, OR IN ANY FACILITY, NOR SHALL TENANT CAUSE OR PERMIT ANY UNLAWFUL
NUISANCE THEREON OR THEREIN.  TENANT SHALL NOT, AND SHALL NOT PERMIT ANY PERSON
TO, SUFFER NOR PERMIT ANY PROPERTY, OR ANY PORTION THEREOF, TO BE USED IN SUCH A
MANNER AS (A) MAY MATERIALLY AND ADVERSELY IMPAIR LANDLORD’S TITLE THERETO OR TO
ANY PORTION THEREOF, OR (B) MAY REASONABLY ALLOW A CLAIM OR CLAIMS FOR ADVERSE
USAGE OR ADVERSE POSSESSION BY THE PUBLIC, AS SUCH, OR OF IMPLIED DEDICATION OF
SUCH PROPERTY, OR ANY PORTION THEREOF.


 


4.2          COMPLIANCE WITH LEGAL/INSURANCE REQUIREMENTS, ETC.  SUBJECT TO THE
PROVISIONS OF SECTION 5.1.3(B) AND ARTICLE 8, TENANT, AT ITS SOLE EXPENSE, SHALL
(A) COMPLY WITH (OR CAUSE TO BE COMPLIED WITH) ALL MATERIAL LEGAL REQUIREMENTS
AND INSURANCE REQUIREMENTS IN RESPECT OF THE USE, OPERATION, MAINTENANCE,

 

31

--------------------------------------------------------------------------------


 

repair, alteration and restoration of any Property and the terms and conditions
of any ground lease affecting any Property, (b) perform (or cause to be
performed) all of Landlord’s obligations under any ground lease affecting any
Property; and (c) procure, maintain and comply with (or cause to be procured,
maintained and complied with) all material licenses, certificates of need,
permits, provider agreements and other authorizations and agreements required
for any use of any Property and Tenant’s Personal Property, if any, then being
made, and for the proper erection, installation, operation and maintenance of
the Leased Property or any part thereof.


 


4.3          COMPLIANCE WITH MEDICAID AND MEDICARE REQUIREMENTS.  TENANT, AT ITS
SOLE COST AND EXPENSE, SHALL MAKE (OR SHALL CAUSE TO BE MADE), WHATEVER
IMPROVEMENTS (CAPITAL OR ORDINARY) AS ARE REQUIRED TO CONFORM EACH PROPERTY TO
SUCH STANDARDS AS MAY, FROM TIME TO TIME, BE REQUIRED BY FEDERAL MEDICARE (TITLE
18) OR MEDICAID (TITLE 19) FOR EACH FACILITY, TO THE EXTENT TENANT IS A
PARTICIPANT IN SUCH PROGRAMS WITH RESPECT TO SUCH PROPERTY, OR ANY OTHER
APPLICABLE PROGRAMS OR LEGISLATION, OR CAPITAL IMPROVEMENTS REQUIRED BY ANY
OTHER GOVERNMENTAL AGENCY HAVING JURISDICTION OVER ANY PROPERTY AS A CONDITION
OF THE CONTINUED OPERATION OF SUCH PROPERTY FOR ITS PERMITTED USE.


 


4.4          ENVIRONMENTAL MATTERS.


 


4.4.1         RESTRICTION ON USE, ETC.  DURING THE TERM AND ANY OTHER TIME THAT
TENANT SHALL BE IN POSSESSION OF ANY PROPERTY, TENANT SHALL NOT, AND SHALL NOT
PERMIT ANY PERSON TO, STORE, SPILL UPON, DISPOSE OF OR TRANSFER TO OR FROM SUCH
PROPERTY ANY HAZARDOUS SUBSTANCE, EXCEPT IN COMPLIANCE WITH ALL APPLICABLE
LAWS.  DURING THE TERM AND ANY OTHER TIME THAT TENANT SHALL BE IN POSSESSION OF
ANY PROPERTY, TENANT SHALL MAINTAIN (OR SHALL CAUSE TO BE MAINTAINED) SUCH
PROPERTY AT ALL TIMES FREE OF ANY HAZARDOUS SUBSTANCE (EXCEPT IN COMPLIANCE WITH
ALL APPLICABLE LAWS).  TENANT SHALL PROMPTLY:  (A) UPON RECEIPT OF NOTICE OR
KNOWLEDGE, NOTIFY LANDLORD IN WRITING OF ANY MATERIAL CHANGE IN THE NATURE OR
EXTENT OF HAZARDOUS SUBSTANCES AT ANY PROPERTY, (B) TRANSMIT TO LANDLORD A COPY
OF ANY REPORT WHICH IS REQUIRED TO BE FILED BY TENANT OR ANY MANAGER WITH
RESPECT TO ANY PROPERTY PURSUANT TO SARA TITLE III OR ANY OTHER APPLICABLE LAW,
(C) TRANSMIT TO LANDLORD COPIES OF ANY CITATIONS, ORDERS, NOTICES OR OTHER
GOVERNMENTAL COMMUNICATIONS RECEIVED BY TENANT OR ANY MANAGER OR THEIR
RESPECTIVE AGENTS OR REPRESENTATIVES WITH RESPECT THERETO (COLLECTIVELY,
“ENVIRONMENTAL NOTICE”), WHICH ENVIRONMENTAL NOTICE REQUIRES A WRITTEN RESPONSE
OR ANY ACTION TO BE TAKEN AND/OR IF SUCH ENVIRONMENTAL NOTICE GIVES NOTICE OF
AND/OR

 

32

--------------------------------------------------------------------------------


 

presents a material risk of any material violation of any Applicable Law and/or
presents a material risk of any material cost, expense, loss or damage (an
“Environmental Obligation”), (d) observe and comply with (or cause to be
observed and complied with) all Applicable Laws relating to the use, maintenance
and disposal of Hazardous Substances and all orders or directives from any
official, court or agency of competent jurisdiction relating to the use or
maintenance or requiring the removal, treatment, containment or other
disposition thereof, and (e) pay or otherwise dispose (or cause to be paid or
otherwise disposed) of any fine, charge or Imposition related thereto, unless
Tenant or any Manager shall contest the same in good faith and by appropriate
proceedings and the right to use and the value of any of the Leased Property is
not materially and adversely affected thereby.


 

If, at any time prior to the termination of this Agreement, Hazardous Substances
(other than those maintained in accordance with Applicable Laws) are discovered
on any Property, subject to Tenant’s right to contest the same in accordance
with Article 8, Tenant shall take (and shall cause to be taken) all actions and
incur any and all expenses, as are required by any Government Agency and by
Applicable Law, (i) to clean up and remove from and about such Property all
Hazardous Substances thereon, (ii) to contain and prevent any further release or
threat of release of Hazardous Substances on or about such Property and (iii) to
use good faith efforts to eliminate any further release or threat of release of
Hazardous Substances on or about such Property.

 


4.4.2         INDEMNIFICATION OF LANDLORD.  TENANT SHALL PROTECT, INDEMNIFY AND
HOLD HARMLESS LANDLORD AND EACH FACILITY MORTGAGEE, THEIR TRUSTEES, OFFICERS,
AGENTS, EMPLOYEES AND BENEFICIARIES, AND ANY OF THEIR RESPECTIVE SUCCESSORS OR
ASSIGNS WITH RESPECT TO THIS AGREEMENT (COLLECTIVELY, THE “INDEMNITEES” AND,
INDIVIDUALLY, AN “INDEMNITEE”) FOR, FROM AND AGAINST ANY AND ALL DEBTS, LIENS,
CLAIMS, CAUSES OF ACTION, ADMINISTRATIVE ORDERS OR NOTICES, COSTS, FINES,
PENALTIES OR EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES
AND EXPENSES) IMPOSED UPON, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
RESULTING FROM, EITHER DIRECTLY OR INDIRECTLY, THE PRESENCE IN, UPON OR UNDER
THE SOIL OR GROUND WATER OF ANY PROPERTY OR ANY PROPERTIES SURROUNDING SUCH
PROPERTY OF ANY HAZARDOUS SUBSTANCES IN VIOLATION OF ANY APPLICABLE LAW, EXCEPT
TO THE EXTENT THE SAME ARISE FROM THE ACTS OR OMISSIONS OF LANDLORD

 

33

--------------------------------------------------------------------------------


 


OR ANY OTHER INDEMNITEE OR DURING ANY PERIOD THAT LANDLORD OR A PERSON
DESIGNATED BY LANDLORD (OTHER THAN TENANT) IS IN POSSESSION OF SUCH PROPERTY
FROM AND AFTER THE COMMENCEMENT DATE FOR SUCH PROPERTY.  TENANT’S DUTY HEREIN
INCLUDES, BUT IS NOT LIMITED TO, COSTS ASSOCIATED WITH PERSONAL INJURY OR
PROPERTY DAMAGE CLAIMS AS A RESULT OF THE PRESENCE PRIOR TO THE EXPIRATION OR
SOONER TERMINATION OF THE TERM AND THE SURRENDER OF SUCH PROPERTY TO LANDLORD IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OF HAZARDOUS SUBSTANCES IN, UPON OR
UNDER THE SOIL OR GROUND WATER OF SUCH PROPERTY IN VIOLATION OF ANY APPLICABLE
LAW.  UPON NOTICE FROM LANDLORD AND ANY OTHER OF THE INDEMNITEES, TENANT SHALL
UNDERTAKE THE DEFENSE, AT TENANT’S SOLE COST AND EXPENSE, OF ANY INDEMNIFICATION
DUTIES SET FORTH HEREIN, IN WHICH EVENT, TENANT SHALL NOT BE LIABLE FOR PAYMENT
OF ANY DUPLICATIVE ATTORNEYS’ FEES INCURRED BY ANY INDEMNITEE.


 

Tenant shall, upon demand, pay (or cause to be paid) to Landlord, as an
Additional Charge, any cost, expense, loss or damage (including, without
limitation, reasonable attorneys’ fees) reasonably incurred by Landlord and
arising from a failure of Tenant to observe and perform  (or to cause to be
observed and performed) the requirements of this Section 4.4, which amounts
shall bear interest from the date ten (10) Business Days after written demand
therefor is given to Tenant until paid by Tenant to Landlord at the Overdue
Rate.

 


4.4.3         SURVIVAL.  THE PROVISIONS OF THIS SECTION 4.4 SHALL SURVIVE THE
EXPIRATION OR SOONER TERMINATION OF THIS AGREEMENT.


 


ARTICLE 5

 


MAINTENANCE AND REPAIRS

 


5.1          MAINTENANCE AND REPAIR.


 


5.1.1         TENANT’S GENERAL OBLIGATIONS.  TENANT SHALL KEEP (OR CAUSE TO BE
KEPT), AT TENANT’S SOLE COST AND EXPENSE, THE LEASED PROPERTY AND ALL PRIVATE
ROADWAYS, SIDEWALKS AND CURBS APPURTENANT THERETO (AND TENANT’S PERSONAL
PROPERTY) IN GOOD ORDER AND REPAIR, REASONABLE WEAR AND TEAR EXCEPTED (WHETHER
OR NOT THE NEED FOR SUCH REPAIRS OCCURS AS A RESULT OF TENANT’S OR ANY MANAGER’S
USE, ANY PRIOR USE, THE ELEMENTS OR THE AGE OF THE LEASED PROPERTY OR TENANT’S
PERSONAL PROPERTY OR ANY PORTION THEREOF), AND SHALL PROMPTLY MAKE OR CAUSE TO
BE MADE ALL NECESSARY AND APPROPRIATE REPAIRS AND REPLACEMENTS THERETO OF EVERY
KIND

 

34

--------------------------------------------------------------------------------


 


AND NATURE, WHETHER INTERIOR OR EXTERIOR, STRUCTURAL OR NONSTRUCTURAL, ORDINARY
OR EXTRAORDINARY, FORESEEN OR UNFORESEEN OR ARISING BY REASON OF A CONDITION
EXISTING PRIOR TO THE COMMENCEMENT DATE FOR ANY PROPERTY (CONCEALED OR
OTHERWISE).  ALL REPAIRS SHALL BE MADE IN A GOOD, WORKMANLIKE MANNER, CONSISTENT
WITH INDUSTRY STANDARDS FOR COMPARABLE FACILITIES IN LIKE LOCALES, IN ACCORDANCE
WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL STATUTES, ORDINANCES, CODES,
RULES AND REGULATIONS RELATING TO ANY SUCH WORK.  TENANT SHALL NOT TAKE OR OMIT
TO TAKE (OR PERMIT ANY PERSON TO TAKE OR OMIT TO TAKE) ANY ACTION, THE TAKING OR
OMISSION OF WHICH WOULD MATERIALLY AND ADVERSELY IMPAIR THE VALUE OR THE
USEFULNESS OF THE LEASED PROPERTY OR ANY MATERIAL PART THEREOF FOR ITS PERMITTED
USE.  TENANT’S OBLIGATIONS UNDER THIS SECTION 5.1.1 SHALL BE LIMITED IN THE
EVENT OF ANY CASUALTY OR CONDEMNATION AS SET FORTH IN ARTICLE 10 AND ARTICLE 11
AND TENANT’S OBLIGATIONS WITH RESPECT TO HAZARDOUS SUBSTANCES ARE AS SET FORTH
IN SECTION 4.4.


 


5.1.2         FF&E RESERVE.  CERTAIN ENTITIES COMPRISING LANDLORD HAVE
PREVIOUSLY ESTABLISHED THE FF&E RESERVE FOR EACH SENIOR HOUSING PROPERTY. 
TENANT SHALL, AS ADDITIONAL CHARGES, WITH RESPECT TO EACH LEASE YEAR, OR PORTION
THEREOF, DEPOSIT, OR CAUSE TO BE DEPOSITED, THE FF&E RESERVE PAYMENT INTO THE
FF&E RESERVE FOR EACH SENIOR HOUSING PROPERTY, OF WHICH AMOUNTS SHALL BE APPLIED
TO (A) REPLACEMENTS AND RENEWALS TO SUCH PROPERTY’S FURNITURE, FURNISHINGS,
FIXTURES, SOFT GOODS, CASE GOODS, VEHICLES AND EQUIPMENT, BUT SPECIFICALLY
EXCLUDING ANY FIXED ASSET SUPPLIES OR SOFTWARE, AND (B) ROUTINE REPAIRS AND
MAINTENANCE TO THE FACILITY LOCATED ON SUCH PROPERTY WHICH ARE NORMALLY
CAPITALIZED UNDER GAAP, SUCH AS EXTERIOR AND INTERIOR REPAINTING, RESURFACING
BUILDING WALLS, FLOORS, ROOFS AND PARKING AREAS, AND REPLACING FOLDING WALLS AND
THE LIKE, BUT WHICH ARE NOT MAJOR REPAIRS, ALTERATIONS, IMPROVEMENTS, RENEWALS
OR REPLACEMENTS TO SUCH FACILITY’S BUILDING’S STRUCTURE OR EXTERIOR FAÇADE OR TO
ITS MECHANICAL, ELECTRICAL, HEATING, VENTILATING, AIR CONDITIONING, PLUMBING OR
VERTICAL TRANSPORTATION SYSTEMS.  ANY ADDITIONAL FUNDS REQUIRED FOR REPAIRS,
MAINTENANCE, RENOVATIONS AND REPLACEMENTS TO AND AT ANY SENIOR HOUSING PROPERTY
IN EXCESS OF THOSE ON DEPOSIT FOR SUCH PROPERTY IN THE APPLICABLE FF&E RESERVE
SHALL BE ADVANCED IN ACCORDANCE WITH SECTION 5.1.3(B).


 

Tenant shall prepare, with respect to each Senior Housing Property, an estimate
(the “FF&E Estimate”) of FF&E

 

35

--------------------------------------------------------------------------------


 

Reserve expenditures necessary at such Property during the ensuing Fiscal Year,
and shall submit such FF&E Estimate to Landlord, on or before December 1 of the
preceding Lease Year, for its review and approval, which approval shall not be
unreasonably withheld, delayed or conditioned.  In the event that Landlord shall
fail to respond within thirty (30) days after receipt of the FF&E Estimate, such
FF&E Estimate shall be deemed approved by Landlord. Tenant shall, consistent
with the FF&E Estimate approved by Landlord, from time to time make expenditures
from the FF&E Reserve to be applied to the cost of repairs, maintenance,
renovations and replacements to and at such Property in accordance with this
Agreement provided that Tenant shall not materially deviate from the FF&E
Estimate approved by Landlord without the prior approval of Landlord, which
approval shall not be unreasonably withheld, delayed or conditioned, except in
the case of emergency where immediate action is necessary to prevent imminent
harm to person or property.  All amounts from the FF&E Reserve shall be paid to
Persons who are not Affiliated Persons of Tenant without mark-up or allocated
internal costs by Tenant or its Affiliated Persons.

 

On and before September 30, 2002, funds in the FF&E Reserve and all property
purchased with those funds shall be the property of Landlord and all FF&E
Reserve Payments shall constitute Additional Charges.  After September 30, 2002,
funds deposited in the FF&E Reserve and all property purchased with those funds
deposited after September 30, 2002 shall be the property of Tenant.  Upon the
expiration or sooner termination of this Agreement, funds in the FF&E Reserve
and all property purchased with those funds during the Term shall be paid,
granted and assigned to Landlord as Additional Charges.

 

Tenant agrees that it will, from time to time, execute such reasonable
documentation as may be requested by Landlord and/or any Superior Mortgagee to
assist Landlord and/or any Superior Mortgagee in establishing or perfecting the
Superior Mortgagee’s security interest in Landlord’s residual interest in the
funds which are in the FF&E Reserve; provided, however, that no such
documentation shall contain any amendment to or modification of any of the
provisions of this Agreement.

 


5.1.3         LANDLORD’S OBLIGATIONS.


 

(A)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, LANDLORD
SHALL NOT, UNDER ANY CIRCUMSTANCES, BE

 

36

--------------------------------------------------------------------------------


 

REQUIRED TO BUILD OR REBUILD ANY IMPROVEMENT ON THE LEASED PROPERTY, OR TO MAKE
ANY REPAIRS, REPLACEMENTS, ALTERATIONS, RESTORATIONS OR RENEWALS OF ANY NATURE
OR DESCRIPTION TO THE LEASED PROPERTY, WHETHER ORDINARY OR EXTRAORDINARY,
STRUCTURAL OR NONSTRUCTURAL, FORESEEN OR UNFORESEEN, OR TO MAKE ANY EXPENDITURE
WHATSOEVER WITH RESPECT THERETO, OR TO MAINTAIN THE LEASED PROPERTY IN ANY WAY. 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, TENANT HEREBY WAIVES,
TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE RIGHT TO MAKE REPAIRS TO ANY
PROPERTY AT THE EXPENSE OF LANDLORD PURSUANT TO ANY LAW IN EFFECT ON THE
APPLICABLE COMMENCEMENT DATE WITH RESPECT TO SUCH PROPERTY OR THEREAFTER. 
LANDLORD SHALL HAVE THE RIGHT TO GIVE, RECORD AND POST, AS APPROPRIATE, NOTICES
OF NONRESPONSIBILITY UNDER ANY MECHANIC’S LIEN LAWS NOW OR HEREAFTER EXISTING.

 

(B)           IF, PURSUANT TO THE TERMS OF THIS AGREEMENT, TENANT IS REQUIRED TO
MAKE ANY EXPENDITURES IN CONNECTION WITH ANY REPAIR, MAINTENANCE OR RENOVATION
WITH RESPECT TO ANY PROPERTY, TENANT MAY, AT ITS ELECTION, ADVANCE SUCH FUNDS OR
GIVE LANDLORD NOTICE THEREOF, WHICH NOTICE SHALL SET FORTH, IN REASONABLE
DETAIL, THE NATURE OF THE REQUIRED REPAIR, RENOVATION OR REPLACEMENT, THE
ESTIMATED COST THEREOF AND SUCH OTHER INFORMATION WITH RESPECT THERETO AS
LANDLORD MAY REASONABLY REQUIRE.  PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND TENANT SHALL OTHERWISE COMPLY WITH THE APPLICABLE
PROVISIONS OF ARTICLE 6, LANDLORD SHALL, WITHIN TEN (10) BUSINESS DAYS AFTER
SUCH NOTICE, SUBJECT TO AND IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF
ARTICLE 6, DISBURSE SUCH REQUIRED FUNDS TO TENANT (OR, IF TENANT SHALL SO ELECT,
DIRECTLY TO THE MANAGER OR ANY OTHER PERSON PERFORMING THE REQUIRED WORK) AND,
UPON SUCH DISBURSEMENT, THE MINIMUM RENT SHALL BE ADJUSTED AS PROVIDED IN
SECTION 3.1.1(C).  NOTWITHSTANDING THE FOREGOING, LANDLORD MAY ELECT NOT TO
DISBURSE SUCH REQUIRED FUNDS TO TENANT; PROVIDED, HOWEVER, THAT IF LANDLORD
SHALL ELECT NOT TO DISBURSE SUCH REQUIRED FUNDS AS AFORESAID, TENANT’S
OBLIGATION TO MAKE SUCH REQUIRED REPAIR, RENOVATION OR REPLACEMENT SHALL BE
DEEMED WAIVED BY LANDLORD, AND, NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, TENANT SHALL HAVE NO OBLIGATION TO MAKE SUCH REQUIRED
REPAIR, RENOVATION OR REPLACEMENT.

 


5.1.4         NONRESPONSIBILITY OF LANDLORD, ETC.  ALL MATERIALMEN, CONTRACTORS,
ARTISANS, MECHANICS AND LABORERS AND OTHER PERSONS CONTRACTING WITH TENANT WITH
RESPECT TO

 

37

--------------------------------------------------------------------------------


 


THE LEASED PROPERTY, OR ANY PART THEREOF, ARE HEREBY CHARGED WITH NOTICE THAT
LIENS ON THE LEASED PROPERTY OR ON LANDLORD’S INTEREST THEREIN ARE EXPRESSLY
PROHIBITED AND THAT THEY MUST LOOK SOLELY TO TENANT TO SECURE PAYMENT FOR ANY
WORK DONE OR MATERIAL FURNISHED TO TENANT OR ANY MANAGER OR FOR ANY OTHER
PURPOSE DURING THE TERM OF THIS AGREEMENT.


 

Nothing contained in this Agreement shall be deemed or construed in any way as
constituting the consent or request of Landlord, express or implied, by
inference or otherwise, to any contractor, subcontractor, laborer or materialmen
for the performance of any labor or the furnishing of any materials for any
alteration, addition, improvement or repair to the Leased Property or any part
thereof or as giving Tenant any right, power or authority to contract for or
permit the rendering of any services or the furnishing of any materials that
would give rise to the filing of any lien against the Leased Property or any
part thereof nor to subject Landlord’s estate in the Leased Property or any part
thereof to liability under any mechanic’s lien law of any State in any way, it
being expressly understood Landlord’s estate shall not be subject to any such
liability.

 


5.2          TENANT’S PERSONAL PROPERTY.  TENANT SHALL PROVIDE AND MAINTAIN (OR
CAUSE TO BE PROVIDED AND MAINTAINED) THROUGHOUT THE TERM ALL SUCH TENANT’S
PERSONAL PROPERTY AS SHALL BE NECESSARY IN ORDER TO OPERATE IN COMPLIANCE WITH
APPLICABLE MATERIAL LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS AND OTHERWISE
IN ACCORDANCE WITH CUSTOMARY PRACTICE IN THE INDUSTRY FOR THE PERMITTED USE. 
IF, FROM AND AFTER THE COMMENCEMENT DATE FOR ANY PROPERTY, TENANT ACQUIRES AN
INTEREST IN ANY ITEM OF TANGIBLE PERSONAL PROPERTY (OTHER THAN MOTOR VEHICLES)
ON, OR IN CONNECTION WITH, THE LEASED PROPERTY, OR ANY PORTION THEREOF, WHICH
BELONGS TO ANYONE OTHER THAN TENANT, TENANT SHALL REQUIRE THE AGREEMENTS
PERMITTING SUCH USE TO PROVIDE THAT LANDLORD OR ITS DESIGNEE MAY ASSUME TENANT’S
RIGHTS AND OBLIGATIONS UNDER SUCH AGREEMENT UPON LANDLORD’S PURCHASE OF THE SAME
IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 15 AND THE ASSUMPTION OF MANAGEMENT
OR OPERATION OF THE FACILITY BY LANDLORD OR ITS DESIGNEE.


 


5.3          YIELD UP.  UPON THE EXPIRATION OR SOONER TERMINATION OF THIS
AGREEMENT (OR THE TERMINATION OF THIS AGREEMENT WITH RESPECT TO ANY PROPERTY),
TENANT SHALL, SUBJECT TO THE COMPLETION OF A TRANSFER OF OWNERSHIP APPROVED BY
THE MASSACHUSETTS DEPARTMENT OF PUBLIC HEALTH WITH RESPECT TO EACH
REHABILITATION HOSPITAL PROPERTY, VACATE AND SURRENDER THE LEASED PROPERTY OR
SUCH PROPERTY (AS APPLICABLE) TO LANDLORD IN

 

38

--------------------------------------------------------------------------------


 

substantially the same condition as such Property was in on its Commencement
Date, except as repaired, rebuilt, restored, altered or added to as permitted or
required by the provisions of this Agreement, ordinary wear and tear excepted.


 

In addition, upon the expiration or earlier termination of this Agreement with
respect to any Senior Housing Property, Tenant shall, at Landlord’s sole cost
and expense, use its good faith efforts to transfer to (or cause to be
transferred to), and cooperate with Landlord or Landlord’s nominee in connection
with the processing of, all applications for licenses, operating permits and
other governmental authorizations and all contracts, including contracts with
governmental or quasi-governmental Entities which may be necessary for the use
and operation of the Facility located on such Property as then operated.  If
requested by Landlord, Tenant shall continue to manage one or more of the
Facilities located at the Senior Housing Properties after the expiration of the
Term with respect to such Properties for up to one hundred eighty (180) days, on
such reasonable terms (which shall include an agreement to reimburse Tenant for
its reasonable out-of-pocket costs and expenses, and reasonable administrative
costs), as Landlord shall reasonably request.

 

In addition, upon the expiration or earlier termination of this Agreement with
respect to either Rehabilitation Hospital Property, Tenant shall, at Landlord’s
reasonable cost and expense, use its best efforts to complete the transfer of
ownership of the hospital business and the related hospital operations and
records necessary for such operation to, and cooperate with Landlord or
Landlord’s nominee in connection with the processing of all applications for,
licenses, operating permits and other governmental authorizations and all
contracts, including contracts with governmental or quasi-governmental entities,
which may be necessary for the operation of the hospitals at such Properties. 
Until such transfer of ownership is approved by the Massachusetts Department of
Public Health, it is understood that Tenant shall continue as owner and licensee
of the hospital business and the related hospital operations conducted at the
Facilities located at the Rehabilitation Hospital Properties after the
termination of this Agreement and for so long thereafter as is necessary for
Landlord or Landlord’s nominee to obtain all necessary licenses, operating
permits and other governmental authorizations.  If a new tenant is not licensed
upon the expiration or termination of this Agreement in connection with a
Default or Event of Default by Tenant, then, during such post termination
period, Tenant shall pay hold over rent in accordance with Section 13. 
Otherwise, during such period, Minimum Rent with respect to each applicable

 

39

--------------------------------------------------------------------------------


 

Rehabilitation Hospital Property shall be payable in an amount equal to
seventy-five percent (75%) of the Minimum Rent attributable to such
Rehabilitation Hospital Property for the last month of the Term for the first
six (6) months after the expiration date and fifty percent (50%) of such Minimum
Rent thereafter.  If necessary, Landlord and Tenant shall negotiate in good
faith to agree upon the Minimum Rent attributable to each Rehabilitation
Hospital Property, it being acknowledged and agreed that the Minimum Rent
attributable to each Rehabilitation Hospital Property shall equal the fair
market rent for such Rehabilitation Hospital Property.  If Landlord and Tenant
are unable to agree upon the Minimum Rent attributable to either Rehabilitation
Hospital Property within thirty (30) days following the commencement of such
negotiations, then the Minimum Rent attributable to such Rehabilitation Hospital
Property shall be determined by arbitration in accordance with Section 22.

 

It is expressly understood and agreed that any transfer with respect to a
Rehabilitation Hospital Property pursuant to this Section 5.3 or any other
Section of this Agreement is not a transfer of ownership of the hospital and is
not a transfer of the right, title and interest related to the licenses granted
by the Massachusetts Department of Public Health to operate the Facilities
thereon or any other permit, license or certification used in the operation of
such Facilities that is otherwise by its terms non-transferable.  Any such
change in ownership and licensee shall be subject, in all events, to the
approval of each and every applicable Government Agency, including, without
limitation, the Massachusetts Department of Public Health, and Applicable Law,
Tenant being obligated to cooperate in and facilitate such approval process.

 


5.4          MANAGEMENT AGREEMENT.  TENANT SHALL NOT, WITHOUT LANDLORD’S PRIOR
WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED), ENTER INTO, AMEND OR MODIFY THE PROVISIONS OF ANY MANAGEMENT
AGREEMENT WITH RESPECT TO ANY PROPERTY.  ANY MANAGEMENT AGREEMENT ENTERED INTO
PURSUANT TO THE PROVISIONS OF THIS SECTION 5.4 SHALL BE SUBORDINATE TO THIS
AGREEMENT AND SHALL PROVIDE, INTER ALIA, THAT ALL AMOUNTS DUE FROM TENANT TO
MANAGER THEREUNDER SHALL BE SUBORDINATE TO ALL AMOUNTS DUE FROM TENANT TO
LANDLORD (PROVIDED THAT, AS LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, TENANT MAY PAY ALL AMOUNTS DUE TO MANAGER THEREUNDER PURSUANT TO
SUCH MANAGEMENT AGREEMENT) AND FOR TERMINATION THEREOF, AT LANDLORD’S OPTION,
UPON THE TERMINATION OF THIS AGREEMENT.  TENANT SHALL NOT TAKE ANY ACTION, GRANT
ANY CONSENT OR PERMIT ANY ACTION UNDER ANY SUCH MANAGEMENT AGREEMENT WHICH

 

40

--------------------------------------------------------------------------------


 


MIGHT HAVE A MATERIAL ADVERSE EFFECT ON LANDLORD, WITHOUT THE PRIOR WRITTEN
CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED
OR CONDITIONED.

 


ARTICLE 6

 


IMPROVEMENTS, ETC.

 


6.1          IMPROVEMENTS TO THE LEASED PROPERTY.  TENANT SHALL NOT MAKE,
CONSTRUCT OR INSTALL (OR PERMIT TO BE MADE, CONSTRUCTED OR INSTALLED) ANY
CAPITAL ADDITIONS WITHOUT, IN EACH INSTANCE, OBTAINING LANDLORD’S PRIOR WRITTEN
CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED PROVIDED THAT (A) CONSTRUCTION OR INSTALLATION OF THE SAME WOULD NOT
ADVERSELY AFFECT OR VIOLATE ANY MATERIAL LEGAL REQUIREMENT OR INSURANCE
REQUIREMENT APPLICABLE TO ANY PROPERTY AND (B) LANDLORD SHALL HAVE RECEIVED AN
OFFICER’S CERTIFICATE CERTIFYING AS TO THE SATISFACTION OF THE CONDITIONS SET
OUT IN CLAUSE (A) ABOVE; PROVIDED, HOWEVER, THAT NO SUCH CONSENT SHALL BE
REQUIRED IN THE EVENT IMMEDIATE ACTION IS REQUIRED TO PREVENT IMMINENT HARM TO
PERSON OR PROPERTY.  PRIOR TO COMMENCING CONSTRUCTION OF ANY CAPITAL ADDITION,
TENANT SHALL SUBMIT TO LANDLORD, IN WRITING, A PROPOSAL SETTING FORTH, IN
REASONABLE DETAIL, ANY SUCH PROPOSED IMPROVEMENT AND SHALL PROVIDE TO LANDLORD
SUCH PLANS AND SPECIFICATIONS, AND SUCH PERMITS, LICENSES, CONTRACTS AND SUCH
OTHER INFORMATION CONCERNING THE SAME AS LANDLORD MAY REASONABLY REQUEST. 
LANDLORD SHALL HAVE THIRTY (30) DAYS TO REVIEW ALL MATERIALS SUBMITTED TO
LANDLORD IN CONNECTION WITH ANY SUCH PROPOSAL.  FAILURE OF LANDLORD TO RESPOND
TO TENANT’S PROPOSAL WITHIN THIRTY (30) DAYS AFTER RECEIPT OF ALL INFORMATION
AND MATERIALS REQUESTED BY LANDLORD IN CONNECTION WITH THE PROPOSED IMPROVEMENT
SHALL BE DEEMED TO CONSTITUTE APPROVAL OF THE SAME.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SUCH PROPOSAL SHALL INDICATE THE APPROXIMATE
PROJECTED COST OF CONSTRUCTING SUCH PROPOSED IMPROVEMENT AND THE USE OR USES TO
WHICH IT WILL BE PUT.  NO CAPITAL ADDITION SHALL BE MADE WHICH WOULD TIE IN OR
CONNECT ANY LEASED IMPROVEMENTS WITH ANY OTHER IMPROVEMENTS ON PROPERTY ADJACENT
TO ANY PROPERTY (AND NOT PART OF THE LAND) INCLUDING, WITHOUT LIMITATION,
TIE-INS OF BUILDINGS OR OTHER STRUCTURES OR UTILITIES.  EXCEPT AS PERMITTED
HEREIN, TENANT SHALL NOT FINANCE THE COST OF ANY CONSTRUCTION OF SUCH
IMPROVEMENT BY THE GRANTING OF A LIEN ON OR SECURITY INTEREST IN THE LEASED
PROPERTY OR SUCH IMPROVEMENT, OR TENANT’S INTEREST THEREIN, WITHOUT THE PRIOR
WRITTEN CONSENT OF LANDLORD, WHICH CONSENT MAY BE WITHHELD BY LANDLORD IN
LANDLORD’S SOLE DISCRETION.  ANY SUCH IMPROVEMENTS SHALL, UPON THE EXPIRATION OR
SOONER TERMINATION OF THIS AGREEMENT, REMAIN

 

41

--------------------------------------------------------------------------------


 


OR PASS TO AND BECOME THE PROPERTY OF LANDLORD, FREE AND CLEAR OF ALL
ENCUMBRANCES OTHER THAN PERMITTED ENCUMBRANCES.


 


6.2          SALVAGE.  ALL MATERIALS WHICH ARE SCRAPPED OR REMOVED IN CONNECTION
WITH THE MAKING OF EITHER CAPITAL ADDITIONS OR NON-CAPITAL ADDITIONS OR REPAIRS
REQUIRED BY ARTICLE 5 SHALL BE OR BECOME THE PROPERTY OF THE PARTY THAT PAID FOR
SUCH WORK.


 


ARTICLE 7

 


LIENS

 


7.1          LIENS.  SUBJECT TO ARTICLE 8, TENANT SHALL USE ITS BEST EFFORTS
NOT, DIRECTLY OR INDIRECTLY, TO CREATE OR ALLOW TO REMAIN AND SHALL PROMPTLY
DISCHARGE (OR CAUSE TO BE DISCHARGED), AT ITS EXPENSE, ANY LIEN, ENCUMBRANCE,
ATTACHMENT, TITLE RETENTION AGREEMENT OR CLAIM UPON THE LEASED PROPERTY, OR ANY
PORTION THEREOF, OR TENANT’S LEASEHOLD INTEREST THEREIN OR ANY ATTACHMENT, LEVY,
CLAIM OR ENCUMBRANCE IN RESPECT OF THE RENT, OTHER THAN (A) PERMITTED
ENCUMBRANCES, (B) RESTRICTIONS, LIENS AND OTHER ENCUMBRANCES WHICH ARE CONSENTED
TO IN WRITING BY LANDLORD, (C) LIENS FOR THOSE TAXES OF LANDLORD WHICH TENANT IS
NOT REQUIRED TO PAY HEREUNDER, (D) SUBLEASES PERMITTED BY ARTICLE 16, (E) LIENS
FOR IMPOSITIONS OR FOR SUMS RESULTING FROM NONCOMPLIANCE WITH LEGAL REQUIREMENTS
SO LONG AS (I) THE SAME ARE NOT YET DUE AND PAYABLE, OR (II) ARE BEING CONTESTED
IN ACCORDANCE WITH ARTICLE 8, (F) LIENS OF MECHANICS, LABORERS, MATERIALMEN,
SUPPLIERS OR VENDORS INCURRED IN THE ORDINARY COURSE OF BUSINESS THAT ARE NOT
YET DUE AND PAYABLE OR ARE FOR SUMS THAT ARE BEING CONTESTED IN ACCORDANCE WITH
ARTICLE 8, (G) ANY FACILITY MORTGAGES OR OTHER LIENS WHICH ARE THE
RESPONSIBILITY OF LANDLORD PURSUANT TO THE PROVISIONS OF ARTICLE 20 AND
(H) LANDLORD LIENS AND ANY OTHER VOLUNTARY LIENS CREATED BY LANDLORD.


 


7.2          LANDLORD’S LIEN.  IN ADDITION TO ANY STATUTORY LANDLORD’S LIEN AND
IN ORDER TO SECURE PAYMENT OF THE RENT AND ALL OTHER SUMS PAYABLE HEREUNDER BY
TENANT, AND TO SECURE PAYMENT OF ANY LOSS, COST OR DAMAGE WHICH LANDLORD MAY
SUFFER BY REASON OF TENANT’S BREACH OF THIS AGREEMENT, TENANT HEREBY GRANTS UNTO
LANDLORD, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, A SECURITY INTEREST
IN AND AN EXPRESS CONTRACTUAL LIEN UPON TENANT’S PERSONAL PROPERTY (EXCEPT MOTOR
VEHICLES), AND TENANT’S INTEREST IN ALL LEDGER SHEETS, FILES, RECORDS, DOCUMENTS
AND INSTRUMENTS (INCLUDING, WITHOUT LIMITATION, COMPUTER PROGRAMS, TAPES AND
RELATED ELECTRONIC DATA PROCESSING) RELATING TO THE OPERATION OF THE FACILITIES
(THE “RECORDS”) AND ALL PROCEEDS THEREFROM, SUBJECT TO ANY PERMITTED
ENCUMBRANCES; AND SUCH TENANT’S PERSONAL PROPERTY SHALL NOT BE

 

42

--------------------------------------------------------------------------------


 


REMOVED FROM THE LEASED PROPERTY AT ANY TIME WHEN AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.


 

Upon Landlord’s request, Tenant shall execute and deliver to Landlord financing
statements in form sufficient to perfect the security interest of Landlord in
Tenant’s Personal Property and the proceeds thereof in accordance with the
provisions of the applicable laws of the State.  During the continuance of an
Event of Default, Tenant hereby grants Landlord an irrevocable limited power of
attorney, coupled with an interest, to execute all such financing statements in
Tenant’s name, place and stead.  The security interest herein granted is in
addition to any statutory lien for the Rent.

 


ARTICLE 8

 


PERMITTED CONTESTS

 

Tenant shall have the right to contest the amount or validity of any Imposition,
Legal Requirement, Insurance Requirement, Environmental Obligation, lien,
attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as to
the Leased Property, by appropriate legal proceedings, conducted in good faith
and with due diligence, provided that (a) the foregoing shall in no way be
construed as relieving, modifying or extending Tenant’s obligation to pay (or
cause to be paid) any Claims as finally determined, (b) such contest shall not
cause Landlord or Tenant to be in default under any mortgage or deed of trust
encumbering the Leased Property, or any portion thereof (Landlord agreeing that
any such mortgage or deed of trust shall permit Tenant to exercise the rights
granted pursuant to this Article 8) or any interest therein or result in or
reasonably be expected to result in a lien attaching to the Leased Property, or
any portion thereof, (c) no part of the Leased Property nor any Rent therefrom
shall be in any immediate danger of sale, forfeiture, attachment or loss, and
(d) Tenant shall indemnify and hold harmless Landlord from and against any cost,
claim, damage, penalty or reasonable expense, including reasonable attorneys’
fees, incurred by Landlord in connection therewith or as a result thereof. 
Landlord agrees to join in any such proceedings if required legally to prosecute
such contest, provided that Landlord shall not thereby be subjected to any
liability therefor (including, without limitation, for the payment of any costs
or expenses in connection therewith) unless Tenant agrees by agreement in form
and substance reasonably satisfactory to Landlord, to assume and indemnify
Landlord with respect to the same.  Tenant shall be entitled to any refund of
any Claims and such charges and penalties or interest thereon which have been
paid by Tenant or paid by

 

43

--------------------------------------------------------------------------------


 

Landlord to the extent that Landlord has been fully reimbursed by Tenant.  If
Tenant shall fail (x) to pay or cause to be paid any Claims when finally
determined, (y) to provide reasonable security therefor or (z) to prosecute or
cause to be prosecuted any such contest diligently and in good faith, Landlord
may, upon reasonable notice to Tenant (which notice shall not be required if
Landlord shall reasonably determine that the same is not practicable), pay such
charges, together with interest and penalties due with respect thereto, and
Tenant shall reimburse Landlord therefor, upon demand, as Additional Charges.

 


ARTICLE 9

 


INSURANCE AND INDEMNIFICATION

 


9.1          GENERAL INSURANCE REQUIREMENTS.  TENANT SHALL, AT ALL TIMES DURING
THE TERM AND AT ANY OTHER TIME TENANT SHALL BE IN POSSESSION OF ANY PROPERTY, OR
ANY PORTION THEREOF, KEEP (OR CAUSE TO BE KEPT) SUCH PROPERTY AND ALL PROPERTY
LOCATED THEREIN OR THEREON, INSURED AGAINST THE RISKS AND IN SUCH AMOUNTS AS IS
AGAINST SUCH RISKS AND IN SUCH AMOUNTS AS LANDLORD SHALL REASONABLY REQUIRE AND
MAY BE COMMERCIALLY REASONABLE.  TENANT SHALL PREPARE A PROPOSAL SETTING FORTH
THE INSURANCE TENANT PROPOSES TO BE MAINTAINED WITH RESPECT TO EACH PROPERTY
DURING THE ENSUING FISCAL YEAR, AND SHALL SUBMIT SUCH PROPOSAL TO LANDLORD ON OR
BEFORE DECEMBER 1 OF THE PRECEDING YEAR, FOR LANDLORD’S REVIEW AND APPROVAL,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED.  IN
THE EVENT THAT LANDLORD SHALL FAIL TO RESPOND WITHIN THIRTY (30) DAYS AFTER
RECEIPT OF SUCH PROPOSAL, SUCH PROPOSAL SHALL BE DEEMED APPROVED.


 


9.2          WAIVER OF SUBROGATION.  LANDLORD AND TENANT AGREE THAT (INSOFAR AS
AND TO THE EXTENT THAT SUCH AGREEMENT MAY BE EFFECTIVE WITHOUT INVALIDATING OR
MAKING IT IMPOSSIBLE TO SECURE INSURANCE COVERAGE FROM RESPONSIBLE INSURANCE
COMPANIES DOING BUSINESS IN ANY STATE) WITH RESPECT TO ANY PROPERTY LOSS WHICH
IS COVERED BY INSURANCE THEN BEING CARRIED BY LANDLORD OR TENANT, THE PARTY
CARRYING SUCH INSURANCE AND SUFFERING SAID LOSS RELEASES THE OTHERS OF AND FROM
ANY AND ALL CLAIMS WITH RESPECT TO SUCH LOSS; AND THEY FURTHER AGREE THAT THEIR
RESPECTIVE INSURANCE COMPANIES (AND, IF LANDLORD OR TENANT SHALL SELF INSURE IN
ACCORDANCE WITH THE TERMS HEREOF, LANDLORD OR TENANT, AS THE CASE MAY BE) SHALL
HAVE NO RIGHT OF SUBROGATION AGAINST THE OTHER ON ACCOUNT THEREOF, EVEN THOUGH
EXTRA PREMIUM MAY RESULT THEREFROM.  IN THE EVENT THAT ANY EXTRA PREMIUM IS
PAYABLE BY TENANT AS A RESULT OF THIS PROVISION, LANDLORD SHALL NOT BE LIABLE
FOR REIMBURSEMENT TO TENANT FOR SUCH EXTRA PREMIUM.

 

44

--------------------------------------------------------------------------------


 


9.3          FORM SATISFACTORY, ETC.  ALL INSURANCE POLICIES AND ENDORSEMENTS
REQUIRED PURSUANT TO THIS ARTICLE 9 SHALL BE FULLY PAID FOR, NONASSESSABLE, AND
ISSUED BY REPUTABLE INSURANCE COMPANIES AUTHORIZED TO DO BUSINESS IN THE STATE
AND HAVING A GENERAL POLICY HOLDER’S RATING OF NO LESS THAN A IN BEST’S LATEST
RATING GUIDE.  ALL PROPERTY, BUSINESS INTERRUPTION, LIABILITY AND FLOOD
INSURANCE POLICIES WITH RESPECT TO EACH PROPERTY SHALL INCLUDE NO DEDUCTIBLE IN
EXCESS OF TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000).  AT ALL TIMES, ALL
PROPERTY, BUSINESS INTERRUPTION, LIABILITY AND FLOOD INSURANCE POLICIES, WITH
THE EXCEPTION OF WORKER’S COMPENSATION INSURANCE COVERAGE, SHALL NAME LANDLORD
AND ANY FACILITY MORTGAGEE AS ADDITIONAL INSUREDS, AS THEIR INTERESTS MAY
APPEAR.  ALL LOSS ADJUSTMENTS SHALL BE PAYABLE AS PROVIDED IN ARTICLE 10, EXCEPT
THAT LOSSES UNDER LIABILITY AND WORKER’S COMPENSATION INSURANCE POLICIES SHALL
BE PAYABLE DIRECTLY TO THE PARTY ENTITLED THERETO.  TENANT SHALL CAUSE ALL
INSURANCE PREMIUMS TO BE PAID AND SHALL DELIVER (OR CAUSE TO BE DELIVERED)
POLICIES OR CERTIFICATES THEREOF TO LANDLORD PRIOR TO THEIR EFFECTIVE DATE (AND,
WITH RESPECT TO ANY RENEWAL POLICY, PRIOR TO THE EXPIRATION OF THE EXISTING
POLICY).  ALL SUCH POLICIES SHALL PROVIDE LANDLORD (AND ANY FACILITY MORTGAGEE
IF REQUIRED BY THE SAME) THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF ANY MATERIAL
CHANGE OR CANCELLATION OF SUCH POLICY.  IN THE EVENT TENANT SHALL FAIL TO EFFECT
(OR CAUSE TO BE EFFECTED) SUCH INSURANCE AS HEREIN REQUIRED, TO PAY (OR CAUSE TO
BE PAID) THE PREMIUMS THEREFOR OR TO DELIVER (OR CAUSE TO BE DELIVERED) SUCH
POLICIES OR CERTIFICATES TO LANDLORD OR ANY FACILITY MORTGAGEE AT THE TIMES
REQUIRED, LANDLORD SHALL HAVE THE RIGHT, UPON NOTICE TO TENANT, BUT NOT THE
OBLIGATION, TO ACQUIRE SUCH INSURANCE AND PAY THE PREMIUMS THEREFOR, WHICH
AMOUNTS SHALL BE PAYABLE TO LANDLORD, UPON DEMAND, AS ADDITIONAL CHARGES,
TOGETHER WITH INTEREST ACCRUED THEREON AT THE OVERDUE RATE FROM THE DATE SUCH
PAYMENT IS MADE UNTIL (BUT EXCLUDING) THE DATE REPAID.


 


9.4          NO SEPARATE INSURANCE; SELF-INSURANCE.  TENANT SHALL NOT TAKE (OR
PERMIT ANY PERSON TO TAKE) OUT SEPARATE INSURANCE, CONCURRENT IN FORM OR
CONTRIBUTING IN THE EVENT OF LOSS WITH THAT REQUIRED BY THIS ARTICLE 9, OR
INCREASE THE AMOUNT OF ANY EXISTING INSURANCE BY SECURING AN ADDITIONAL POLICY
OR ADDITIONAL POLICIES, UNLESS ALL PARTIES HAVING AN INSURABLE INTEREST IN THE
SUBJECT MATTER OF SUCH INSURANCE, INCLUDING LANDLORD AND ALL FACILITY
MORTGAGEES, ARE INCLUDED THEREIN AS ADDITIONAL INSUREDS AND THE LOSS IS PAYABLE
UNDER SUCH INSURANCE IN THE SAME MANNER AS LOSSES ARE PAYABLE UNDER THIS
AGREEMENT.  IN THE EVENT TENANT SHALL TAKE OUT ANY SUCH SEPARATE INSURANCE OR
INCREASE ANY OF THE AMOUNTS OF THE THEN EXISTING INSURANCE,

 

45

--------------------------------------------------------------------------------


 


TENANT SHALL GIVE LANDLORD PROMPT NOTICE THEREOF.  TENANT SHALL NOT SELF-INSURE
(OR PERMIT ANY PERSON TO SELF-INSURE).


 


9.5          INDEMNIFICATION OF LANDLORD.  NOTWITHSTANDING THE EXISTENCE OF ANY
INSURANCE PROVIDED FOR HEREIN AND WITHOUT REGARD TO THE POLICY LIMITS OF ANY
SUCH INSURANCE, TENANT SHALL PROTECT, INDEMNIFY AND HOLD HARMLESS LANDLORD FOR,
FROM AND AGAINST ALL LIABILITIES, OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES,
CAUSES OF ACTION, COSTS AND REASONABLE EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES), TO THE MAXIMUM EXTENT PERMITTED BY LAW, IMPOSED
UPON OR INCURRED BY OR ASSERTED AGAINST LANDLORD BY REASON OF THE FOLLOWING,
EXCEPT TO THE EXTENT CAUSED BY LANDLORD’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT:  (A) ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF OR
DAMAGE TO PROPERTY OCCURRING ON OR ABOUT ANY PROPERTY OR PORTION THEREOF OR
ADJOINING SIDEWALKS OR RIGHTS OF WAY, (B) ANY PAST, PRESENT OR FUTURE USE,
MISUSE, NON-USE, CONDITION, MANAGEMENT, MAINTENANCE OR REPAIR BY TENANT, ANY
MANAGER OR ANYONE CLAIMING UNDER ANY OF THEM OR TENANT’S PERSONAL PROPERTY OR
ANY LITIGATION, PROCEEDING OR CLAIM BY GOVERNMENTAL ENTITIES OR OTHER THIRD
PARTIES TO WHICH LANDLORD IS MADE A PARTY OR PARTICIPANT RELATING TO ANY
PROPERTY OR PORTION THEREOF OR TENANT’S PERSONAL PROPERTY OR SUCH USE, MISUSE,
NON-USE, CONDITION, MANAGEMENT, MAINTENANCE, OR REPAIR THEREOF INCLUDING,
FAILURE TO PERFORM OBLIGATIONS (OTHER THAN CONDEMNATION PROCEEDINGS) TO WHICH
LANDLORD IS MADE A PARTY, (C) ANY IMPOSITIONS THAT ARE THE OBLIGATIONS OF TENANT
TO PAY PURSUANT TO THE APPLICABLE PROVISIONS OF THIS AGREEMENT, AND (D) ANY
FAILURE ON THE PART OF TENANT OR ANYONE CLAIMING UNDER TENANT TO PERFORM OR
COMPLY WITH ANY OF THE TERMS OF THIS AGREEMENT.  TENANT, AT ITS EXPENSE, SHALL
CONTEST, RESIST AND DEFEND ANY SUCH CLAIM, ACTION OR PROCEEDING ASSERTED OR
INSTITUTED AGAINST LANDLORD (AND SHALL NOT BE RESPONSIBLE FOR ANY DUPLICATIVE
ATTORNEYS’ FEES INCURRED BY LANDLORD) OR MAY COMPROMISE OR OTHERWISE DISPOSE OF
THE SAME, WITH LANDLORD’S PRIOR WRITTEN CONSENT (WHICH CONSENT MAY NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED).  THE OBLIGATIONS OF TENANT UNDER
THIS SECTION 9.5 ARE IN ADDITION TO THE OBLIGATIONS SET FORTH IN SECTION 4.4 AND
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


ARTICLE 10

 


CASUALTY

 


10.1        INSURANCE PROCEEDS.  EXCEPT AS PROVIDED IN THE LAST CLAUSE OF THIS
SENTENCE, ALL PROCEEDS PAYABLE BY REASON OF ANY LOSS OR DAMAGE TO ANY PROPERTY,
OR ANY PORTION THEREOF, AND INSURED UNDER ANY POLICY OF INSURANCE REQUIRED BY
ARTICLE 9 (OTHER THAN THE PROCEEDS OF ANY BUSINESS INTERRUPTION INSURANCE)

 

46

--------------------------------------------------------------------------------


 


SHALL BE PAID DIRECTLY TO LANDLORD (SUBJECT TO THE PROVISIONS OF SECTION 10.2)
AND ALL LOSS ADJUSTMENTS WITH RESPECT TO LOSSES PAYABLE TO LANDLORD SHALL
REQUIRE THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED; PROVIDED, HOWEVER, THAT, SO LONG
AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL SUCH PROCEEDS
LESS THAN OR EQUAL TO TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000) SHALL BE
PAID DIRECTLY TO TENANT AND SUCH LOSSES MAY BE ADJUSTED WITHOUT LANDLORD’S
CONSENT.  IF TENANT IS REQUIRED TO RECONSTRUCT OR REPAIR ANY PROPERTY AS
PROVIDED HEREIN, SUCH PROCEEDS SHALL BE PAID OUT BY LANDLORD FROM TIME TO TIME
FOR THE REASONABLE COSTS OF RECONSTRUCTION OR REPAIR OF SUCH PROPERTY
NECESSITATED BY SUCH DAMAGE OR DESTRUCTION, SUBJECT TO AND IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 10.2.4.  PROVIDED NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, ANY EXCESS PROCEEDS OF INSURANCE REMAINING AFTER THE
COMPLETION OF THE RESTORATION SHALL BE PAID TO TENANT.  IN THE EVENT THAT THE
PROVISIONS OF SECTION 10.2.1 ARE APPLICABLE, THE INSURANCE PROCEEDS SHALL BE
RETAINED BY THE PARTY ENTITLED THERETO PURSUANT TO SECTION 10.2.1.


 


10.2        DAMAGE OR DESTRUCTION.

 


10.2.1       DAMAGE OR DESTRUCTION OF LEASED PROPERTY.  IF, DURING THE TERM, ANY
PROPERTY SHALL BE TOTALLY OR PARTIALLY DESTROYED AND THE FACILITY LOCATED
THEREON IS THEREBY RENDERED UNSUITABLE FOR ITS PERMITTED USE, EITHER LANDLORD OR
TENANT MAY, BY THE GIVING OF NOTICE THEREOF TO THE OTHER, TERMINATE THIS
AGREEMENT WITH RESPECT TO SUCH AFFECTED PROPERTY, WHEREUPON, THIS AGREEMENT
SHALL TERMINATE WITH RESPECT TO SUCH AFFECTED PROPERTY AND LANDLORD SHALL BE
ENTITLED TO RETAIN THE INSURANCE PROCEEDS PAYABLE ON ACCOUNT OF SUCH DAMAGE.  IN
SUCH EVENT, TENANT SHALL PAY TO LANDLORD THE AMOUNT OF ANY DEDUCTIBLE UNDER THE
INSURANCE POLICIES COVERING SUCH FACILITY, THE AMOUNT OF ANY UNINSURED LOSS AND
ANY DIFFERENCE BETWEEN THE REPLACEMENT COST OF THE AFFECTED PROPERTY AND THE
CASUALTY INSURANCE PROCEEDS THEREFOR.


 


10.2.2       PARTIAL DAMAGE OR DESTRUCTION.  IF, DURING THE TERM, ANY PROPERTY
SHALL BE TOTALLY OR PARTIALLY DESTROYED BUT THE FACILITY IS NOT RENDERED
UNSUITABLE FOR ITS PERMITTED USE, TENANT SHALL, SUBJECT TO SECTION 10.2.3,
PROMPTLY RESTORE SUCH FACILITY AS PROVIDED IN SECTION 10.2.4.


 


10.2.3       INSUFFICIENT INSURANCE PROCEEDS.  IF THE COST OF THE REPAIR OR
RESTORATION OF THE APPLICABLE FACILITY EXCEEDS THE AMOUNT OF INSURANCE PROCEEDS
RECEIVED

 

47

--------------------------------------------------------------------------------


 


BY LANDLORD AND TENANT PURSUANT TO SECTION 9.1, TENANT SHALL GIVE LANDLORD
NOTICE THEREOF WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL THE NATURE OF
SUCH DEFICIENCY AND WHETHER TENANT SHALL PAY AND ASSUME THE AMOUNT OF SUCH
DEFICIENCY (TENANT HAVING NO OBLIGATION TO DO SO, EXCEPT THAT, IF TENANT SHALL
ELECT TO MAKE SUCH FUNDS AVAILABLE, THE SAME SHALL BECOME AN IRREVOCABLE
OBLIGATION OF TENANT PURSUANT TO THIS AGREEMENT).  IN THE EVENT TENANT SHALL
ELECT NOT TO PAY AND ASSUME THE AMOUNT OF SUCH DEFICIENCY, LANDLORD SHALL HAVE
THE RIGHT (BUT NOT THE OBLIGATION), EXERCISABLE AT LANDLORD’S SOLE ELECTION BY
NOTICE TO TENANT, GIVEN WITHIN SIXTY (60) DAYS AFTER TENANT’S NOTICE OF THE
DEFICIENCY, TO ELECT TO MAKE AVAILABLE FOR APPLICATION TO THE COST OF REPAIR OR
RESTORATION THE AMOUNT OF SUCH DEFICIENCY; PROVIDED, HOWEVER, IN SUCH EVENT,
UPON ANY DISBURSEMENT BY LANDLORD THEREOF, THE MINIMUM RENT SHALL BE ADJUSTED AS
PROVIDED IN SECTION 3.1.1(C).  IN THE EVENT THAT NEITHER LANDLORD NOR TENANT
SHALL ELECT TO MAKE SUCH DEFICIENCY AVAILABLE FOR RESTORATION, EITHER LANDLORD
OR TENANT MAY TERMINATE THIS AGREEMENT WITH RESPECT TO THE AFFECTED PROPERTY BY
NOTICE TO THE OTHER, WHEREUPON, THIS AGREEMENT SHALL SO TERMINATE AND INSURANCE
PROCEEDS SHALL BE DISTRIBUTED AS PROVIDED IN SECTION 10.2.1.  IT IS EXPRESSLY
UNDERSTOOD AND AGREED, HOWEVER, THAT, NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, TENANT SHALL BE STRICTLY LIABLE AND SOLELY RESPONSIBLE FOR THE
AMOUNT OF ANY DEDUCTIBLE AND SHALL, UPON ANY INSURABLE LOSS, PAY OVER THE AMOUNT
OF SUCH DEDUCTIBLE TO LANDLORD AT THE TIME AND IN THE MANNER HEREIN PROVIDED FOR
PAYMENT OF THE APPLICABLE PROCEEDS TO LANDLORD.


 


10.2.4       DISBURSEMENT OF PROCEEDS.  IN THE EVENT TENANT IS REQUIRED TO
RESTORE ANY PROPERTY PURSUANT TO SECTION 10.2 AND THIS AGREEMENT IS NOT
TERMINATED AS TO SUCH PROPERTY PURSUANT TO THIS ARTICLE 10, TENANT SHALL
COMMENCE (OR CAUSE TO BE COMMENCED) PROMPTLY AND CONTINUE DILIGENTLY TO PERFORM
(OR CAUSE TO BE PERFORMED) THE REPAIR AND RESTORATION OF SUCH PROPERTY
(HEREINAFTER CALLED THE “WORK”), SO AS TO RESTORE (OR CAUSE TO BE RESTORED) THE
APPLICABLE PROPERTY IN MATERIAL COMPLIANCE WITH ALL LEGAL REQUIREMENTS AND SO
THAT SUCH PROPERTY SHALL BE, TO THE EXTENT PRACTICABLE, SUBSTANTIALLY EQUIVALENT
IN VALUE AND GENERAL UTILITY TO ITS GENERAL UTILITY AND VALUE IMMEDIATELY PRIOR
TO SUCH DAMAGE OR DESTRUCTION.  SUBJECT TO THE TERMS HEREOF, LANDLORD SHALL
ADVANCE THE INSURANCE PROCEEDS AND ANY ADDITIONAL AMOUNTS PAYABLE BY LANDLORD
PURSUANT TO SECTION 10.2.3 OR OTHERWISE DEPOSITED WITH LANDLORD TO TENANT
REGULARLY DURING THE REPAIR AND RESTORATION PERIOD SO

 

48

--------------------------------------------------------------------------------


 


AS TO PERMIT PAYMENT FOR THE COST OF ANY SUCH RESTORATION AND REPAIR.  ANY SUCH
ADVANCES SHALL BE MADE NOT MORE THAN MONTHLY WITHIN TEN (10) BUSINESS DAYS AFTER
TENANT SUBMITS TO LANDLORD A WRITTEN REQUISITION AND SUBSTANTIATION THEREFOR ON
AIA FORMS G702 AND G703 (OR ON SUCH OTHER FORM OR FORMS AS MAY BE REASONABLY
ACCEPTABLE TO LANDLORD).  LANDLORD MAY, AT ITS OPTION, CONDITION ADVANCEMENT OF
SUCH INSURANCE PROCEEDS AND OTHER AMOUNTS ON (A) THE ABSENCE OF ANY EVENT OF
DEFAULT, (B) ITS APPROVAL OF PLANS AND SPECIFICATIONS OF AN ARCHITECT
SATISFACTORY TO LANDLORD (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED), (C) GENERAL CONTRACTORS’ ESTIMATES, (D) ARCHITECT’S
CERTIFICATES, (E) CONDITIONAL LIEN WAIVERS OF GENERAL CONTRACTORS, IF AVAILABLE,
(F) EVIDENCE OF APPROVAL BY ALL GOVERNMENTAL AUTHORITIES AND OTHER REGULATORY
BODIES WHOSE APPROVAL IS REQUIRED, (G) IF TENANT HAS ELECTED TO ADVANCE
DEFICIENCY FUNDS PURSUANT TO SECTION 10.2.3, TENANT DEPOSITING THE AMOUNT
THEREOF WITH LANDLORD AND (H) SUCH OTHER CERTIFICATES AS LANDLORD MAY, FROM TIME
TO TIME, REASONABLY REQUIRE.


 

Landlord’s obligation to disburse insurance proceeds under this Article 10 shall
be subject to the release of such proceeds by any Facility Mortgagee to
Landlord.

 

Tenant’s obligation to restore the applicable Property pursuant to this
Article 10 shall be subject to the release of available insurance proceeds by
the applicable Facility Mortgagee to Landlord or directly to Tenant and, in the
event such proceeds are insufficient, Landlord electing to make such deficiency
available therefor (and disbursement of such deficiency).

 


10.3        DAMAGE NEAR END OF TERM.  NOTWITHSTANDING ANY PROVISIONS OF
SECTION 10.1 OR 10.2 TO THE CONTRARY, IF DAMAGE TO OR DESTRUCTION OF ANY
PROPERTY OCCURS DURING THE LAST TWELVE (12) MONTHS OF THE TERM AND IF SUCH
DAMAGE OR DESTRUCTION CANNOT REASONABLY BE EXPECTED TO BE FULLY REPAIRED AND
RESTORED PRIOR TO THE DATE THAT IS SIX (6) MONTHS PRIOR TO THE END OF THE TERM,
THE PROVISIONS OF SECTION 10.2.1 SHALL APPLY AS IF SUCH PROPERTY HAD BEEN
TOTALLY OR PARTIALLY DESTROYED AND THE FACILITY THEREON RENDERED UNSUITABLE FOR
ITS PERMITTED USE.


 


10.4        TENANT’S PROPERTY.  ALL INSURANCE PROCEEDS PAYABLE BY REASON OF ANY
LOSS OF OR DAMAGE TO ANY OF TENANT’S PERSONAL PROPERTY SHALL BE PAID TO TENANT
AND, TO THE EXTENT NECESSARY TO REPAIR OR REPLACE TENANT’S PERSONAL PROPERTY IN
ACCORDANCE WITH SECTION 10.5, TENANT SHALL HOLD SUCH PROCEEDS IN TRUST TO PAY

 

49

--------------------------------------------------------------------------------


 


THE COST OF REPAIRING OR REPLACING DAMAGED TENANT’S PERSONAL PROPERTY.


 


10.5        RESTORATION OF TENANT’S PROPERTY.  IF TENANT IS REQUIRED TO RESTORE
ANY PROPERTY AS HEREINABOVE PROVIDED, TENANT SHALL EITHER (A) RESTORE ALL
ALTERATIONS AND IMPROVEMENTS MADE BY TENANT AND TENANT’S PERSONAL PROPERTY, OR
(B) REPLACE SUCH ALTERATIONS AND IMPROVEMENTS AND TENANT’S PERSONAL PROPERTY
WITH IMPROVEMENTS OR ITEMS OF THE SAME OR BETTER QUALITY AND UTILITY IN THE
OPERATION OF SUCH PROPERTY.  WITH RESPECT TO ANY SENIOR HOUSING PROPERTY, IF
TENANT IS NOT REQUIRED TO RESTORE AND DOES NOT, IN FACT, RESTORE, TENANT SHALL
PAY OVER TO LANDLORD THE AMOUNT, IF ANY, OF INSURANCE PROCEEDS RECEIVED BY
TENANT WITH RESPECT TO TENANT’S PERSONAL PROPERTY WHICH WAS PURCHASED WITH FUNDS
FROM THE FF&E RESERVE.


 


10.6        NO ABATEMENT OF RENT.  THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND TENANT’S OBLIGATION TO MAKE ALL PAYMENTS OF RENT AND TO PAY ALL OTHER
CHARGES AS AND WHEN REQUIRED UNDER THIS AGREEMENT SHALL REMAIN UNABATED DURING
THE TERM NOTWITHSTANDING ANY DAMAGE INVOLVING THE LEASED PROPERTY, OR ANY
PORTION THEREOF (PROVIDED THAT LANDLORD SHALL CREDIT AGAINST SUCH PAYMENTS ANY
AMOUNTS PAID TO LANDLORD AS A CONSEQUENCE OF SUCH DAMAGE UNDER ANY BUSINESS
INTERRUPTION INSURANCE OBTAINED BY TENANT HEREUNDER).  THE PROVISIONS OF THIS
ARTICLE 10 SHALL BE CONSIDERED AN EXPRESS AGREEMENT GOVERNING ANY CAUSE OF
DAMAGE OR DESTRUCTION TO THE LEASED PROPERTY, OR ANY PORTION THEREOF, AND, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, NO LOCAL OR STATE STATUTE, LAWS, RULES,
REGULATION OR ORDINANCE IN EFFECT DURING THE TERM WHICH PROVIDE FOR SUCH A
CONTINGENCY SHALL HAVE ANY APPLICATION IN SUCH CASE.


 


10.7        WAIVER.  TENANT HEREBY WAIVES ANY STATUTORY RIGHTS OF TERMINATION
WHICH MAY ARISE BY REASON OF ANY DAMAGE OR DESTRUCTION OF THE LEASED PROPERTY,
OR ANY PORTION THEREOF.


 


ARTICLE 11

 


CONDEMNATION

 


11.1        TOTAL CONDEMNATION, ETC.  IF EITHER (A) THE WHOLE OF ANY PROPERTY
SHALL BE TAKEN BY CONDEMNATION OR (B) A CONDEMNATION OF LESS THAN THE WHOLE OF
ANY PROPERTY RENDERS ANY PROPERTY UNSUITABLE FOR ITS PERMITTED USE, THIS
AGREEMENT SHALL TERMINATE WITH RESPECT TO SUCH PROPERTY, AND TENANT AND LANDLORD
SHALL SEEK THE AWARD FOR THEIR INTERESTS IN THE APPLICABLE PROPERTY AS PROVIDED
IN SECTION 11.5.

 

50

--------------------------------------------------------------------------------


 


11.2                        PARTIAL CONDEMNATION.  IN THE EVENT OF A
CONDEMNATION OF LESS THAN THE WHOLE OF ANY PROPERTY SUCH THAT SUCH PROPERTY IS
STILL SUITABLE FOR ITS PERMITTED USE, TENANT SHALL, TO THE EXTENT OF THE AWARD
AND ANY ADDITIONAL AMOUNTS DISBURSED BY LANDLORD AS HEREINAFTER PROVIDED,
COMMENCE (OR CAUSE TO BE COMMENCED) PROMPTLY AND CONTINUE DILIGENTLY TO RESTORE
(OR CAUSE TO BE RESTORED) THE UNTAKEN PORTION OF THE APPLICABLE LEASED
IMPROVEMENTS SO THAT SUCH LEASED IMPROVEMENTS SHALL CONSTITUTE A COMPLETE
ARCHITECTURAL UNIT OF THE SAME GENERAL CHARACTER AND CONDITION (AS NEARLY AS MAY
BE POSSIBLE UNDER THE CIRCUMSTANCES) AS SUCH LEASED IMPROVEMENTS EXISTING
IMMEDIATELY PRIOR TO SUCH CONDEMNATION, IN MATERIAL COMPLIANCE WITH ALL LEGAL
REQUIREMENTS, SUBJECT TO THE PROVISIONS OF THIS SECTION 11.2.  IF THE COST OF
THE REPAIR OR RESTORATION OF THE AFFECTED PROPERTY EXCEEDS THE AMOUNT OF THE
AWARD, TENANT SHALL GIVE LANDLORD NOTICE THEREOF WHICH NOTICE SHALL SET FORTH IN
REASONABLE DETAIL THE NATURE OF SUCH DEFICIENCY AND WHETHER TENANT SHALL PAY AND
ASSUME THE AMOUNT OF SUCH DEFICIENCY (TENANT HAVING NO OBLIGATION TO DO SO,
EXCEPT THAT IF TENANT SHALL ELECT TO MAKE SUCH FUNDS AVAILABLE, THE SAME SHALL
BECOME AN IRREVOCABLE OBLIGATION OF TENANT PURSUANT TO THIS AGREEMENT).  IN THE
EVENT TENANT SHALL ELECT NOT TO PAY AND ASSUME THE AMOUNT OF SUCH DEFICIENCY,
LANDLORD SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION), EXERCISABLE AT
LANDLORD’S SOLE ELECTION BY NOTICE TO TENANT GIVEN WITHIN SIXTY (60) DAYS AFTER
TENANT’S NOTICE OF THE DEFICIENCY, TO ELECT TO MAKE AVAILABLE FOR APPLICATION TO
THE COST OF REPAIR OR RESTORATION THE AMOUNT OF SUCH DEFICIENCY; PROVIDED,
HOWEVER, IN SUCH EVENT, UPON ANY DISBURSEMENT BY LANDLORD THEREOF, THE MINIMUM
RENT SHALL BE ADJUSTED AS PROVIDED IN SECTION 3.1.1(C).  IN THE EVENT THAT
NEITHER LANDLORD NOR TENANT SHALL ELECT TO MAKE SUCH DEFICIENCY AVAILABLE FOR
RESTORATION, EITHER LANDLORD OR TENANT MAY TERMINATE THIS AGREEMENT WITH RESPECT
TO THE AFFECTED PROPERTY AND THE ENTIRE AWARD SHALL BE ALLOCATED AS SET FORTH IN
SECTION 11.5.


 

Subject to the terms hereof, Landlord shall contribute to the cost of
restoration that part of the Award necessary to complete such repair or
restoration, together with severance and other damages awarded for the taken
Leased Improvements and any deficiency Landlord has agreed to disburse, to
Tenant regularly during the restoration period so as to permit payment for the
cost of such repair or restoration.  Landlord may, at its option, condition
advancement of such Award and other amounts on (a) the absence of any Event of
Default, (b) its approval of plans and specifications of an architect
satisfactory to Landlord (which approval shall not be unreasonably withheld,
delayed or conditioned), (c) general contractors’ estimates, (d) architect’s
certificates, (e) conditional lien waivers of

 

51

--------------------------------------------------------------------------------


 

general contractors, if available, (f) evidence of approval by all governmental
authorities and other regulatory bodies whose approval is required, (g), if
Tenant has elected to advance deficiency funds pursuant to the preceding
paragraph, Tenant depositing the amount thereof with Landlord and (h) such other
certificates as Landlord may, from time to time, reasonably require.  Landlord’s
obligation under this Section 11.2 to disburse the Award and such other amounts
shall be subject to (x) the collection thereof by Landlord and (y) the
satisfaction of any applicable requirements of any Facility Mortgage, and the
release of such Award by the applicable Facility Mortgagee.  Tenant’s obligation
to restore the Leased Property shall be subject to the release of the Award by
the applicable Facility Mortgagee to Landlord.

 


11.3                        ABATEMENT OF RENT.  OTHER THAN AS SPECIFICALLY
PROVIDED IN THIS AGREEMENT, THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT
AND TENANT’S OBLIGATION TO MAKE ALL PAYMENTS OF RENT AND TO PAY ALL OTHER
CHARGES AS AND WHEN REQUIRED UNDER THIS AGREEMENT SHALL REMAIN UNABATED DURING
THE TERM NOTWITHSTANDING ANY CONDEMNATION INVOLVING THE LEASED PROPERTY, OR ANY
PORTION THEREOF.  THE PROVISIONS OF THIS ARTICLE 11 SHALL BE CONSIDERED AN
EXPRESS AGREEMENT GOVERNING ANY CONDEMNATION INVOLVING THE LEASED PROPERTY AND,
TO THE MAXIMUM EXTENT PERMITTED BY LAW, NO LOCAL OR STATE STATUTE, LAW, RULE,
REGULATION OR ORDINANCE IN EFFECT DURING THE TERM WHICH PROVIDES FOR SUCH A
CONTINGENCY SHALL HAVE ANY APPLICATION IN SUCH CASE.


 


11.4                        TEMPORARY CONDEMNATION.  IN THE EVENT OF ANY
TEMPORARY CONDEMNATION OF ANY PROPERTY OR TENANT’S INTEREST THEREIN, THIS
AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT AND TENANT SHALL CONTINUE TO
PAY (OR CAUSE TO BE PAID), IN THE MANNER AND ON THE TERMS HEREIN SPECIFIED, THE
FULL AMOUNT OF THE RENT.  TENANT SHALL CONTINUE TO PERFORM AND OBSERVE (OR CAUSE
TO BE PERFORMED AND OBSERVED) ALL OF THE OTHER TERMS AND CONDITIONS OF THIS
AGREEMENT ON THE PART OF THE TENANT TO BE PERFORMED AND OBSERVED.  PROVIDED NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE ENTIRE AMOUNT OF ANY AWARD
MADE FOR SUCH TEMPORARY CONDEMNATION ALLOCABLE TO THE TERM, WHETHER PAID BY WAY
OF DAMAGES, RENT OR OTHERWISE, SHALL BE PAID TO TENANT.  TENANT SHALL, PROMPTLY
UPON THE TERMINATION OF ANY SUCH PERIOD OF TEMPORARY CONDEMNATION, AT ITS SOLE
COST AND EXPENSE, RESTORE THE AFFECTED PROPERTY TO THE CONDITION THAT EXISTED
IMMEDIATELY PRIOR TO SUCH CONDEMNATION, IN MATERIAL COMPLIANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS, UNLESS SUCH PERIOD OF TEMPORARY CONDEMNATION
SHALL EXTEND BEYOND THE EXPIRATION OF THE TERM, IN WHICH EVENT TENANT SHALL NOT
BE REQUIRED TO MAKE SUCH RESTORATION.

 

52

--------------------------------------------------------------------------------


 


11.5                        ALLOCATION OF AWARD.  EXCEPT AS PROVIDED IN
SECTION 11.4 AND THE SECOND SENTENCE OF THIS SECTION 11.5, THE TOTAL AWARD SHALL
BE SOLELY THE PROPERTY OF AND PAYABLE TO LANDLORD.  ANY PORTION OF THE AWARD
MADE FOR THE TAKING OF TENANT’S LEASEHOLD INTEREST IN THE LEASED PROPERTY, LOSS
OF BUSINESS DURING THE REMAINDER OF THE TERM, THE TAKING OF TENANT’S PERSONAL
PROPERTY (OTHER THAN ANY SUCH TENANT’S PERSONAL PROPERTY WHICH IS LOCATED AT A
SENIOR HOUSING PROPERTY AND WAS PURCHASED WITH THE FF&E RESERVE), THE TAKING OF
CAPITAL ADDITIONS PAID FOR BY TENANT AND TENANT’S REMOVAL AND RELOCATION
EXPENSES SHALL BE THE SOLE PROPERTY OF AND PAYABLE TO TENANT (SUBJECT TO THE
PROVISIONS OF SECTION 11.2).  IN ANY CONDEMNATION PROCEEDINGS, LANDLORD AND
TENANT SHALL EACH SEEK ITS OWN AWARD IN CONFORMITY HEREWITH, AT ITS OWN EXPENSE.


 


ARTICLE 12

 


DEFAULTS AND REMEDIES

 


12.1                        EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY ONE OR
MORE OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN “EVENT OF DEFAULT” HEREUNDER:


 

(A)                                  SHOULD TENANT FAIL TO MAKE ANY PAYMENT OF
THE RENT OR ANY OTHER SUM PAYABLE HEREUNDER (INCLUDING, WITHOUT LIMITATION,
FUNDING OF THE FF&E RESERVE) WHEN DUE; OR

 

(B)                                 SHOULD TENANT FAIL TO MAINTAIN THE INSURANCE
COVERAGES REQUIRED UNDER ARTICLE 9; OR

 

(C)                                  SHOULD TENANT DEFAULT IN THE DUE OBSERVANCE
OR PERFORMANCE OF ANY OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED HEREIN TO
BE PERFORMED OR OBSERVED BY IT (OTHER THAN AS SPECIFIED IN CLAUSES (A) AND
(B) ABOVE) AND SHOULD SUCH DEFAULT CONTINUE FOR A PERIOD OF THIRTY (30) DAYS
AFTER NOTICE THEREOF FROM LANDLORD TO TENANT; PROVIDED, HOWEVER, THAT IF SUCH
DEFAULT IS SUSCEPTIBLE OF CURE BUT SUCH CURE CANNOT BE ACCOMPLISHED WITH DUE
DILIGENCE WITHIN SUCH PERIOD OF TIME AND IF, IN ADDITION, TENANT COMMENCES TO
CURE OR CAUSE TO BE CURED SUCH DEFAULT WITHIN THIRTY (30) DAYS AFTER NOTICE
THEREOF FROM LANDLORD AND THEREAFTER PROSECUTES THE CURING OF SUCH DEFAULT WITH
ALL DUE DILIGENCE, SUCH PERIOD OF TIME SHALL BE EXTENDED TO SUCH PERIOD OF TIME
(NOT TO EXCEED AN ADDITIONAL NINETY (90) DAYS IN THE AGGREGATE) AS MAY BE
NECESSARY TO CURE SUCH DEFAULT WITH ALL DUE DILIGENCE; OR

 

(D)                                 SHOULD ANY OBLIGATION OF TENANT IN RESPECT
OF ANY INDEBTEDNESS FOR MONEY BORROWED OR FOR ANY MATERIAL

 

53

--------------------------------------------------------------------------------


 

PROPERTY OR SERVICES, OR ANY GUARANTY RELATING THERETO, BE DECLARED TO BE OR
BECOME DUE AND PAYABLE PRIOR TO THE STATED MATURITY THEREOF, OR SHOULD THERE
OCCUR AND BE CONTINUING WITH RESPECT TO ANY SUCH INDEBTEDNESS ANY EVENT OF
DEFAULT UNDER ANY INSTRUMENT OR AGREEMENT EVIDENCING OR SECURING THE SAME, THE
EFFECT OF WHICH IS TO PERMIT THE HOLDER OR HOLDERS OF SUCH INSTRUMENT OR
AGREEMENT OR A TRUSTEE, AGENT OR OTHER REPRESENTATIVE ON BEHALF OF SUCH HOLDER
OR HOLDERS, TO CAUSE ANY SUCH OBLIGATIONS TO BECOME DUE PRIOR TO ITS STATED
MATURITY; OR

 

(E)                                  SHOULD AN EVENT OF DEFAULT BY TENANT, ANY
GUARANTOR OR ANY AFFILIATED PERSON AS TO TENANT OR ANY GUARANTOR OCCUR AND BE
CONTINUING BEYOND THE EXPIRATION OF ANY APPLICABLE CURE PERIOD UNDER ANY OF THE
INCIDENTAL DOCUMENTS; OR

 

(F)                                    SHOULD TENANT OR ANY GUARANTOR GENERALLY
NOT BE PAYING ITS DEBTS AS THEY BECOME DUE OR SHOULD TENANT OR ANY GUARANTOR
MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR

 

(G)                                 SHOULD ANY PETITION BE FILED BY OR AGAINST
TENANT OR ANY GUARANTOR UNDER THE FEDERAL BANKRUPTCY LAWS, OR SHOULD ANY OTHER
PROCEEDING BE INSTITUTED BY OR AGAINST TENANT OR ANY GUARANTOR SEEKING TO
ADJUDICATE TENANT OR ANY GUARANTOR A BANKRUPT OR INSOLVENT, OR SEEKING
LIQUIDATION, REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR COMPOSITION OF TENANT’S
DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR
RELIEF OF DEBTORS, OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR
TENANT OR ANY GUARANTOR OR FOR ANY SUBSTANTIAL PART OF THE PROPERTY OF TENANT OR
ANY GUARANTOR AND SUCH PROCEEDING IS NOT DISMISSED WITHIN ONE HUNDRED EIGHTY
(180) DAYS AFTER INSTITUTION THEREOF; OR

 

(H)                                 SHOULD TENANT OR ANY GUARANTOR CAUSE OR
INSTITUTE ANY PROCEEDING FOR ITS DISSOLUTION OR TERMINATION; OR

 

(I)                                     SHOULD THE ESTATE OR INTEREST OF TENANT
IN THE LEASED PROPERTY OR ANY PART THEREOF BE LEVIED UPON OR ATTACHED IN ANY
PROCEEDING AND THE SAME SHALL NOT BE VACATED OR DISCHARGED WITHIN THE LATER OF
(X) NINETY (90) DAYS AFTER COMMENCEMENT THEREOF, UNLESS THE AMOUNT IN DISPUTE IS
LESS THAN $250,000, IN WHICH CASE TENANT SHALL GIVE NOTICE TO LANDLORD OF THE
DISPUTE BUT TENANT MAY DEFEND IN ANY SUITABLE WAY, AND (Y) TWO HUNDRED SEVENTY
(270) DAYS AFTER RECEIPT BY TENANT OF NOTICE THEREOF FROM

 

54

--------------------------------------------------------------------------------


 

LANDLORD (UNLESS TENANT SHALL BE CONTESTING SUCH LIEN OR ATTACHMENT IN GOOD
FAITH IN ACCORDANCE WITH ARTICLE 8); OR

 

(J)                                     SHOULD THERE OCCUR ANY DIRECT OR
INDIRECT CHANGE IN CONTROL OF ANY OR ALL OF THE ENTITIES COMPRISING TENANT OR
ANY GUARANTOR; OR

 

(K)                                  SHOULD A FINAL UNAPPEALABLE DETERMINATION
BE MADE BY THE APPLICABLE GOVERNMENT AGENCY THAT TENANT SHALL HAVE FAILED TO
COMPLY WITH APPLICABLE MEDICARE AND/OR MEDICAID REGULATIONS IN THE OPERATION OF
ANY FACILITY, AS A RESULT OF WHICH FAILURE TENANT IS DECLARED INELIGIBLE TO
RECEIVE REIMBURSEMENTS UNDER THE MEDICARE AND/OR MEDICAID PROGRAMS FOR SUCH
FACILITY;

 

then, and in any such event, Landlord, in addition to all other remedies
available to it, may terminate this Agreement with respect to any or all of the
Leased Property by giving Notice thereof to Tenant and upon the expiration of
the time, if any, fixed in such Notice, this Agreement shall terminate with
respect to all or the designated portion of the Leased Property and all rights
of Tenant under this Agreement with respect thereto shall cease.  Landlord shall
have and may exercise all rights and remedies available at law and in equity to
Landlord as a result of Tenant’s breach of this Agreement.

 

Upon the occurrence of an Event of Default, Landlord may, in addition to any
other remedies provided herein, enter upon the Leased Property, or any portion
thereof, and take possession of any and all of Tenant’s Personal Property, if
any, and the Records, without liability for trespass or conversion (Tenant
hereby waiving any right to notice or hearing prior to such taking of possession
by Landlord) and sell the same at public or private sale, after giving Tenant
reasonable Notice of the time and place of any public or private sale, at which
sale Landlord or its assigns may purchase all or any portion of Tenant’s
Personal Property, if any, unless otherwise prohibited by law.  Unless otherwise
provided by law and without intending to exclude any other manner of giving
Tenant reasonable notice, the requirement of reasonable Notice shall be met if
such Notice is given at least ten (10) days before the date of sale.  The
proceeds from any such disposition, less all expenses incurred in connection
with the taking of possession, holding and selling of such property (including,
reasonable attorneys’ fees) shall be applied as a credit against the
indebtedness which is secured by the security interest granted in Section 7.2. 
Any surplus shall be paid to Tenant or as otherwise required by law and Tenant
shall pay any deficiency to Landlord, as Additional Charges, upon demand.

 

55

--------------------------------------------------------------------------------


 


12.2                        REMEDIES.  NONE OF (A) THE TERMINATION OF THIS
AGREEMENT PURSUANT TO SECTION 12.1, (B) THE REPOSSESSION OF THE LEASED PROPERTY,
OR ANY PORTION THEREOF, (C) THE FAILURE OF LANDLORD TO RELET THE LEASED
PROPERTY, OR ANY PORTION THEREOF, NOR (D) THE RELETTING OF ALL OR ANY OF PORTION
OF THE LEASED PROPERTY, SHALL RELIEVE TENANT OF ITS LIABILITY AND OBLIGATIONS
HEREUNDER, ALL OF WHICH SHALL SURVIVE ANY SUCH TERMINATION, REPOSSESSION OR
RELETTING.  IN THE EVENT OF ANY SUCH TERMINATION, TENANT SHALL FORTHWITH PAY TO
LANDLORD ALL RENT DUE AND PAYABLE WITH RESPECT TO THE LEASED PROPERTY, OR
TERMINATED PORTION THEREOF, THROUGH AND INCLUDING THE DATE OF SUCH TERMINATION. 
THEREAFTER, TENANT, UNTIL THE END OF WHAT WOULD HAVE BEEN THE TERM OF THIS
AGREEMENT IN THE ABSENCE OF SUCH TERMINATION, AND WHETHER OR NOT THE LEASED
PROPERTY, OR ANY PORTION THEREOF, SHALL HAVE BEEN RELET, SHALL BE LIABLE TO
LANDLORD FOR, AND SHALL PAY TO LANDLORD, AS CURRENT DAMAGES, THE RENT
(ADDITIONAL RENT TO BE REASONABLY CALCULATED BY LANDLORD BASED ON HISTORICAL NET
PATIENT REVENUES) AND OTHER CHARGES WHICH WOULD BE PAYABLE HEREUNDER FOR THE
REMAINDER OF THE TERM HAD SUCH TERMINATION NOT OCCURRED, LESS THE NET PROCEEDS,
IF ANY, OF ANY RELETTING OF THE LEASED PROPERTY, OR ANY PORTION THEREOF, AFTER
DEDUCTING ALL REASONABLE EXPENSES IN CONNECTION WITH SUCH RELETTING, INCLUDING,
WITHOUT LIMITATION, ALL REPOSSESSION COSTS, BROKERAGE COMMISSIONS, LEGAL
EXPENSES, ATTORNEYS’ FEES, ADVERTISING, EXPENSES OF EMPLOYEES, ALTERATION COSTS
AND EXPENSES OF PREPARATION FOR SUCH RELETTING.  TENANT SHALL PAY SUCH CURRENT
DAMAGES TO LANDLORD MONTHLY ON THE DAYS ON WHICH THE MINIMUM RENT WOULD HAVE
BEEN PAYABLE HEREUNDER IF THIS AGREEMENT HAD NOT BEEN SO TERMINATED WITH RESPECT
TO SUCH OF THE LEASED PROPERTY.


 

At any time after such termination, whether or not Landlord shall have collected
any such current damages, as liquidated final damages beyond the date of such
termination, at Landlord’s election, Tenant shall pay to Landlord an amount
equal to the present value (as reasonably determined by Landlord) of the excess,
if any, of the Rent and other charges which would be payable hereunder from the
date of such termination (assuming that, for the purposes of this paragraph,
annual payments by Tenant on account of Impositions and Additional Rent would be
the same as payments required for the immediately preceding twelve calendar
months, or if less than twelve calendar months have expired since the applicable
Commencement Date, the payments required for such lesser period projected to an
annual amount) for what would be the then unexpired term of this Agreement if
the same remained in effect, over the fair market rental for the same period. 
Nothing contained in this Agreement shall, however, limit or prejudice the right
of Landlord to

 

56

--------------------------------------------------------------------------------


 

prove and obtain in proceedings for bankruptcy or insolvency an amount equal to
the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, the damages are to be proved, whether or
not the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above.

 

In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may (a) relet the Leased Property or
any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms which may at Landlord’s option, be equal to, less than or exceed
the period which would otherwise have constituted the balance of the Term and
may grant concessions or free rent to the extent that Landlord considers
advisable and necessary to relet the same, and (b) make such reasonable
alterations, repairs and decorations in the Leased Property, or any portion
thereof, as Landlord, in its sole and absolute discretion, considers advisable
and necessary for the purpose of reletting the Leased Property; and the making
of such alterations, repairs and decorations shall not operate or be construed
to release Tenant from liability hereunder as aforesaid.  Landlord shall in no
event be liable in any way whatsoever for any failure to relet all or any
portion of the Leased Property, or, in the event that the Leased Property is
relet, for failure to collect the rent under such reletting.  To the maximum
extent permitted by law, Tenant hereby expressly waives any and all rights of
redemption granted under any present or future laws in the event of Tenant being
evicted or dispossessed, or in the event of Landlord obtaining possession of the
Leased Property, by reason of the occurrence and continuation of an Event of
Default hereunder.

 


12.3                        TENANT’S WAIVER.  IF THIS AGREEMENT IS TERMINATED
PURSUANT TO SECTION 12.1 OR 12.2, TENANT WAIVES, TO THE EXTENT PERMITTED BY LAW,
ANY RIGHT TO A TRIAL BY JURY IN THE EVENT OF SUMMARY PROCEEDINGS TO ENFORCE THE
REMEDIES SET FORTH IN THIS ARTICLE 12, AND THE BENEFIT OF ANY LAWS NOW OR
HEREAFTER IN FORCE EXEMPTING PROPERTY FROM LIABILITY FOR RENT OR FOR DEBT.


 


12.4                        APPLICATION OF FUNDS.  ANY PAYMENTS RECEIVED BY
LANDLORD UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT DURING THE EXISTENCE OR
CONTINUANCE OF ANY EVENT OF DEFAULT (AND ANY PAYMENT MADE TO LANDLORD RATHER
THAN TENANT DUE TO THE EXISTENCE OF ANY EVENT OF DEFAULT) SHALL BE APPLIED TO
TENANT’S CURRENT AND PAST DUE OBLIGATIONS UNDER THIS AGREEMENT IN SUCH ORDER AS
LANDLORD MAY DETERMINE OR AS MAY BE PRESCRIBED BY THE LAWS OF THE STATE.  ANY
BALANCE SHALL BE PAID TO TENANT.

 

57

--------------------------------------------------------------------------------


 


12.5                        LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT.  IF AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, LANDLORD, AFTER NOTICE
TO TENANT (PROVIDED THAT NO SUCH NOTICE SHALL BE REQUIRED IF LANDLORD SHALL
REASONABLY DETERMINE IMMEDIATE ACTION IS NECESSARY TO PROTECT PERSON OR
PROPERTY), WITHOUT WAIVING OR RELEASING ANY OBLIGATION OF TENANT AND WITHOUT
WAIVING OR RELEASING ANY EVENT OF DEFAULT, MAY (BUT SHALL NOT BE OBLIGATED TO),
AT ANY TIME THEREAFTER, MAKE SUCH PAYMENT OR PERFORM SUCH ACT FOR THE ACCOUNT
AND AT THE EXPENSE OF TENANT, AND MAY, TO THE EXTENT PERMITTED BY LAW, ENTER
UPON THE LEASED PROPERTY, OR ANY PORTION THEREOF, FOR SUCH PURPOSE AND TAKE ALL
SUCH ACTION THEREON AS, IN LANDLORD’S SOLE AND ABSOLUTE DISCRETION, MAY BE
NECESSARY OR APPROPRIATE THEREFOR, INCLUDING THE MANAGEMENT OF ANY FACILITY BY
LANDLORD OR ITS DESIGNEE, AND TENANT HEREBY IRREVOCABLY APPOINTS, IN THE EVENT
OF SUCH ELECTION BY LANDLORD, LANDLORD OR ITS DESIGNEE AS MANAGER OF ANY SUCH
FACILITY AND ITS ATTORNEY IN FACT FOR SUCH PURPOSE, IRREVOCABLY AND COUPLED WITH
AN INTEREST IN THE NAME AND STEAD OF TENANT.  NO SUCH ENTRY SHALL BE DEEMED AN
EVICTION OF TENANT.  ALL COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES) INCURRED BY LANDLORD IN CONNECTION THEREWITH,
TOGETHER WITH INTEREST THEREON (TO THE EXTENT PERMITTED BY LAW) AT THE OVERDUE
RATE FROM THE DATE SUCH SUMS ARE PAID BY LANDLORD UNTIL REPAID, SHALL BE PAID BY
TENANT TO LANDLORD, ON DEMAND.


 


12.6                        TRADE NAMES.  IF THIS AGREEMENT IS TERMINATED WITH
RESPECT TO ANY REHABILITATION HOSPITAL PROPERTY FOR ANY REASON, LANDLORD SHALL,
UPON THE REQUEST OF TENANT, CAUSE THE NAME OF THE BUSINESS CONDUCTED UPON SUCH
PROPERTY TO BE CHANGED TO A NAME OTHER THAN A FACILITY TRADE NAME OR ANY
APPROXIMATION OR ABBREVIATION THEREOF AND SUFFICIENTLY DISSIMILAR TO SUCH NAME
AS TO BE UNLIKELY TO CAUSE CONFUSION WITH SUCH NAME; PROVIDED, HOWEVER, THAT
TENANT SHALL NOT THEREAFTER USE A FACILITY TRADE NAME IN THE SAME MARKET IN
WHICH SUCH PROPERTY IS LOCATED IN CONNECTION WITH ANY BUSINESS THAT COMPETES
WITH SUCH PROPERTY OR THE FACILITY LOCATED THEREON.


 


ARTICLE 13

 


HOLDING OVER

 

Any holding over by Tenant after the expiration or sooner termination of this
Agreement shall be treated as a daily tenancy at sufferance at a rate equal to
two (2) times the Minimum Rent and other charges herein provided (prorated on a
daily basis).  Tenant shall also pay to Landlord all damages (direct or
indirect) sustained by reason of any such holding over.  Otherwise, such holding
over shall be on the terms and

 

58

--------------------------------------------------------------------------------


 

conditions set forth in this Agreement, to the extent applicable.  Nothing
contained herein shall constitute the consent, express or implied, of Landlord
to the holding over of Tenant after the expiration or earlier termination of
this Agreement.

 


ARTICLE 14

 


LANDLORD DEFAULT

 

If Landlord shall default in the performance or observance of any of its
covenants or obligations set forth in this Agreement or any obligation of
Landlord, if any, under any agreement affecting the Leased Property, the
performance of which is not Tenant’s obligation pursuant to this Agreement, and
any such default shall continue for a period of thirty (30) days after Notice
thereof from Tenant to Landlord and any applicable Facility Mortgagee, or such
additional period as may be reasonably required to correct the same, Tenant may
declare the occurrence of a “Landlord Default” by a second Notice to Landlord
and to such Facility Mortgagee.  Thereafter, Tenant may forthwith cure the same
and, subject to the provisions of the following paragraph, invoice Landlord for
costs and expenses (including reasonable attorneys’ fees and court costs)
incurred by Tenant in curing the same, together with interest thereon (to the
extent permitted by law) from the date Landlord receives Tenant’s invoice until
paid, at the Overdue Rate.  Tenant shall have no right to terminate this
Agreement for any default by Landlord hereunder and no right, for any such
default, to offset or counterclaim against any Rent or other charges due
hereunder.

 

If Landlord shall in good faith dispute the occurrence of any Landlord Default
and Landlord, before the expiration of the applicable cure period, shall give
Notice thereof to Tenant, setting forth, in reasonable detail, the basis
therefor, no Landlord Default shall be deemed to have occurred and Landlord
shall have no obligation with respect thereto until final adverse determination
thereof.  If Tenant and Landlord shall fail, in good faith, to resolve any such
dispute within ten (10) days after Landlord’s Notice of dispute, either may
submit the matter for resolution in accordance with Article 22.

 


ARTICLE 15

 


PURCHASE RIGHTS

 

Landlord shall have the option to purchase Tenant’s Personal Property, at the
expiration or sooner termination of this Agreement, for an amount equal to the
then fair market

 

59

--------------------------------------------------------------------------------


 

value thereof (current replacement cost as determined by agreement of the
parties or, in the absence of such agreement, appraisal), subject to, and with
appropriate price adjustments for, all equipment leases, conditional sale
contracts, UCC-1 financing statements and other encumbrances to which such
Tenant’s Personal Property is subject (except that any such property which is
located at a Senior Housing Property and was purchased with the FF&E Reserve
shall be transferred to Landlord as provided in Section 5.1.2).  Upon the
expiration or sooner termination of this Agreement, Tenant shall use its
reasonable efforts to transfer and assign, or cause to be transferred and
assigned, to Landlord or its designee, or assist Landlord or its designee in
obtaining, any contracts, licenses, and certificates required for the then
operation of the Leased Property.  Notwithstanding the foregoing, Tenant
expressly acknowledges and agrees that nothing contained in this Article 15
shall diminish, impair or otherwise modify Landlord’s rights under the Security
Agreement and that any amounts paid by Landlord in order to purchase Tenant’s
Personal Property in accordance with this Article 15 shall be applied first to
Tenant’s current and past due obligations under this Agreement in such order as
Landlord may reasonably determine or as may be prescribed by the laws of the
applicable State and any balance shall be paid to Tenant.

 


ARTICLE 16

 


SUBLETTING AND ASSIGNMENT

 


16.1                        SUBLETTING AND ASSIGNMENT.  EXCEPT AS PROVIDED IN
SECTION 16.3, TENANT SHALL NOT, WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT (WHICH
CONSENT MAY BE GIVEN OR WITHHELD IN LANDLORD’S SOLE AND ABSOLUTE DISCRETION),
ASSIGN, MORTGAGE, PLEDGE, HYPOTHECATE, ENCUMBER OR OTHERWISE TRANSFER THIS
AGREEMENT OR SUBLEASE OR PERMIT THE SUBLEASE (WHICH TERM SHALL BE DEEMED TO
INCLUDE THE GRANTING OF CONCESSIONS, LICENSES AND THE LIKE), OF THE LEASED
PROPERTY, OR ANY PORTION THEREOF, OR SUFFER OR PERMIT THIS AGREEMENT OR THE
LEASEHOLD ESTATE CREATED HEREBY OR ANY OTHER RIGHTS ARISING UNDER THIS AGREEMENT
TO BE ASSIGNED, TRANSFERRED, MORTGAGED, PLEDGED, HYPOTHECATED OR ENCUMBERED, IN
WHOLE OR IN PART, WHETHER VOLUNTARILY, INVOLUNTARILY OR BY OPERATION OF LAW, OR
PERMIT THE USE OR OPERATION OF THE LEASED PROPERTY, OR ANY PORTION THEREOF, BY
ANYONE OTHER THAN TENANT, ANY MANAGER APPROVED BY LANDLORD PURSUANT TO THE
APPLICABLE PROVISIONS OF THIS AGREEMENT OR RESIDENTS AND PATIENTS OF TENANT, OR
THE LEASED PROPERTY, OR ANY PORTION THEREOF, TO BE OFFERED OR ADVERTISED FOR
ASSIGNMENT OR SUBLETTING.


 

For purposes of this Section 16.1, an assignment of this Agreement shall be
deemed to include, without limitation, any

 

60

--------------------------------------------------------------------------------


 

direct or indirect Change in Control of any or all of the Entities comprising
Tenant.

 

If this Agreement is assigned or if the Leased Property, or any portion thereof,
is sublet (or occupied by anybody other than Tenant or any Manager, their
respective employees or residents or patients of Tenant), Landlord may collect
the rents from such assignee, subtenant or occupant, as the case may be, and
apply the net amount collected to the Rent herein reserved, but no such
collection shall be deemed a waiver of the provisions set forth in the first
paragraph of this Section 16.1, the acceptance by Landlord of such assignee,
subtenant or occupant, as the case may be, as a tenant, or a release of Tenant
from the future performance by Tenant of its covenants, agreements or
obligations contained in this Agreement.

 

Any assignment or transfer of Tenant’s interest under this Agreement shall be
subject to such assignee’s or transferee’s delivery to Landlord of (a) a
Guaranty, which Guaranty shall be in form and substance satisfactory to Landlord
in its sole discretion and which Guaranty shall constitute an Incidental
Document hereunder; (b) a pledge of the stock, partnership, membership or other
ownership interests of such assignee or other transferee to secure Tenant’s
obligations under this Agreement and the Incidental Documents, which pledge
shall be in form and substance satisfactory to Landlord in its sole discretion
and which pledge shall constitute an Incidental Document hereunder; (c) a
security agreement granting Landlord a security interest in all of such
assignee’s or transferee’s right, title and interest in and to any personal
property, intangibles and fixtures (other than accounts receivable) with respect
to any Property which is subject to any such assignment or transfer to secure
Tenant’s obligations under this Agreement and the Incidental Documents, which
security agreement shall be in form and substance satisfactory to Landlord in
its sole discretion and which security agreement shall constitute an Incidental
Document hereunder; and (d) in the case of a sublease, an assignment which
assigns all of such subtenant’s right, title and interest in such sublease to
Landlord to secure Tenant’s obligations under this Agreement and the Incidental
Documents, which assignment shall be in form and substance satisfactory to
Landlord in its sole discretion and which assignment shall constitute an
Incidental Document hereunder.

 

No subletting or assignment shall in any way impair the continuing primary
liability of Tenant hereunder (unless Landlord and Tenant expressly otherwise
agree that Tenant shall be released from all obligations hereunder), and no
consent to any subletting or assignment in a particular instance shall be

 

61

--------------------------------------------------------------------------------


 

deemed to be a waiver of the prohibition set forth in this Section 16.1.  No
assignment, subletting or occupancy shall affect any Permitted Use.  Any
subletting, assignment or other transfer of Tenant’s interest under this
Agreement in contravention of this Section 16.1 shall be voidable at Landlord’s
option.

 


16.2                        REQUIRED SUBLEASE PROVISIONS.  ANY SUBLEASE OF ALL
OR ANY PORTION OF THE LEASED PROPERTY SHALL PROVIDE (A) THAT IT IS SUBJECT AND
SUBORDINATE TO THIS AGREEMENT AND TO THE MATTERS TO WHICH THIS AGREEMENT IS OR
SHALL BE SUBJECT OR SUBORDINATE; (B) THAT IN THE EVENT OF TERMINATION OF THIS
AGREEMENT OR REENTRY OR DISPOSSESSION OF TENANT BY LANDLORD UNDER THIS
AGREEMENT, LANDLORD MAY, AT ITS OPTION, TERMINATE SUCH SUBLEASE OR TAKE OVER ALL
OF THE RIGHT, TITLE AND INTEREST OF TENANT, AS SUBLESSOR UNDER SUCH SUBLEASE,
AND SUCH SUBTENANT SHALL, AT LANDLORD’S OPTION, ATTORN TO LANDLORD PURSUANT TO
THE THEN EXECUTORY PROVISIONS OF SUCH SUBLEASE, EXCEPT THAT NEITHER LANDLORD NOR
ANY FACILITY MORTGAGEE, AS HOLDER OF A MORTGAGE OR AS LANDLORD UNDER THIS
AGREEMENT, IF SUCH MORTGAGEE SUCCEEDS TO THAT POSITION, SHALL (I) BE LIABLE FOR
ANY ACT OR OMISSION OF TENANT UNDER SUCH SUBLEASE, (II) BE SUBJECT TO ANY
CREDIT, COUNTERCLAIM, OFFSET OR DEFENSE WHICH THERETOFORE ACCRUED TO SUCH
SUBTENANT AGAINST TENANT, (III) BE BOUND BY ANY PREVIOUS MODIFICATION OF SUCH
SUBLEASE NOT CONSENTED TO IN WRITING BY LANDLORD OR BY ANY PREVIOUS PREPAYMENT
OF MORE THAN ONE (1) MONTH’S RENT, (IV) BE BOUND BY ANY COVENANT OF TENANT TO
UNDERTAKE OR COMPLETE ANY CONSTRUCTION OF THE APPLICABLE PROPERTY, OR ANY
PORTION THEREOF, (V) BE REQUIRED TO ACCOUNT FOR ANY SECURITY DEPOSIT OF THE
SUBTENANT OTHER THAN ANY SECURITY DEPOSIT ACTUALLY DELIVERED TO LANDLORD BY
TENANT, (VI) BE BOUND BY ANY OBLIGATION TO MAKE ANY PAYMENT TO SUCH SUBTENANT OR
GRANT ANY CREDITS, EXCEPT FOR SERVICES, REPAIRS, MAINTENANCE AND RESTORATION
PROVIDED FOR UNDER THE SUBLEASE THAT ARE PERFORMED AFTER THE DATE OF SUCH
ATTORNMENT, (VII) BE RESPONSIBLE FOR ANY MONIES OWING BY TENANT TO THE CREDIT OF
SUCH SUBTENANT UNLESS ACTUALLY DELIVERED TO LANDLORD BY TENANT, OR (VIII) BE
REQUIRED TO REMOVE ANY PERSON OCCUPYING ANY PORTION OF THE LEASED PROPERTY; AND
(C) IN THE EVENT THAT SUCH SUBTENANT RECEIVES A WRITTEN NOTICE FROM LANDLORD OR
ANY FACILITY MORTGAGEE STATING THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, SUCH SUBTENANT SHALL THEREAFTER BE OBLIGATED TO PAY ALL RENTALS
ACCRUING UNDER SUCH SUBLEASE DIRECTLY TO THE PARTY GIVING SUCH NOTICE OR AS SUCH
PARTY MAY DIRECT.  ALL RENTALS RECEIVED FROM SUCH SUBTENANT BY LANDLORD OR THE
FACILITY MORTGAGEE, AS THE CASE MAY BE, SHALL BE CREDITED AGAINST THE AMOUNTS
OWING BY TENANT UNDER THIS AGREEMENT AND SUCH SUBLEASE SHALL PROVIDE THAT THE
SUBTENANT THEREUNDER SHALL, AT THE REQUEST OF LANDLORD,

 

62

--------------------------------------------------------------------------------


 


EXECUTE A SUITABLE INSTRUMENT IN CONFIRMATION OF SUCH AGREEMENT TO ATTORN.  AN
ORIGINAL COUNTERPART OF EACH SUCH SUBLEASE AND ASSIGNMENT AND ASSUMPTION, DULY
EXECUTED BY TENANT AND SUCH SUBTENANT OR ASSIGNEE, AS THE CASE MAY BE, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO LANDLORD, SHALL BE DELIVERED PROMPTLY
TO LANDLORD AND (X) IN THE CASE OF AN ASSIGNMENT, THE ASSIGNEE SHALL ASSUME IN
WRITING AND AGREE TO KEEP AND PERFORM ALL OF THE TERMS OF THIS AGREEMENT ON THE
PART OF TENANT TO BE KEPT AND PERFORMED AND SHALL BE, AND BECOME, JOINTLY AND
SEVERALLY LIABLE WITH TENANT FOR THE PERFORMANCE THEREOF AND (Y) IN CASE OF
EITHER AN ASSIGNMENT OR SUBLETTING, TENANT SHALL REMAIN PRIMARILY LIABLE, AS
PRINCIPAL RATHER THAN AS SURETY, FOR THE PROMPT PAYMENT OF THE RENT AND FOR THE
PERFORMANCE AND OBSERVANCE OF ALL OF THE COVENANTS AND CONDITIONS TO BE
PERFORMED BY TENANT HEREUNDER.


 

The provisions of this Section 16.2 shall not be deemed a waiver of the
provisions set forth in the first paragraph of Section 16.1.

 


16.3                        PERMITTED SUBLEASE.  NOTWITHSTANDING THE FOREGOING,
INCLUDING, WITHOUT LIMITATION, SECTION 16.2, BUT SUBJECT TO THE PROVISIONS OF
SECTION 16.4 AND ANY OTHER EXPRESS CONDITIONS OR LIMITATIONS SET FORTH HEREIN,
TENANT MAY, IN EACH INSTANCE AFTER NOTICE TO LANDLORD, (A) ENTER INTO THIRD
PARTY RESIDENCY AGREEMENTS WITH RESPECT TO THE UNITS LOCATED AT THE FACILITIES
AT THE SENIOR HOUSING PROPERTIES, (B) SUBLEASE SPACE AT ANY PROPERTY FOR
LAUNDRY, COMMISSARY OR CHILD CARE PURPOSES OR OTHER CONCESSIONS IN FURTHERANCE
OF THE PERMITTED USE, SO LONG AS SUCH SUBLEASES WILL NOT REDUCE THE NUMBER OF
UNITS AT ANY FACILITY, WILL NOT VIOLATE OR AFFECT ANY LEGAL REQUIREMENT OR
INSURANCE REQUIREMENT, AND TENANT SHALL PROVIDE SUCH ADDITIONAL INSURANCE
COVERAGE APPLICABLE TO THE ACTIVITIES TO BE CONDUCTED IN SUCH SUBLEASED SPACE AS
LANDLORD AND ANY FACILITY MORTGAGEE MAY REASONABLY REQUIRE, AND (C) ENTER INTO
ONE OR MORE SUBLEASES WITH AFFILIATED PERSONS OF TENANT WITH RESPECT TO THE
LEASED PROPERTY, OR ANY PORTION THEREOF, PROVIDED TENANT GIVES LANDLORD NOTICE
OF THE MATERIAL TERMS AND CONDITIONS THEREOF, AND PROVIDED FURTHER THAT ANY AND
ALL SUCH SUBLEASES ARE TRANSFERRED AND ASSIGNED TO LANDLORD AS ADDITIONAL
SECURITY FOR TENANT’S OBLIGATIONS HEREUNDER.  LANDLORD AND TENANT ACKNOWLEDGE
AND AGREE THAT IF TENANT ENTERS INTO ONE (1) OR MORE SUBLEASES WITH AFFILIATED
PERSONS OF TENANT WITH RESPECT TO ANY PROPERTY, OR ANY PORTION THEREOF, IN
ACCORDANCE WITH THE PRECEDING CLAUSE (C), TENANT MAY ALLOCATE THE RENT AND OTHER
CHARGES WITH RESPECT TO THE AFFECTED PROPERTY IN ANY REASONABLE MANNER;
PROVIDED, HOWEVER, THAT SUCH ALLOCATION SHALL NOT AFFECT TENANT’S (NOR ANY
GUARANTOR’S) LIABILITY FOR THE RENT AND OTHER OBLIGATIONS OF

 

63

--------------------------------------------------------------------------------


 


TENANT UNDER THIS AGREEMENT; AND, PROVIDED, FURTHER, THAT TENANT SHALL GIVE
LANDLORD PROMPT WRITTEN NOTICE OF ANY ALLOCATION OR REALLOCATION OF THE RENT AND
OTHER CHARGES WITH RESPECT TO THE AFFECTED PROPERTY AND, IN ANY EVENT, TENANT
SHALL GIVE LANDLORD WRITTEN NOTICE OF THE AMOUNT OF SUCH ALLOCATIONS AT LEAST
TEN (10) BUSINESS DAYS PRIOR TO THE DATE THAT LANDLORD OR SENIOR HOUSING
PROPERTIES TRUST IS REQUIRED TO FILE ANY TAX RETURNS IN ANY STATE WHERE SUCH
AFFECTED PROPERTY IS LOCATED.


 


16.4                        SUBLEASE LIMITATION.  ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, TENANT SHALL NOT SUBLET THE LEASED
PROPERTY, OR ANY PORTION THEREOF, ON ANY BASIS SUCH THAT THE RENTAL TO BE PAID
BY ANY SUBLESSEE THEREUNDER WOULD BE BASED, IN WHOLE OR IN PART, ON THE NET
INCOME OR PROFITS DERIVED BY THE BUSINESS ACTIVITIES OF SUCH SUBLESSEE, ANY
OTHER FORMULA SUCH THAT ANY PORTION OF SUCH SUBLEASE RENTAL WOULD FAIL TO
QUALIFY AS “RENTS FROM REAL PROPERTY” WITHIN THE MEANING OF SECTION 856(D) OF
THE CODE, OR ANY SIMILAR OR SUCCESSOR PROVISION THERETO OR WOULD OTHERWISE
DISQUALIFY LANDLORD FOR TREATMENT AS A REAL ESTATE INVESTMENT TRUST.


 


ARTICLE 17

 


ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

 


17.1                        ESTOPPEL CERTIFICATES.  AT ANY TIME AND FROM TIME TO
TIME, BUT NOT MORE THAN A REASONABLE NUMBER OF TIMES PER YEAR, UPON NOT LESS
THAN TEN (10) BUSINESS DAYS PRIOR NOTICE BY EITHER PARTY, THE PARTY RECEIVING
SUCH NOTICE SHALL FURNISH TO THE OTHER AN OFFICER’S CERTIFICATE CERTIFYING THAT
THIS AGREEMENT IS UNMODIFIED AND IN FULL FORCE AND EFFECT (OR THAT THIS
AGREEMENT IS IN FULL FORCE AND EFFECT AS MODIFIED AND SETTING FORTH THE
MODIFICATIONS), THE DATE TO WHICH THE RENT HAS BEEN PAID, THAT NO DEFAULT OR AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF A DEFAULT OR AN EVENT OF
DEFAULT SHALL EXIST, SPECIFYING IN REASONABLE DETAIL THE NATURE THEREOF, AND THE
STEPS BEING TAKEN TO REMEDY THE SAME, AND SUCH ADDITIONAL INFORMATION AS THE
REQUESTING PARTY MAY REASONABLY REQUEST.  ANY SUCH CERTIFICATE FURNISHED
PURSUANT TO THIS SECTION 17.1 MAY BE RELIED UPON BY THE REQUESTING PARTY, ITS
LENDERS AND ANY PROSPECTIVE PURCHASER OR MORTGAGEE OF THE LEASED PROPERTY, OR
ANY PORTION THEREOF, OR THE LEASEHOLD ESTATE CREATED HEREBY.


 


17.2                        FINANCIAL STATEMENTS.  TENANT SHALL FURNISH OR CAUSE
FIVE STAR TO FURNISH, AS APPLICABLE, THE FOLLOWING REPORTS OR STATEMENTS TO
LANDLORD:


 

(A)                                  WITHIN FORTY-FIVE (45) DAYS AFTER EACH OF
THE FIRST THREE FISCAL QUARTERS OF ANY FISCAL YEAR, THE MOST

 

64

--------------------------------------------------------------------------------


 

RECENT CONSOLIDATED FINANCIALS, ACCOMPANIED BY THE FINANCIAL OFFICER’S
CERTIFICATE;

 

(B)                                 WITHIN NINETY (90) DAYS AFTER THE END OF
EACH FISCAL YEAR, THE MOST RECENT CONSOLIDATED FINANCIALS AND FINANCIALS OF
TENANT FOR SUCH YEAR, CERTIFIED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT
REASONABLY SATISFACTORY TO LANDLORD AND ACCOMPANIED BY A FINANCIAL OFFICER’S
CERTIFICATE;

 

(C)                                  WITHIN THIRTY (30) DAYS AFTER THE END OF
EACH CALENDAR MONTH, A MONTHLY REPORT WITH RESPECT TO EACH REHABILITATION
HOSPITAL PROPERTY, SUCH REPORT TO INCLUDE (I) A BALANCE SHEET AND A CURRENT
MONTH AND YEAR TO DATE INCOME STATEMENT, SHOWING EACH ITEM OF ACTUAL AND
PROJECTED INCOME AND EXPENSE, REFLECTING THE OPERATING RESULTS OF THE FACILITY
LOCATED AT SUCH PROPERTY, IN EACH CASE PREPARED IN ACCORDANCE WITH GAAP, (II) A
STATEMENT OF CAPITAL EXPENDITURES PREPARED ON A FACILITY BY FACILITY BASIS AND
ON A COMBINED BASIS WITH RESPECT TO ALL OF THE REHABILITATION HOSPITAL
PROPERTIES, (III) OCCUPANCY PERCENTAGES, PAYOR MIX AND AVERAGE RATE ON A
FACILITY BY FACILITY BASIS AND ON A COMBINED BASIS WITH RESPECT TO ALL OF THE
REHABILITATION HOSPITAL PROPERTIES, AND (IV) SUCH ADDITIONAL INFORMATION AS
LANDLORD MAY FROM TIME TO TIME REASONABLY REQUIRE, ACCOMPANIED BY A FINANCIAL
OFFICER’S CERTIFICATE.

 

(D)                                 WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF
EACH MONTH, AN UNAUDITED OPERATING STATEMENT AND STATEMENT OF CAPITAL
EXPENDITURES WITH RESPECT TO THE SENIOR HOUSING PROPERTIES, PREPARED ON A
FACILITY BY FACILITY BASIS AND A COMBINED BASIS WITH RESPECT TO ALL OF THE
SENIOR HOUSING PROPERTIES, INCLUDING OCCUPANCY PERCENTAGES AND AVERAGE RATE,
ACCOMPANIED BY A FINANCIAL OFFICER’S CERTIFICATE;

 

(E)                                  AT ANY TIME AND FROM TIME TO TIME UPON NOT
LESS THAN TWENTY (20) DAYS NOTICE FROM LANDLORD OR SUCH ADDITIONAL PERIOD AS MAY
BE REASONABLE UNDER THE CIRCUMSTANCES, ANY CONSOLIDATED FINANCIALS, TENANT
FINANCIALS OR ANY OTHER AUDITED OR UNAUDITED FINANCIAL REPORTING INFORMATION
REQUIRED TO BE FILED BY LANDLORD WITH ANY SECURITIES AND EXCHANGE COMMISSION,
THE SEC OR ANY SUCCESSOR AGENCY, OR ANY OTHER GOVERNMENTAL AUTHORITY, OR
REQUIRED PURSUANT TO ANY ORDER ISSUED BY ANY COURT, GOVERNMENTAL AUTHORITY OR
ARBITRATOR IN ANY LITIGATION TO WHICH LANDLORD IS A PARTY, FOR PURPOSES OF
COMPLIANCE THEREWITH; PROVIDED, HOWEVER, THAT, EXCEPT AS TO CALCULATIONS
PERTAINING TO NET PATIENT REVENUES, TENANT

 

65

--------------------------------------------------------------------------------


 

SHALL NOT BE REQUIRED TO PROVIDE AUDITED FINANCIALS WITH RESPECT TO ANY
INDIVIDUAL FACILITY UNLESS LANDLORD SHALL AGREE TO PAY THE COSTS THEREOF;

 

(F)                                    PROMPTLY, AFTER RECEIPT OR SENDING
THEREOF, COPIES OF ALL NOTICES GIVEN OR RECEIVED BY TENANT UNDER ANY MANAGEMENT
AGREEMENT; AND

 

(G)                                 PROMPTLY, UPON NOTICE FROM LANDLORD, SUCH
OTHER INFORMATION CONCERNING THE BUSINESS, FINANCIAL CONDITION AND AFFAIRS OF
TENANT OR ANY GUARANTOR AS LANDLORD REASONABLY MAY REQUEST FROM TIME TO TIME.

 

Landlord may at any time, and from time to time, provide any Facility Mortgagee
with copies of any of the foregoing statements, subject to Landlord obtaining
the agreement of such Facility Mortgagee to maintain such statements and the
information therein as confidential.

 


17.3                        REIMBURSEMENT, LICENSURE, ETC.  TENANT COVENANTS AND
AGREES TO FURNISH TO LANDLORD, WITHIN THIRTY (30) DAYS AFTER RECEIPT OR
MODIFICATION THEREOF, COPIES OF:


 

(A)                                  ALL LICENSES AUTHORIZING TENANT OR ANY
MANAGER TO OPERATE ANY FACILITY FOR ITS PERMITTED USE;

 

(B)                                 ALL MEDICARE AND MEDICAID CERTIFICATIONS,
TOGETHER WITH PROVIDER AGREEMENTS AND ALL MATERIAL CORRESPONDENCE RELATING
THERETO WITH RESPECT TO EACH FACILITY (EXCLUDING, HOWEVER, CORRESPONDENCE WHICH
MAY BE SUBJECT TO ANY ATTORNEY CLIENT PRIVILEGE);

 

(C)                                  IF REQUIRED UNDER APPLICABLE LAW WITH
RESPECT TO ANY FACILITY, A LICENSE FOR EACH INDIVIDUAL EMPLOYED AS ADMINISTRATOR
WITH RESPECT TO SUCH FACILITY;

 

(D)                                 ALL REPORTS OF SURVEYS, STATEMENTS OF
DEFICIENCIES, PLANS OF CORRECTION, AND ALL MATERIAL CORRESPONDENCE RELATING
THERETO, INCLUDING, WITHOUT LIMITATION, ALL REPORTS AND MATERIAL CORRESPONDENCE
CONCERNING COMPLIANCE WITH OR ENFORCEMENT OF LICENSURE, MEDICARE/MEDICAID, AND
ACCREDITATION REQUIREMENTS, INCLUDING PHYSICAL ENVIRONMENT AND LIFE SAFETY CODE
SURVEY REPORTS (EXCLUDING, HOWEVER, CORRESPONDENCE WHICH MAY BE SUBJECT TO ANY
ATTORNEY CLIENT PRIVILEGE); AND

 

(E)                                  WITH REASONABLE PROMPTNESS, SUCH OTHER
CONFIRMATION AS TO THE LICENSURE AND MEDICARE AND MEDICAID

 

66

--------------------------------------------------------------------------------


 

PARTICIPATION OF TENANT AS LANDLORD MAY REASONABLY REQUEST FROM TIME TO TIME.

 


ARTICLE 18

 


LANDLORD’S RIGHT TO INSPECT

 

Tenant shall permit Landlord and its authorized representatives to inspect the
Leased Property, or any portion thereof, during usual business hours upon not
less than forty-eight (48) hours’ notice and to make such repairs as Landlord is
permitted or required to make pursuant to the terms of this Agreement, provided
that any inspection or repair by Landlord or its representatives will not
unreasonably interfere with Tenant’s use and operation of the Leased Property
and further provided that in the event of an emergency, as determined by
Landlord in its reasonable discretion, prior Notice shall not be necessary.

 


ARTICLE 19

 


EASEMENTS

 


19.1                        GRANT OF EASEMENTS.  PROVIDED NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, LANDLORD WILL JOIN IN GRANTING AND, IF
NECESSARY, MODIFYING OR ABANDONING SUCH RIGHTS-OF-WAY, EASEMENTS AND OTHER
INTERESTS AS MAY BE REASONABLY REQUESTED BY TENANT FOR INGRESS AND EGRESS, AND
ELECTRIC, TELEPHONE, GAS, WATER, SEWER AND OTHER UTILITIES SO LONG AS:


 

(A)                                  THE INSTRUMENT CREATING, MODIFYING OR
ABANDONING ANY SUCH EASEMENT, RIGHT-OF-WAY OR OTHER INTEREST IS SATISFACTORY TO
AND APPROVED BY LANDLORD (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED);

 

(B)                                 LANDLORD RECEIVES AN OFFICER’S CERTIFICATE
FROM TENANT STATING (I) THAT SUCH GRANT, MODIFICATION OR ABANDONMENT IS NOT
DETRIMENTAL TO THE PROPER CONDUCT OF BUSINESS ON SUCH PROPERTY, (II) THAT THE
CONSIDERATION, IF ANY, BEING PAID FOR SUCH GRANT, MODIFICATION OR ABANDONMENT
(WHICH CONSIDERATION SHALL BE PAID BY TENANT), (III) THAT SUCH GRANT,
MODIFICATION OR ABANDONMENT DOES NOT IMPAIR THE USE OR VALUE OF SUCH PROPERTY
FOR THE PERMITTED USE, AND (IV) THAT, FOR AS LONG AS THIS AGREEMENT SHALL BE IN
EFFECT, TENANT WILL PERFORM ALL OBLIGATIONS, IF ANY, OF LANDLORD UNDER ANY SUCH
INSTRUMENT; AND

 

67

--------------------------------------------------------------------------------


 

(C)                                  LANDLORD RECEIVES EVIDENCE SATISFACTORY TO
LANDLORD THAT THE MANAGER HAS GRANTED ITS CONSENT TO SUCH GRANT, MODIFICATION OR
ABANDONMENT IN ACCORDANCE WITH THE REQUIREMENTS OF SUCH MANAGER’S MANAGEMENT
AGREEMENT OR THAT SUCH CONSENT IS NOT REQUIRED.

 


19.2                        EXERCISE OF RIGHTS BY TENANT.  SO LONG AS NO EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, TENANT SHALL HAVE THE RIGHT TO
EXERCISE ALL RIGHTS OF LANDLORD UNDER THE EASEMENT AGREEMENTS AND, IN CONNECTION
THEREWITH, LANDLORD SHALL EXECUTE AND PROMPTLY RETURN TO TENANT SUCH DOCUMENTS
AS TENANT SHALL REASONABLY REQUEST.  TENANT SHALL PERFORM ALL OBLIGATIONS OF
LANDLORD UNDER THE EASEMENT AGREEMENTS.


 


19.3                        PERMITTED ENCUMBRANCES.  ANY AGREEMENTS ENTERED INTO
IN ACCORDANCE WITH THIS ARTICLE 19 SHALL BE DEEMED A PERMITTED ENCUMBRANCE.


 


ARTICLE 20

 


FACILITY MORTGAGES

 


20.1                        LANDLORD MAY GRANT LIENS.  WITHOUT THE CONSENT OF
TENANT, LANDLORD MAY, FROM TIME TO TIME, DIRECTLY OR INDIRECTLY, CREATE OR
OTHERWISE CAUSE TO EXIST ANY LIEN, ENCUMBRANCE OR TITLE RETENTION AGREEMENT
(“ENCUMBRANCE”) UPON THE LEASED PROPERTY, OR ANY PORTION THEREOF, OR INTEREST
THEREIN, WHETHER TO SECURE ANY BORROWING OR OTHER MEANS OF FINANCING OR
REFINANCING.


 


20.2                        SUBORDINATION OF LEASE.  THIS AGREEMENT AND ANY AND
ALL RIGHTS OF TENANT HEREUNDER ARE AND SHALL BE SUBJECT AND SUBORDINATE TO ANY
GROUND OR MASTER LEASE, AND ALL RENEWALS, EXTENSIONS, MODIFICATIONS AND
REPLACEMENTS THEREOF, AND TO ALL MORTGAGES AND DEEDS OF TRUST, WHICH MAY NOW OR
HEREAFTER AFFECT THE LEASED PROPERTY, OR ANY PORTION THEREOF, OR ANY
IMPROVEMENTS THEREON AND/OR ANY OF SUCH LEASES, WHETHER OR NOT SUCH MORTGAGES OR
DEEDS OF TRUST SHALL ALSO COVER OTHER LANDS AND/OR BUILDINGS AND/OR LEASES, TO
EACH AND EVERY ADVANCE MADE OR HEREAFTER TO BE MADE UNDER SUCH MORTGAGES AND
DEEDS OF TRUST, AND TO ALL RENEWALS, MODIFICATIONS, REPLACEMENTS AND EXTENSIONS
OF SUCH LEASES AND SUCH MORTGAGES AND DEEDS OF TRUST AND ALL CONSOLIDATIONS OF
SUCH MORTGAGES AND DEEDS OF TRUST.  THIS SECTION SHALL BE SELF-OPERATIVE AND NO
FURTHER INSTRUMENT OF SUBORDINATION SHALL BE REQUIRED.  IN CONFIRMATION OF SUCH
SUBORDINATION, TENANT SHALL PROMPTLY EXECUTE, ACKNOWLEDGE AND DELIVER ANY
INSTRUMENT THAT LANDLORD, THE LESSOR UNDER ANY SUCH LEASE OR THE HOLDER OF ANY
SUCH MORTGAGE OR THE TRUSTEE OR BENEFICIARY OF ANY DEED OF TRUST OR ANY OF THEIR
RESPECTIVE

 

68

--------------------------------------------------------------------------------


 


SUCCESSORS IN INTEREST MAY REASONABLY REQUEST TO EVIDENCE SUCH SUBORDINATION. 
ANY LEASE TO WHICH THIS AGREEMENT IS, AT THE TIME REFERRED TO, SUBJECT AND
SUBORDINATE IS HEREIN CALLED “SUPERIOR LEASE” AND THE LESSOR OF A SUPERIOR LEASE
OR ITS SUCCESSOR IN INTEREST AT THE TIME REFERRED TO IS HEREIN CALLED “SUPERIOR
LANDLORD” AND ANY MORTGAGE OR DEED OF TRUST TO WHICH THIS AGREEMENT IS, AT THE
TIME REFERRED TO, SUBJECT AND SUBORDINATE IS HEREIN CALLED “SUPERIOR MORTGAGE”
AND THE HOLDER, TRUSTEE OR BENEFICIARY OF A SUPERIOR MORTGAGE IS HEREIN CALLED
“SUPERIOR MORTGAGEE”.  TENANT SHALL HAVE NO OBLIGATIONS UNDER ANY SUPERIOR LEASE
OR SUPERIOR MORTGAGE OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS SECTION 20.2.


 

If any Superior Landlord or Superior Mortgagee or the nominee or designee of any
Superior Landlord or Superior Mortgagee shall succeed to the rights of Landlord
under this Agreement (any such person, “Successor Landlord”), whether through
possession or foreclosure action or delivery of a new lease or deed, or
otherwise, at such Successor Landlord’s request, Tenant shall attorn to and
recognize the Successor Landlord as Tenant’s landlord under this Agreement and
Tenant shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to evidence such attornment (provided that such
instrument does not alter the terms of this Agreement), whereupon, this
Agreement shall continue in full force and effect as a direct lease between the
Successor Landlord and Tenant upon all of the terms, conditions and covenants as
are set forth in this Agreement, except that the Successor Landlord (unless
formerly the landlord under this Agreement or its nominee or designee) shall not
be (a) liable in any way to Tenant for any act or omission, neglect or default
on the part of any prior Landlord under this Agreement, (b) responsible for any
monies owing by or on deposit with any prior Landlord to the credit of Tenant
(except to the extent actually paid or delivered to the Successor Landlord),
(c) subject to any counterclaim or setoff which theretofore accrued to Tenant
against any prior Landlord, (d) bound by any modification of this Agreement
subsequent to such Superior Lease or Mortgage, or by any previous prepayment of
Rent for more than one (1) month in advance of the date due hereunder, which was
not approved in writing by the Superior Landlord or the Superior Mortgagee
thereto, (e) liable to Tenant beyond the Successor Landlord’s interest in the
Leased Property and the rents, income, receipts, revenues, issues and profits
issuing from the Leased Property, (f) responsible for the performance of any
work to be done by the Landlord under this Agreement to render the Leased
Property ready for occupancy by Tenant (subject to Landlord’s obligations under
Section 5.1.3(b) or with respect to any insurance or

 

69

--------------------------------------------------------------------------------


 

Condemnation proceeds), or (g) required to remove any Person occupying the
Leased Property or any part thereof, except if such person claims by, through or
under the Successor Landlord.  Tenant agrees at any time and from time to time
to execute a suitable instrument in confirmation of Tenant’s agreement to
attorn, as aforesaid and Landlord agrees to provide Tenant with an instrument of
nondisturbance and attornment from each such Superior Mortgagee and Superior
Landlord (other than the lessors under any ground leases with respect to the
Leased Property, or any portion thereof) in form and substance reasonably
satisfactory to Tenant.  Notwithstanding the foregoing, any Successor Landlord
shall be liable (a) to pay to Tenant any amounts owed under Section 5.1.3(b),
and (b) to pay to Tenant any portions of insurance proceeds or Awards received
by Landlord or the Successor Landlord required to be paid to Tenant pursuant to
the terms of this Agreement, and, as a condition to any mortgage, lien or lease
in respect of the Leased Property, or any portion thereof, and the subordination
of this Agreement thereto, the mortgagee, lienholder or lessor, as applicable,
shall expressly agree, for the benefit of Tenant, to make such payments, which
agreement shall be embodied in an instrument in form reasonably satisfactory to
Tenant.

 


20.3                        NOTICE TO MORTGAGEE AND SUPERIOR LANDLORD.
 SUBSEQUENT TO THE RECEIPT BY TENANT OF NOTICE FROM LANDLORD AS TO THE IDENTITY
OF ANY FACILITY MORTGAGEE OR SUPERIOR LANDLORD UNDER A LEASE WITH LANDLORD, AS
GROUND LESSEE, WHICH INCLUDES THE LEASED PROPERTY, OR ANY PORTION THEREOF, AS
PART OF THE DEMISED PREMISES AND WHICH COMPLIES WITH SECTION 20.1 (WHICH NOTICE
SHALL BE ACCOMPANIED BY A COPY OF THE APPLICABLE MORTGAGE OR LEASE), NO NOTICE
FROM TENANT TO LANDLORD AS TO A DEFAULT BY LANDLORD UNDER THIS AGREEMENT SHALL
BE EFFECTIVE WITH RESPECT TO A FACILITY MORTGAGEE OR SUPERIOR LANDLORD UNLESS
AND UNTIL A COPY OF THE SAME IS GIVEN TO SUCH FACILITY MORTGAGEE OR SUPERIOR
LANDLORD AT THE ADDRESS SET FORTH IN THE ABOVE DESCRIBED NOTICE, AND THE CURING
OF ANY OF LANDLORD’S DEFAULTS WITHIN THE APPLICABLE NOTICE AND CURE PERIODS SET
FORTH IN ARTICLE 14 BY SUCH FACILITY MORTGAGEE OR SUPERIOR LANDLORD SHALL BE
TREATED AS PERFORMANCE BY LANDLORD.


 


ARTICLE 21

 


ADDITIONAL COVENANTS OF TENANT

 


21.1                        PROMPT PAYMENT OF INDEBTEDNESS.  TENANT SHALL
(A) PAY OR CAUSE TO BE PAID WHEN DUE ALL PAYMENTS OF PRINCIPAL OF AND PREMIUM
AND INTEREST ON TENANT’S INDEBTEDNESS FOR MONEY BORROWED AND SHALL NOT PERMIT OR
SUFFER ANY SUCH INDEBTEDNESS TO BECOME OR REMAIN IN DEFAULT BEYOND ANY
APPLICABLE GRACE OR CURE PERIOD,

 

70

--------------------------------------------------------------------------------


 


(B) PAY OR CAUSE TO BE PAID WHEN DUE ALL LAWFUL CLAIMS FOR LABOR AND RENTS WITH
RESPECT TO THE LEASED PROPERTY, (C) PAY OR CAUSE TO BE PAID WHEN DUE ALL TRADE
PAYABLES AND (D) PAY OR CAUSE TO BE PAID WHEN DUE ALL OTHER OF TENANT’S
INDEBTEDNESS UPON WHICH IT IS OR BECOMES OBLIGATED, EXCEPT, IN EACH CASE, OTHER
THAN THAT REFERRED TO IN CLAUSE (A), TO THE EXTENT PAYMENT IS BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS IN ACCORDANCE WITH ARTICLE 8 AND IF TENANT
SHALL HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN
ACCORDANCE WITH GAAP, IF APPROPRIATE, OR UNLESS AND UNTIL FORECLOSURE, DISTRAINT
SALE OR OTHER SIMILAR PROCEEDINGS SHALL HAVE BEEN COMMENCED.


 


21.2                        CONDUCT OF BUSINESS.  NONE OF THE ENTITIES
COMPRISING TENANT SHALL ENGAGE IN ANY BUSINESS OTHER THAN THE LEASING AND
OPERATION OF ITS PROPERTIES (INCLUDING ANY INCIDENTAL OR ANCILLARY BUSINESS
RELATING THERETO) AND EACH ENTITY COMPRISING TENANT SHALL DO OR CAUSE TO BE DONE
ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT AND IN
GOOD STANDING ITS CORPORATE EXISTENCE AND ITS RIGHTS AND LICENSES NECESSARY TO
CONDUCT SUCH BUSINESS.


 


21.3                        MAINTENANCE OF ACCOUNTS AND RECORDS.  TENANT SHALL
KEEP TRUE RECORDS AND BOOKS OF ACCOUNT OF TENANT IN WHICH FULL, TRUE AND CORRECT
ENTRIES WILL BE MADE OF DEALINGS AND TRANSACTIONS IN RELATION TO THE BUSINESS
AND AFFAIRS OF TENANT IN ACCORDANCE WITH GAAP.  TENANT SHALL APPLY ACCOUNTING
PRINCIPLES IN THE PREPARATION OF THE FINANCIAL STATEMENTS OF TENANT WHICH, IN
THE JUDGMENT OF AND THE OPINION OF ITS INDEPENDENT PUBLIC ACCOUNTANTS, ARE IN
ACCORDANCE WITH GAAP, WHERE APPLICABLE, EXCEPT FOR CHANGES APPROVED BY SUCH
INDEPENDENT PUBLIC ACCOUNTANTS.  TENANT SHALL PROVIDE TO LANDLORD EITHER IN A
FOOTNOTE TO THE FINANCIAL STATEMENTS DELIVERED UNDER SECTION 17.2 WHICH RELATE
TO THE PERIOD IN WHICH SUCH CHANGE OCCURS, OR IN SEPARATE SCHEDULES TO SUCH
FINANCIAL STATEMENTS, INFORMATION SUFFICIENT TO SHOW THE EFFECT OF ANY SUCH
CHANGES ON SUCH FINANCIAL STATEMENTS.


 


21.4                        NOTICE OF LITIGATION, ETC.  TENANT SHALL GIVE PROMPT
NOTICE TO LANDLORD OF ANY LITIGATION OR ANY ADMINISTRATIVE PROCEEDING TO WHICH
IT MAY HEREAFTER BECOME A PARTY OF WHICH TENANT HAS NOTICE OR ACTUAL KNOWLEDGE
WHICH INVOLVES A POTENTIAL LIABILITY EQUAL TO OR GREATER THAN TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000) OR WHICH MAY OTHERWISE RESULT IN ANY MATERIAL
ADVERSE CHANGE IN THE BUSINESS, OPERATIONS, PROPERTY, PROSPECTS, RESULTS OF
OPERATION OR CONDITION, FINANCIAL OR OTHER, OF TENANT.  FORTHWITH UPON TENANT
OBTAINING KNOWLEDGE OF ANY DEFAULT, EVENT OF DEFAULT OR ANY DEFAULT OR EVENT OF
DEFAULT UNDER ANY AGREEMENT RELATING TO INDEBTEDNESS FOR MONEY BORROWED IN AN
AGGREGATE AMOUNT EXCEEDING, AT ANY ONE TIME, TWO HUNDRED

 

71

--------------------------------------------------------------------------------


 


FIFTY THOUSAND DOLLARS ($250,000), OR ANY EVENT OR CONDITION THAT WOULD BE
REQUIRED TO BE DISCLOSED IN A CURRENT REPORT FILED BY TENANT ON FORM 8-K OR IN
PART II OF A QUARTERLY REPORT ON FORM 10-Q IF TENANT WERE REQUIRED TO FILE SUCH
REPORTS UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, TENANT SHALL
FURNISH NOTICE THEREOF TO LANDLORD SPECIFYING THE NATURE AND PERIOD OF EXISTENCE
THEREOF AND WHAT ACTION TENANT HAS TAKEN OR IS TAKING OR PROPOSES TO TAKE WITH
RESPECT THERETO.


 


21.5                        INDEBTEDNESS OF TENANT.  TENANT SHALL NOT CREATE,
INCUR, ASSUME OR GUARANTEE, OR PERMIT TO EXIST, OR BECOME OR REMAIN LIABLE
DIRECTLY OR INDIRECTLY UPON, ANY INDEBTEDNESS EXCEPT THE FOLLOWING:


 

(A)                                  INDEBTEDNESS OF TENANT TO LANDLORD;

 

(B)                                 INDEBTEDNESS OF TENANT FOR IMPOSITIONS, TO
THE EXTENT THAT PAYMENT THEREOF SHALL NOT AT THE TIME BE REQUIRED TO BE MADE IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE 8;

 

(C)                                  INDEBTEDNESS OF TENANT IN RESPECT OF
JUDGMENTS OR AWARDS (I) WHICH HAVE BEEN IN FORCE FOR LESS THAN THE APPLICABLE
APPEAL PERIOD AND IN RESPECT OF WHICH EXECUTION THEREOF SHALL HAVE BEEN STAYED
PENDING SUCH APPEAL OR REVIEW, OR (II) WHICH ARE FULLY COVERED BY INSURANCE
PAYABLE TO TENANT, OR (III) WHICH ARE FOR AN AMOUNT NOT IN EXCESS OF $250,000 IN
THE AGGREGATE AT ANY ONE TIME OUTSTANDING AND (X) WHICH HAVE BEEN IN FORCE FOR
NOT LONGER THAN THE APPLICABLE APPEAL PERIOD, SO LONG AS EXECUTION IS NOT LEVIED
THEREUNDER OR (Y) IN RESPECT OF WHICH AN APPEAL OR PROCEEDINGS FOR REVIEW SHALL
AT THE TIME BE PROSECUTED IN GOOD FAITH IN ACCORDANCE WITH THE PROVISIONS OF
ARTICLE 8, AND IN RESPECT OF WHICH EXECUTION THEREOF SHALL HAVE BEEN STAYED
PENDING SUCH APPEAL OR REVIEW;

 

(D)                                 UNSECURED BORROWINGS OF TENANT FROM ITS
AFFILIATED PERSONS WHICH ARE BY THEIR TERMS EXPRESSLY SUBORDINATE PURSUANT TO A
SUBORDINATION AGREEMENT TO THE PAYMENT AND PERFORMANCE OF TENANT’S OBLIGATIONS
UNDER THIS AGREEMENT; OR

 

(E)                                  INDEBTEDNESS FOR PURCHASE MONEY FINANCING
IN ACCORDANCE WITH SECTION 21.8 (A) AND OTHER OPERATING LIABILITIES INCURRED IN
THE ORDINARY COURSE OF TENANT’S BUSINESS;

 

(F)                                    INDEBTEDNESS OF TENANT AS GUARANTOR OR
BORROWER SECURED BY LIENS PERMITTED UNDER SECTION 21.8(C); OR

 

72

--------------------------------------------------------------------------------


 

(G)                                 A GUARANTY OF FIVE STAR’S OBLIGATIONS UNDER
ITS REVOLVING LINE OF CREDIT.

 


21.6                        DISTRIBUTIONS, PAYMENTS TO AFFILIATED PERSONS, ETC.
 TENANT SHALL NOT DECLARE, ORDER, PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY
DISTRIBUTIONS OR ANY PAYMENT TO ANY AFFILIATED PERSON OF TENANT (INCLUDING
PAYMENTS IN THE ORDINARY COURSE OF BUSINESS) OR SET APART ANY SUM OR PROPERTY
THEREFOR, OR AGREE TO DO SO, IF, AT THE TIME OF SUCH PROPOSED ACTION, OR
IMMEDIATELY AFTER GIVING EFFECT THERETO, ANY EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.  OTHERWISE, AS LONG AS NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, TENANT MAY MAKE DISTRIBUTIONS AND PAYMENTS TO
AFFILIATED PERSONS; PROVIDED, HOWEVER, THAT ANY SUCH PAYMENTS SHALL AT ALL TIMES
BE SUBORDINATE TO TENANT’S OBLIGATIONS UNDER THIS AGREEMENT.


 


21.7                        PROHIBITED TRANSACTIONS.  TENANT SHALL NOT PERMIT TO
EXIST OR ENTER INTO ANY AGREEMENT OR ARRANGEMENT WHEREBY IT ENGAGES IN A
TRANSACTION OF ANY KIND WITH ANY AFFILIATED PERSON AS TO TENANT OR ANY
GUARANTOR, EXCEPT ON TERMS AND CONDITIONS WHICH ARE COMMERCIALLY REASONABLE.


 


21.8                        LIENS AND ENCUMBRANCES.  EXCEPT AS PERMITTED BY
SECTION 7.1 AND SECTION 21.5, TENANT SHALL NOT CREATE OR INCUR OR SUFFER TO BE
CREATED OR INCURRED OR TO EXIST ANY LIEN ON THIS AGREEMENT OR ANY OF TENANT’S
ASSETS, PROPERTIES, RIGHTS OR INCOME, OR ANY OF ITS INTEREST THEREIN, NOW OR AT
ANY TIME HEREAFTER OWNED, OTHER THAN:


 

(A)                                  SECURITY INTERESTS SECURING THE PURCHASE
PRICE OF EQUIPMENT OR PERSONAL PROPERTY WHETHER ACQUIRED BEFORE OR AFTER THE
COMMENCEMENT DATE FOR ANY PROPERTY; PROVIDED, HOWEVER, THAT (I) SUCH LIEN SHALL
AT ALL TIMES BE CONFINED SOLELY TO THE ASSET IN QUESTION AND (II) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS SECURED BY ANY SUCH LIEN SHALL NOT EXCEED THE
COST OF ACQUISITION OR CONSTRUCTION OF THE PROPERTY SUBJECT THERETO;

 

(B)                                 PERMITTED ENCUMBRANCES;

 

(C)                                  SECURITY INTERESTS IN ACCOUNTS OR CHATTEL
PAPER, IN SUPPORT OBLIGATIONS, GENERAL INTANGIBLES OR DEPOSIT ACCOUNTS RELATING
TO SUCH ACCOUNTS OR CHATTEL PAPER, IN ANY INSTRUMENTS OR INVESTMENT PROPERTY
EVIDENCING OR ARISING FROM SUCH ACCOUNTS OR CHATTEL PAPER, IN ANY DOCUMENTS,
BOOKS, RECORDS OR OTHER INFORMATION (INCLUDING, WITHOUT LIMITATION, COMPUTER
PROGRAMS, TAPES, DISCS, PUNCH CARDS, DATA PROCESSING SOFTWARE AND RELATED
PROPERTY AND RIGHTS) MAINTAINED WITH RESPECT TO ANY PROPERTY DESCRIBED IN THIS

 

73

--------------------------------------------------------------------------------


 

SECTION 21.8(C) OR IN ANY PROCEEDS OF ANY OF THE FOREGOING (CAPITALIZED TERMS
USED IN THIS SECTION 21.8(C) WITHOUT DEFINITION BEING USED AS DEFINED IN OR FOR
PURPOSES OF ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE
COMMONWEALTH OF MASSACHUSETTS); AND

 

(D)                                 AS PERMITTED PURSUANT TO SECTION 21.5.

 


21.9                        MERGER; SALE OF ASSETS; ETC.  WITHOUT LANDLORD’S
PRIOR WRITTEN CONSENT (WHICH CONSENT MAY BE GIVEN OR WITHHELD IN LANDLORD’S SOLE
DISCRETION), NO ENTITY COMPRISING TENANT SHALL (A) SELL, LEASE (AS LESSOR OR
SUBLESSOR), TRANSFER OR OTHERWISE DISPOSE OF, OR ABANDON, ALL OR ANY MATERIAL
PORTION OF ITS ASSETS (INCLUDING CAPITAL STOCK OR OTHER EQUITY INTERESTS) OR
BUSINESS TO ANY PERSON, (B) MERGE INTO OR WITH OR CONSOLIDATE WITH ANY OTHER
ENTITY, OR (C) SELL, LEASE (AS LESSOR OR SUBLESSOR), TRANSFER OR OTHERWISE
DISPOSE OF, OR ABANDON, ANY PERSONAL PROPERTY OR FIXTURES OR ANY REAL PROPERTY;
PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE PROVISIONS OF CLAUSE
(III) PRECEDING, TENANT MAY DISPOSE OF EQUIPMENT OR FIXTURES WHICH HAVE BECOME
INADEQUATE, OBSOLETE, WORN-OUT, UNSUITABLE, UNDESIRABLE OR UNNECESSARY, PROVIDED
SUBSTITUTE EQUIPMENT OR FIXTURES HAVING EQUAL OR GREATER VALUE AND UTILITY (BUT
NOT NECESSARILY HAVING THE SAME FUNCTION) HAVE BEEN PROVIDED.


 


21.10                 NOTICE OF CHANGE OF NAME, ETC.  TENANT SHALL GIVE PROMPT
NOTICE TO LANDLORD OF ANY CHANGE IN (A) THE NAME (OPERATING OR OTHERWISE) OF ANY
ENTITY COMPRISING TENANT OR ANY FACILITY, (B) THE NUMBER OF BEDS IN ANY BED
CATEGORY FOR WHICH ANY FACILITY IS LICENSED OR THE NUMBER OF BEDS IN ANY BED
CATEGORY AVAILABLE FOR USE AT ANY FACILITY (EXCEPT FOR CHANGES IN THE ELECTION
MADE WITH RESPECT TO THE BEDS FOR REIMBURSEMENT MAXIMIZATION PURPOSES), AND
(C) THE PATIENT AND/OR CHILD CARE SERVICES THAT ARE OFFERED AT ANY FACILITY.


 


ARTICLE 22

 


ARBITRATION

 

Landlord or Tenant may elect to submit any dispute hereunder that has an amount
in controversy in excess of $250,000 to arbitration hereunder.  Any such
arbitration shall be conducted in Boston, Massachusetts in accordance with the
Commercial Arbitration Rules of the American Association then pertaining and the
decision of the arbitrators with respect to such dispute shall be binding, final
and conclusive on the parties.

 

74

--------------------------------------------------------------------------------


 

In the event Landlord or Tenant shall elect to submit any such dispute to
arbitration hereunder, Landlord and Tenant shall each appoint and pay all fees
of a fit and impartial person as arbitrator with at least ten (10) years’ recent
professional experience in the general subject matter of the dispute.  Notice of
such appointment shall be sent in writing by each party to the other, and the
arbitrators so appointed, in the event of their failure to agree within thirty
(30) days after the appointment of the second arbitrator upon the matter so
submitted, shall appoint a third arbitrator.  If either Landlord or Tenant shall
fail to appoint an arbitrator, as aforesaid, for a period of twenty (20) days
after written notice from the other party to make such appointment, then the
arbitrator appointed by the party having made such appointment shall appoint a
second arbitrator and the two (2) so appointed shall, in the event of their
failure to agree upon any decision within thirty (30) days thereafter, appoint a
third arbitrator.  If such arbitrators fail to agree upon a third arbitrator
within forty five (45) days after the appointment of the second arbitrator, then
such third arbitrator shall be appointed by the American Arbitration Association
from its qualified panel of arbitrators, and shall be a person having at least
ten (10) years’ recent professional experience as to the subject matter in
question.  The fees of the third arbitrator and the expenses incident to the
proceedings shall be borne equally between Landlord and Tenant, unless the
arbitrators decide otherwise.  The fees of respective counsel engaged by the
parties, and the fees of expert witnesses and other witnesses called for the
parties, shall be paid by the respective party engaging such counsel or calling
or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to Landlord and one to
Tenant.  A judgment of a court of competent jurisdiction may be entered upon the
award of the arbitrators in accordance with the rules and statutes applicable
thereto then obtaining.

 

Landlord and Tenant acknowledge and agree that, to the extent any such dispute
shall involve any Manager and be subject to arbitration pursuant to such
Manager’s Management Agreement, Landlord and Tenant shall cooperate to
consolidate any such arbitration hereunder and under such Management Agreement
into a single proceeding.

 

75

--------------------------------------------------------------------------------


 


ARTICLE 23

 


MISCELLANEOUS

 


23.1                        LIMITATION ON PAYMENT OF RENT.  ALL AGREEMENTS
BETWEEN LANDLORD AND TENANT HEREIN ARE HEREBY EXPRESSLY LIMITED SO THAT IN NO
CONTINGENCY OR EVENT WHATSOEVER, WHETHER BY REASON OF ACCELERATION OF RENT, OR
OTHERWISE, SHALL THE RENT OR ANY OTHER AMOUNTS PAYABLE TO LANDLORD UNDER THIS
AGREEMENT EXCEED THE MAXIMUM PERMISSIBLE UNDER APPLICABLE LAW, THE BENEFIT OF
WHICH MAY BE ASSERTED BY TENANT AS A DEFENSE, AND IF, FROM ANY CIRCUMSTANCE
WHATSOEVER, FULFILLMENT OF ANY PROVISION OF THIS AGREEMENT, AT THE TIME
PERFORMANCE OF SUCH PROVISION SHALL BE DUE, SHALL INVOLVE TRANSCENDING THE LIMIT
OF VALIDITY PRESCRIBED BY LAW, OR IF FROM ANY CIRCUMSTANCES LANDLORD SHOULD EVER
RECEIVE AS FULFILLMENT OF SUCH PROVISION SUCH AN EXCESSIVE AMOUNT, THEN, IPSO
FACTO, THE AMOUNT WHICH WOULD BE EXCESSIVE SHALL BE APPLIED TO THE REDUCTION OF
THE INSTALLMENT(S) OF MINIMUM RENT NEXT DUE AND NOT TO THE PAYMENT OF SUCH
EXCESSIVE AMOUNT.  THIS PROVISION SHALL CONTROL EVERY OTHER PROVISION OF THIS
AGREEMENT AND ANY OTHER AGREEMENTS BETWEEN LANDLORD AND TENANT.


 


23.2                        NO WAIVER.  NO FAILURE BY LANDLORD OR TENANT TO
INSIST UPON THE STRICT PERFORMANCE OF ANY TERM HEREOF OR TO EXERCISE ANY RIGHT,
POWER OR REMEDY CONSEQUENT UPON A BREACH THEREOF, AND NO ACCEPTANCE OF FULL OR
PARTIAL PAYMENT OF RENT DURING THE CONTINUANCE OF ANY SUCH BREACH, SHALL
CONSTITUTE A WAIVER OF ANY SUCH BREACH OR OF ANY SUCH TERM.  TO THE MAXIMUM
EXTENT PERMITTED BY LAW, NO WAIVER OF ANY BREACH SHALL AFFECT OR ALTER THIS
AGREEMENT, WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT WITH RESPECT TO ANY
OTHER THEN EXISTING OR SUBSEQUENT BREACH.


 


23.3                        REMEDIES CUMULATIVE.  TO THE MAXIMUM EXTENT
PERMITTED BY LAW, EACH LEGAL, EQUITABLE OR CONTRACTUAL RIGHT, POWER AND REMEDY
OF LANDLORD OR TENANT, NOW OR HEREAFTER PROVIDED EITHER IN THIS AGREEMENT OR BY
STATUTE OR OTHERWISE, SHALL BE CUMULATIVE AND CONCURRENT AND SHALL BE IN
ADDITION TO EVERY OTHER RIGHT, POWER AND REMEDY AND THE EXERCISE OR BEGINNING OF
THE EXERCISE BY LANDLORD OR TENANT (AS APPLICABLE) OF ANY ONE OR MORE OF SUCH
RIGHTS, POWERS AND REMEDIES SHALL NOT PRECLUDE THE SIMULTANEOUS OR SUBSEQUENT
EXERCISE BY LANDLORD OF ANY OR ALL OF SUCH OTHER RIGHTS, POWERS AND REMEDIES.


 


23.4                        SEVERABILITY.  ANY CLAUSE, SENTENCE, PARAGRAPH,
SECTION OR PROVISION OF THIS AGREEMENT HELD BY A COURT OF COMPETENT JURISDICTION
TO BE INVALID, ILLEGAL OR INEFFECTIVE SHALL NOT IMPAIR, INVALIDATE OR NULLIFY
THE REMAINDER OF THIS AGREEMENT, BUT RATHER THE EFFECT THEREOF SHALL BE CONFINED
TO

 

76

--------------------------------------------------------------------------------


 


THE CLAUSE, SENTENCE, PARAGRAPH, SECTION OR PROVISION SO HELD TO BE INVALID,
ILLEGAL OR INEFFECTIVE, AND THIS AGREEMENT SHALL BE CONSTRUED AS IF SUCH
INVALID, ILLEGAL OR INEFFECTIVE PROVISIONS HAD NEVER BEEN CONTAINED THEREIN.


 


23.5                        ACCEPTANCE OF SURRENDER.  NO SURRENDER TO LANDLORD
OF THIS AGREEMENT OR OF THE LEASED PROPERTY OR ANY PART THEREOF, OR OF ANY
INTEREST THEREIN, SHALL BE VALID OR EFFECTIVE UNLESS AGREED TO AND ACCEPTED IN
WRITING BY LANDLORD AND NO ACT BY LANDLORD OR ANY REPRESENTATIVE OR AGENT OF
LANDLORD, OTHER THAN SUCH A WRITTEN ACCEPTANCE BY LANDLORD, SHALL CONSTITUTE AN
ACCEPTANCE OF ANY SUCH SURRENDER.


 


23.6                        NO MERGER OF TITLE.  IT IS EXPRESSLY ACKNOWLEDGED
AND AGREED THAT IT IS THE INTENT OF THE PARTIES THAT THERE SHALL BE NO MERGER OF
THIS AGREEMENT OR OF THE LEASEHOLD ESTATE CREATED HEREBY BY REASON OF THE FACT
THAT THE SAME PERSON MAY ACQUIRE, OWN OR HOLD, DIRECTLY OR INDIRECTLY THIS
AGREEMENT OR THE LEASEHOLD ESTATE CREATED HEREBY AND THE FEE ESTATE OR GROUND
LANDLORD’S INTEREST IN ALL OR ANY PORTION OF THE LEASED PROPERTY.


 


23.7                        CONVEYANCE BY LANDLORD.  IF LANDLORD OR ANY
SUCCESSOR OWNER OF ALL OR ANY PORTION OF THE LEASED PROPERTY SHALL CONVEY ALL OR
ANY PORTION OF THE LEASED PROPERTY IN ACCORDANCE WITH THE TERMS HEREOF OTHER
THAN AS SECURITY FOR A DEBT, AND THE GRANTEE OR TRANSFEREE OF SUCH OF THE LEASED
PROPERTY SHALL EXPRESSLY ASSUME ALL OBLIGATIONS OF LANDLORD HEREUNDER ARISING OR
ACCRUING FROM AND AFTER THE DATE OF SUCH CONVEYANCE OR TRANSFER, LANDLORD OR
SUCH SUCCESSOR OWNER, AS THE CASE MAY BE, SHALL THEREUPON BE RELEASED FROM ALL
FUTURE LIABILITIES AND OBLIGATIONS OF LANDLORD UNDER THIS AGREEMENT WITH RESPECT
TO SUCH OF THE LEASED PROPERTY ARISING OR ACCRUING FROM AND AFTER THE DATE OF
SUCH CONVEYANCE OR OTHER TRANSFER AND ALL SUCH FUTURE LIABILITIES AND
OBLIGATIONS SHALL THEREUPON BE BINDING UPON THE NEW OWNER.


 


23.8                        QUIET ENJOYMENT.  TENANT SHALL PEACEABLY AND QUIETLY
HAVE, HOLD AND ENJOY THE LEASED PROPERTY FOR THE TERM, FREE OF HINDRANCE OR
MOLESTATION BY LANDLORD OR ANYONE CLAIMING BY, THROUGH OR UNDER LANDLORD, BUT
SUBJECT TO (A) ANY ENCUMBRANCE PERMITTED UNDER ARTICLE 20 OR OTHERWISE PERMITTED
TO BE CREATED BY LANDLORD HEREUNDER, (B) ALL PERMITTED ENCUMBRANCES, (C) LIENS
AS TO OBLIGATIONS OF LANDLORD THAT ARE EITHER NOT YET DUE OR WHICH ARE BEING
CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS, PROVIDED THE SAME DO NOT
MATERIALLY INTERFERE WITH TENANT’S ABILITY TO OPERATE ANY FACILITY AND (D) LIENS
THAT HAVE BEEN CONSENTED TO IN WRITING BY TENANT.  EXCEPT AS OTHERWISE PROVIDED
IN THIS AGREEMENT, NO FAILURE BY LANDLORD TO COMPLY WITH THE FOREGOING COVENANT
SHALL GIVE TENANT ANY RIGHT TO

 

77

--------------------------------------------------------------------------------


 


CANCEL OR TERMINATE THIS AGREEMENT OR ABATE, REDUCE OR MAKE A DEDUCTION FROM OR
OFFSET AGAINST THE RENT OR ANY OTHER SUM PAYABLE UNDER THIS AGREEMENT, OR TO
FAIL TO PERFORM ANY OTHER OBLIGATION OF TENANT HEREUNDER.


 


23.9                        NO RECORDATION.  NEITHER LANDLORD NOR TENANT SHALL
RECORD THIS AGREEMENT.


 


23.10                 NOTICES.


 

(A)                                  ANY AND ALL NOTICES, DEMANDS, CONSENTS,
APPROVALS, OFFERS, ELECTIONS AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED
UNDER THIS AGREEMENT SHALL BE DEEMED ADEQUATELY GIVEN IF IN WRITING AND THE SAME
SHALL BE DELIVERED EITHER IN HAND, BY TELECOPIER WITH WRITTEN ACKNOWLEDGMENT OF
RECEIPT, OR BY MAIL OR FEDERAL EXPRESS OR SIMILAR EXPEDITED COMMERCIAL CARRIER,
ADDRESSED TO THE RECIPIENT OF THE NOTICE, POSTPAID AND REGISTERED OR CERTIFIED
WITH RETURN RECEIPT REQUESTED (IF BY MAIL), OR WITH ALL FREIGHT CHARGES PREPAID
(IF BY FEDERAL EXPRESS OR SIMILAR CARRIER).

 

(B)                                 ALL NOTICES REQUIRED OR PERMITTED TO BE SENT
HEREUNDER SHALL BE DEEMED TO HAVE BEEN GIVEN FOR ALL PURPOSES OF THIS AGREEMENT
UPON THE DATE OF ACKNOWLEDGED RECEIPT, IN THE CASE OF A NOTICE BY TELECOPIER,
AND, IN ALL OTHER CASES, UPON THE DATE OF RECEIPT OR REFUSAL, EXCEPT THAT
WHENEVER UNDER THIS AGREEMENT A NOTICE IS EITHER RECEIVED ON A DAY WHICH IS NOT
A BUSINESS DAY OR IS REQUIRED TO BE DELIVERED ON OR BEFORE A SPECIFIC DAY WHICH
IS NOT A BUSINESS DAY, THE DAY OF RECEIPT OR REQUIRED DELIVERY SHALL
AUTOMATICALLY BE EXTENDED TO THE NEXT BUSINESS DAY.

 

(C)                                  ALL SUCH NOTICES SHALL BE ADDRESSED,

 

if to Landlord:

 

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

78

--------------------------------------------------------------------------------


 

if to Tenant to:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

[Telecopier No. (617) 796-8385]

 

(D)                                 BY NOTICE GIVEN AS HEREIN PROVIDED, THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS SHALL HAVE THE RIGHT
FROM TIME TO TIME AND AT ANY TIME DURING THE TERM OF THIS AGREEMENT TO CHANGE
THEIR RESPECTIVE ADDRESSES EFFECTIVE UPON RECEIPT BY THE OTHER PARTIES OF SUCH
NOTICE AND EACH SHALL HAVE THE RIGHT TO SPECIFY AS ITS ADDRESS ANY OTHER ADDRESS
WITHIN THE UNITED STATES OF AMERICA.

 


23.11                 CONSTRUCTION.  ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, ALL CLAIMS AGAINST, AND LIABILITIES OF, TENANT OR
LANDLORD ARISING PRIOR TO ANY DATE OF TERMINATION OR EXPIRATION OF THIS
AGREEMENT WITH RESPECT TO THE LEASED PROPERTY SHALL SURVIVE SUCH TERMINATION OR
EXPIRATION.  IN NO EVENT SHALL LANDLORD BE LIABLE FOR ANY CONSEQUENTIAL DAMAGES
SUFFERED BY TENANT AS THE RESULT OF A BREACH OF THIS AGREEMENT BY LANDLORD. 
NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE CHANGED, WAIVED,
DISCHARGED OR TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY
TO BE CHARGED.  ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS. EACH TERM OR PROVISION OF THIS AGREEMENT TO BE PERFORMED
BY TENANT SHALL BE CONSTRUED AS AN INDEPENDENT COVENANT AND CONDITION.  TIME IS
OF THE ESSENCE WITH RESPECT TO THE PROVISIONS OF THIS AGREEMENT.  EXCEPT AS
OTHERWISE SET FORTH IN THIS AGREEMENT, ANY OBLIGATIONS OF TENANT (INCLUDING
WITHOUT LIMITATION, ANY MONETARY, REPAIR AND INDEMNIFICATION OBLIGATIONS) AND
LANDLORD SHALL SURVIVE THE EXPIRATION OR SOONER TERMINATION OF THIS AGREEMENT. 
EACH ENTITY COMPRISING TENANT HEREUNDER SHALL BE JOINTLY AND SEVERALLY LIABLE
FOR THE PAYMENT AND PERFORMANCE OF EACH AND EVERY OBLIGATION AND LIABILITY OF
TENANT HEREUNDER.


 


23.12                 COUNTERPARTS; HEADINGS.  THIS AGREEMENT MAY BE EXECUTED IN
TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT WHICH,
WHEN TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE INSTRUMENT AND SHALL BECOME
EFFECTIVE AS OF THE DATE HEREOF WHEN COPIES HEREOF, WHICH, WHEN TAKEN TOGETHER,
BEAR THE SIGNATURES OF EACH OF THE PARTIES HERETO SHALL HAVE BEEN SIGNED. 
HEADINGS IN THIS AGREEMENT ARE FOR PURPOSES OF REFERENCE ONLY AND SHALL NOT
LIMIT OR AFFECT THE MEANING OF THE PROVISIONS HEREOF.

 

79

--------------------------------------------------------------------------------


 


23.13                 APPLICABLE LAW, ETC.  THIS AGREEMENT SHALL BE INTERPRETED,
CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH
OF MASSACHUSETTS APPLICABLE TO CONTRACTS BETWEEN RESIDENTS OF MASSACHUSETTS
WHICH ARE TO BE PERFORMED ENTIRELY WITHIN MASSACHUSETTS, REGARDLESS OF (A) WHERE
THIS AGREEMENT IS EXECUTED OR DELIVERED; OR (B) WHERE ANY PAYMENT OR OTHER
PERFORMANCE REQUIRED BY THIS AGREEMENT IS MADE OR REQUIRED TO BE MADE; OR
(C) WHERE ANY BREACH OF ANY PROVISION OF THIS AGREEMENT OCCURS, OR ANY CAUSE OF
ACTION OTHERWISE ACCRUES; OR (D) WHERE ANY ACTION OR OTHER PROCEEDING IS
INSTITUTED OR PENDING; OR (E) THE NATIONALITY, CITIZENSHIP, DOMICILE, PRINCIPAL
PLACE OF BUSINESS, OR JURISDICTION OF ORGANIZATION OR DOMESTICATION OF ANY
PARTY; OR (F) WHETHER THE LAWS OF THE FORUM JURISDICTION OTHERWISE WOULD APPLY
THE LAWS OF A JURISDICTION OTHER THAN MASSACHUSETTS; OR (G) ANY COMBINATION OF
THE FOREGOING.  NOTWITHSTANDING THE FOREGOING, THE LAWS OF THE STATE SHALL APPLY
TO THE PERFECTION AND PRIORITY OF LIENS UPON AND THE DISPOSITION OF ANY
PROPERTY.


 


23.14                 RIGHT TO MAKE AGREEMENT.  EACH PARTY WARRANTS, WITH
RESPECT TO ITSELF, THAT NEITHER THE EXECUTION OF THIS AGREEMENT, NOR THE
CONSUMMATION OF ANY TRANSACTION CONTEMPLATED HEREBY, SHALL VIOLATE ANY PROVISION
OF ANY LAW, OR ANY JUDGMENT, WRIT, INJUNCTION, ORDER OR DECREE OF ANY COURT OR
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER IT; NOR RESULT IN OR CONSTITUTE
A BREACH OR DEFAULT UNDER ANY INDENTURE, CONTRACT, OTHER COMMITMENT OR
RESTRICTION TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND; NOR REQUIRE ANY
CONSENT, VOTE OR APPROVAL WHICH HAS NOT BEEN GIVEN OR TAKEN, OR AT THE TIME OF
THE TRANSACTION INVOLVED SHALL NOT HAVE BEEN GIVEN OR TAKEN.  EACH PARTY
COVENANTS THAT IT HAS AND WILL CONTINUE TO HAVE THROUGHOUT THE TERM OF THIS
AGREEMENT AND ANY EXTENSIONS THEREOF, THE FULL RIGHT TO ENTER INTO THIS
AGREEMENT AND PERFORM ITS OBLIGATIONS HEREUNDER.


 


23.15                 ATTORNEYS’ FEES.  IF ANY LAWSUIT OR ARBITRATION OR OTHER
LEGAL PROCEEDING ARISES IN CONNECTION WITH THE INTERPRETATION OR ENFORCEMENT OF
THIS AGREEMENT, THE PREVAILING PARTY THEREIN SHALL BE ENTITLED TO RECEIVE FROM
THE OTHER PARTY THE PREVAILING PARTY’S COSTS AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES INCURRED IN CONNECTION THEREWITH, IN PREPARATION THEREFOR AND ON
APPEAL THEREFROM, WHICH AMOUNTS SHALL BE INCLUDED IN ANY JUDGMENT THEREIN.


 


23.16                 NONLIABILITY OF TRUSTEES.  THE DECLARATIONS OF TRUST
ESTABLISHING CERTAIN ENTITIES COMPRISING LANDLORD, COPIES OF WHICH, TOGETHER
WITH ALL AMENDMENTS THERETO (COLLECTIVELY, THE “DECLARATIONS”), ARE DULY FILED
WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND,
PROVIDE THAT

 

80

--------------------------------------------------------------------------------


 


THE NAMES OF SUCH ENTITIES REFER TO THE TRUSTEES UNDER SUCH DECLARATIONS
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH ENTITIES SHALL BE HELD
TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, SUCH ENTITIES.  ALL PERSONS DEALING WITH SUCH ENTITIES, IN ANY WAY,
SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITIES FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.


 


23.17                 ORIGINAL LEASES.  LANDLORD AND TENANT ACKNOWLEDGE AND
AGREE THAT THIS AGREEMENT AMENDS AND RESTATES THE ORIGINAL LEASES IN THEIR
ENTIRETY AS OF THE DATE OF THIS AGREEMENT AND THAT THIS AGREEMENT SHALL GOVERN
THE RIGHTS AND OBLIGATIONS OF THE PARTIES WITH RESPECT TO THE LEASED PROPERTY
FROM AND AFTER THE DATE OF THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE
ORIGINAL LEASES SHALL CONTINUE TO GOVERN THE RIGHTS AND OBLIGATIONS OF THE
PARTIES WITH RESPECT TO THE LEASED PROPERTY PRIOR TO THE DATE OF THIS AGREEMENT.

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.

 

 

LANDLORD:

 

 

 

CCC FINANCING I TRUST,

 

CCC OF KENTUCKY TRUST,

 

CCC OHIO HEALTHCARE TRUST,

 

CCC PUEBLO NORTE TRUST, each

 

a Maryland business trust

 

 

 

 

 

By:

  /s/ Richard A. Doyle

 

 

 Richard A. Doyle

 

 

 Treasurer and Chief Financial
 Officer of each of

 

 

 the foregoing entities

 

 

 

 

 

CCC INVESTMENTS I, L.L.C.,

 

CCCP SENIOR LIVING LLC,

 

CCDE SENIOR LIVING LLC,

 

CCFL SENIOR LIVING LLC,

 

CCOP SENIOR LIVING LLC,

 

CCSL SENIOR LIVING LLC,

 

LTJ SENIOR COMMUNITIES LLC, each

 

a Delaware limited liability company

 

 

 

 

 

By:

  /s/ Richard A. Doyle

 

 

 Richard A. Doyle

 

 

 Treasurer and Chief Financial
 Officer of each of

 

 

 the foregoing entities

 

 

 

 

 

CCC FINANCING LIMITED, L.P.,

 

a Delaware limited partnership

 

 

 

By:

CCC RETIREMENT TRUST,

 

 

its General Partner

 

 

 

 

 

 

By:

  /s/ Richard A. Doyle

 

 

 

 Richard A. Doyle

 

 

 

 Treasurer and Chief Financial
 Officer

 

82

--------------------------------------------------------------------------------


 

 

CCC RETIREMENT COMMUNITIES II, L.P.,

 

a Delaware partnership

 

 

 

By:

CRESTLINE VENTURES LLC,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

  /s/ Richard A. Doyle

 

 

 

 Richard A. Doyle

 

 

 

 Treasurer and Chief Financial
 Officer

 

 

 

 

 

HRES1 PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

By:

  /s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

Treasurer and Chief Financial
Officer

 

 

 

 

 

 

LEISURE PARK VENTURE LIMITED
PARTNERSHIP, a Delaware limited
partnership

 

 

 

By:

CCC LEISURE PARK CORPORATION,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

  /s/ Richard A. Doyle

 

 

 

 Richard A. Doyle

 

 

 

 Treasurer and Chief Financial
 Officer

 

 

 

 

 

 

 

PANTHER HOLDINGS LEVEL I, L.P.,

 

a Delaware limited partnership

 

 

 

By:

PANTHER GENPAR TRUST,

 

 

its General Partner

 

 

 

 

 

 

By:

  /s/ Richard A. Doyle

 

 

 

 Richard A. Doyle

 

 

 

 Treasurer and Chief Financial
 Officer

 

83

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

FS COMMONWEALTH LLC,

 

FS PATRIOT LLC,

 

each a Maryland limited liability
company

 

 

 

 

 

By:

  /s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President of both

 

 

of the foregoing entities

 

 

 

 

 

FS TENANT HOLDING COMPANY TRUST,

 

FS TENANT POOL III TRUST,

 

each a Maryland business trust

 

 

 

 

 

By:

  /s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President of both

 

 

of the foregoing entities

 

84

--------------------------------------------------------------------------------


 

The following exhibits have been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

 

EXHIBITS A-1 through A-32 (Land)

 

85

--------------------------------------------------------------------------------